Exhibit 10.1

 

EXECUTION VERSION

 

 

 

SECOND AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

 

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC, as buyer
(“Buyer”) or as agent pursuant hereto (“Agent”),

 

FIELDSTONE MORTGAGE COMPANY, as seller (“Seller”) and

 

FIELDSTONE INVESTMENT CORPORATION, as seller (“Seller”)

 

Dated March 31, 2005

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

Applicability

 

 

 

 

2.

Definitions

 

 

 

 

3.

Program; Initiation of Transactions

 

 

 

 

4.

Repurchase

 

 

 

 

5.

Price Differential

 

 

 

 

6.

Margin Maintenance

 

 

 

 

7.

Income Payments

 

 

 

 

8. [a05-6322_1ex10d1.htm#a8_SecurityInterest_015800]

Security Interest [a05-6322_1ex10d1.htm#a8_SecurityInterest_015800]

 

 

 

 

9. [a05-6322_1ex10d1.htm#a9_PaymentAndTransfer_015802]

Payment and Transfer [a05-6322_1ex10d1.htm#a9_PaymentAndTransfer_015802]

 

 

 

 

10. [a05-6322_1ex10d1.htm#a10_ConditionsPrecedent_015806]

Conditions Precedent [a05-6322_1ex10d1.htm#a10_ConditionsPrecedent_015806]

 

 

 

 

11. [a05-6322_1ex10d1.htm#a11_Program_015817]

Program [a05-6322_1ex10d1.htm#a11_Program_015817]

 

 

 

 

12. [a05-6322_1ex10d1.htm#a12_Servicing_015822]

Servicing [a05-6322_1ex10d1.htm#a12_Servicing_015822]

 

 

 

 

13. [a05-6322_1ex10d1.htm#a13_RepresentationsWarranties_015826]

Representations; Warranties
[a05-6322_1ex10d1.htm#a13_RepresentationsWarranties_015826]

 

 

 

 

14. [a05-6322_1ex10d1.htm#a14_Covenants_015837]

Covenants [a05-6322_1ex10d1.htm#a14_Covenants_015837]

 

 

 

 

15. [a05-6322_1ex10d1.htm#a15_EventsOfDefault_015848]

Events of Default [a05-6322_1ex10d1.htm#a15_EventsOfDefault_015848]

 

 

 

 

16. [a05-6322_1ex10d1.htm#a16_RemediesUponDefault_015854]

Remedies Upon Default [a05-6322_1ex10d1.htm#a16_RemediesUponDefault_015854]

 

 

 

 

17. [a05-6322_1ex10d1.htm#a17_Reports_015900]

Reports [a05-6322_1ex10d1.htm#a17_Reports_015900]

 

 

 

 

18. [a05-6322_1ex10d1.htm#a18_RepurchaseTransactions_015908]

Repurchase Transactions [a05-6322_1ex10d1.htm#a18_RepurchaseTransactions_015908]

 

 

 

 

19. [a05-6322_1ex10d1.htm#a19_SingleAgreement_015910]

Single Agreement [a05-6322_1ex10d1.htm#a19_SingleAgreement_015910]

 

 

 

 

20. [a05-6322_1ex10d1.htm#a20_NoticesAndOtherCommunications_015914]

Notices and Other Communications
[a05-6322_1ex10d1.htm#a20_NoticesAndOtherCommunications_015914]

 

 

 

 

21. [a05-6322_1ex10d1.htm#a21_EntireAgreementSeverability_032614]

Entire Agreement; Severability
[a05-6322_1ex10d1.htm#a21_EntireAgreementSeverability_032614]

 

 

 

 

22. [a05-6322_1ex10d1.htm#a22_NonAssignability_032618]

Non assignability [a05-6322_1ex10d1.htm#a22_NonAssignability_032618]

 

 

 

 

23. [a05-6322_1ex10d1.htm#a23_Setoff_032622]

Set-off [a05-6322_1ex10d1.htm#a23_Setoff_032622]

 

 

i

--------------------------------------------------------------------------------


 

24. [a05-6322_1ex10d1.htm#a24_BindingEffectGoverningLawJuri_032625]

Binding Effect; Governing Law; Jurisdiction
[a05-6322_1ex10d1.htm#a24_BindingEffectGoverningLawJuri_032625]

 

 

 

 

25. [a05-6322_1ex10d1.htm#a25_NoWaiversEtc__032630]

No Waivers, Etc. [a05-6322_1ex10d1.htm#a25_NoWaiversEtc__032630]

 

 

 

 

26. [a05-6322_1ex10d1.htm#a26_Intent_032631]

Intent [a05-6322_1ex10d1.htm#a26_Intent_032631]

 

 

 

 

27. [a05-6322_1ex10d1.htm#a27_DisclosureRelatingToCertainFe_032635]

Disclosure Relating to Certain Federal Protections
[a05-6322_1ex10d1.htm#a27_DisclosureRelatingToCertainFe_032635]

 

 

 

 

28. [a05-6322_1ex10d1.htm#a28_PowerOfAttorney_032639]

Power of Attorney [a05-6322_1ex10d1.htm#a28_PowerOfAttorney_032639]

 

 

 

 

29. [a05-6322_1ex10d1.htm#a29_BuyerMayActThroughAffiliates_032642]

Buyer May Act Through Affiliates
[a05-6322_1ex10d1.htm#a29_BuyerMayActThroughAffiliates_032642]

 

 

 

 

30. [a05-6322_1ex10d1.htm#a30_IndemnificationObligations_032644]

Indemnification; Obligations
[a05-6322_1ex10d1.htm#a30_IndemnificationObligations_032644]

 

 

 

 

31. [a05-6322_1ex10d1.htm#a31_Counterparts_032650]

Counterparts [a05-6322_1ex10d1.htm#a31_Counterparts_032650]

 

 

 

 

32. [a05-6322_1ex10d1.htm#a32_Confidentiality_032651]

Confidentiality [a05-6322_1ex10d1.htm#a32_Confidentiality_032651]

 

 

 

 

33. [a05-6322_1ex10d1.htm#a33_RecordingOfCommunications_032655]

Recording of Communications
[a05-6322_1ex10d1.htm#a33_RecordingOfCommunications_032655]

 

 

 

 

34. [a05-6322_1ex10d1.htm#a34_PeriodicFee_032657]

Periodic Fee [a05-6322_1ex10d1.htm#a34_PeriodicFee_032657]

 

 

 

 

35. [a05-6322_1ex10d1.htm#a35_NonutilizationFee_032701]

Non-Utilization Fee [a05-6322_1ex10d1.htm#a35_NonutilizationFee_032701]

 

 

 

 

36. [a05-6322_1ex10d1.htm#a36_PeriodicDueDiligenceReview_032706]

Periodic Due Diligence Review
[a05-6322_1ex10d1.htm#a36_PeriodicDueDiligenceReview_032706]

 

 

 

 

37. [a05-6322_1ex10d1.htm#a37_AuthorizedRepresentatives_032711]

Authorized Representatives
[a05-6322_1ex10d1.htm#a37_AuthorizedRepresentatives_032711]

 

 

 

 

38. [a05-6322_1ex10d1.htm#a38_AcknowledgementOfAntipredator_032713]

Acknowledgement Of Anti-Predatory Lending Policies
[a05-6322_1ex10d1.htm#a38_AcknowledgementOfAntipredator_032713]

 

 

 

 

39. [a05-6322_1ex10d1.htm#a39_DocumentsMutuallyDrafted_032715]

Documents Mutually Drafted
[a05-6322_1ex10d1.htm#a39_DocumentsMutuallyDrafted_032715]

 

 

 

 

40. [a05-6322_1ex10d1.htm#a40_JointAndSeveral_032717]

Joint and Several [a05-6322_1ex10d1.htm#a40_JointAndSeveral_032717]

 

 

ii

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

Schedule 1 – Representations and Warranties with Respect to Purchased Mortgage
Loans [a05-6322_1ex10d1.htm#RepresentationsAndWarrantiesWithR_032828]

 

 

 

Schedule 2 – Authorized Representatives

 

 

 

Schedule 3 – Take-out Investors

 

 

 

ANNEXES

 

 

 

 

 

Annex I – Non-Utilization Fee Formula

 

 

 

Annex II – Periodic Fee Schedule

 

 

 

EXHIBITS

 

 

 

 

 

A.

 

Form of Transaction Request

 

 

 

B.

 

Form of Purchase Confirmation

 

 

 

C.

 

Form of Mortgage Loan Schedule

 

 

 

D.

 

Officer’s Compliance Certificate

 

 

 

E.

 

Form of Subordination Agreement

 

 

 

F.

 

Form of Opinion of Seller’s Internal Counsel

 

 

 

G.

 

Underwriting Guidelines

 

 

 

H.

 

Reserved

 

 

 

I.

 

Corporate Resolutions of Seller

 

 

 

J.

 

Sellers’ Tax Identification Number

 

 

 

K.

 

Existing Credit Facilities

 

 

 

L.

 

Wet Ink Procedures

 

 

 

M.

 

Escrow Instruction Letter

 

 

 

N.

 

Custodial and Bank Fee Schedule

 

iii

--------------------------------------------------------------------------------


 

This is a SECOND AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT, dated as of
March 31, 2005, between CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC (the
“Buyer”), FIELDSTONE MORTGAGE COMPANY (a “Seller”) and FIELDSTONE INVESTMENT
CORPORATION (a “Seller” and, together with Fieldstone Mortgage Company, the
“Sellers”).

 

The Buyer and the Sellers previously entered into an Amended and Restated Master
Repurchase Agreement, dated as of April 5, 2004 (the “Existing Master Repurchase
Agreement”).

 

The parties have requested that the Existing Master Repurchase Agreement be
amended and restated on the terms and conditions set forth herein.

 


1.  APPLICABILITY


 

From time to time the parties hereto may enter into transactions in which a
Seller agrees to transfer to Buyer Mortgage Loans (as hereinafter defined)
against the transfer of funds by Buyer, with a simultaneous agreement by Buyer
to transfer to such Seller such Mortgage Loans at a date certain or on demand,
against the transfer of funds by such Seller.  This Agreement is a commitment by
Buyer to engage in the Transactions as set forth herein up to the Maximum
Aggregate Purchase Price; provided, that the Buyer shall have no commitment to
enter into any Transaction requested which would result in the aggregate
Purchase Price of then outstanding Transactions to exceed the Maximum Aggregate
Purchase Price.  Each such transaction shall be referred to herein as a
“Transaction” and, unless otherwise agreed in writing, shall be governed by this
Agreement, including any supplemental terms or conditions contained in any
annexes identified herein, as applicable hereunder.

 


2.  DEFINITIONS


 

All capitalized terms used herein but not defined shall have the meanings set
forth in the Custodial Agreement.  Whenever used in this Agreement, the
following words and phrases, unless the context otherwise requires, shall have
the following meanings:

 

“Acceptable SPV” means a Person which issues Structured Securities Debt.

 

“Acceptable State” means any state acceptable pursuant to the Sellers’
Underwriting Guidelines.

 

“Accepted Servicing Practices” means, with respect to any Mortgage Loan, those
mortgage servicing practices of prudent mortgage lending institutions which
service mortgage loans of the same type as such Mortgage Loan in the
jurisdiction where the related Mortgaged Property is located.

 

“Act of Insolvency” means, with respect to any Person or its Affiliates, (i) the
filing of a petition, commencing, or authorizing the commencement of any case or
proceeding, or the voluntary joining of any case or proceeding under any
bankruptcy, insolvency,

 

--------------------------------------------------------------------------------


 

reorganization, liquidation, dissolution or similar law relating to the
protection of creditors, or suffering any such petition or proceeding to be
commenced by another which is consented to, not timely contested or results in
entry of an order for relief; (ii) the seeking of the appointment of a receiver,
trustee, custodian or similar official for such party or an Affiliate or any
substantial part of the property of either; (iii) the appointment of a receiver,
conservator, or manager for such party or an Affiliate by any governmental
agency or authority having the jurisdiction to do so; (iv) the making or
offering by such party or an Affiliate of a composition with its creditors or a
general assignment for the benefit of creditors; (v) the admission by such party
or an Affiliate of such party of its inability to pay its debts or discharge its
obligations as they become due or mature; or (vi) that any governmental
authority or agency or any person, agency or entity acting or purporting to act
under governmental authority shall have taken any action to condemn, seize or
appropriate, or to assume custody or control of, all or any substantial part of
the property of such party or of any of its Affiliates, or shall have taken any
action to displace the management of such party or of any of its Affiliates or
to curtail its authority in the conduct of the business of such party or of any
of its Affiliates.

 

“Additional Costs” has the meaning set forth in Section 11(b) hereof.

 

“Affiliate” means, with respect to any Person, any “affiliate” of such Person,
as such term is defined in the Bankruptcy Code.

 

“Aged Loan” means a Mortgage Loan which has been subject to a Transaction
hereunder for a period of greater than 90 but not greater than 180 days.

 

“Agency” means Freddie Mac, Fannie Mae or Ginnie Mae, as applicable.

 

“Agency Security” means a mortgage-backed security issued by an Agency.

 

“Agent” means Credit Suisse First Boston Mortgage Capital LLC or any affiliate
or successor thereto.

 

“Agreement” means this Second Amended and Restated Master Repurchase Agreement,
as it may be amended, supplemented or otherwise modified from time to time.

 

“AICPA” means the American Institute of Certified Public Accountants or any
successor thereto.

 

“Alt-A Mortgage Loan” means a Mortgage Loan originated in accordance with the
criteria established by Buyer for Alt-A Mortgage Loans, as determined by Buyer
in its sole discretion and which has a FICO score of at least 600.

 

“Appraised Value” means the value set forth in an appraisal made in connection
with the origination of the related Mortgage Loan as the value of the Mortgaged
Property.

 

“Asset Tape” means a remittance report on a monthly basis or requested by Buyer
pursuant to Section 17(e) hereof containing servicing information, including,
without limitation, those fields reasonably requested by Buyer from time to
time, on a loan-by-loan basis and in the

 

2

--------------------------------------------------------------------------------


 

aggregate, with respect to the Purchased Mortgage Loans serviced hereunder by
any Seller or any Servicer for the month (or any portion thereof) prior to the
Reporting Date.

 

“Assignment of Mortgage” means an assignment of the Mortgage, notice of transfer
or equivalent instrument in recordable form, sufficient under the laws of the
jurisdiction wherein the related Mortgaged Property is located to reflect the
sale of the Mortgage to the Buyer.

 

“Bailee Letter” has the meaning assigned to such term in the Custodial
Agreement.

 

“Bankruptcy Code” means the United States Bankruptcy Code of 1978, as amended
from time to time.

 

“Bid” has the meaning set forth in Section 4(c) hereof.

 

“Bid Fee” has the meaning set forth in Section 4(c) hereof.

 

“Business Day” means any day other than (A) a Saturday or Sunday or (B) a public
or bank holiday in New York City or California.

 

“Buyer” means Credit Suisse First Boston Mortgage Capital LLC, and any successor
hereunder.

 

“Buyer’s Margin Amount” means with respect to any Transaction as of any date of
determination, an amount equal to the product of (A) Buyer’s Margin Percentage
and (B) the Purchase Price for such Transaction; provided, that, with respect to
any Mortgage Loan which was not an Aged Loan or an Exception Mortgage Loan on
the related Purchase Date which, as of the date of determination, is an Aged
Loan or an Exception Mortgage Loan, Buyer’s Margin Percentage as of such date of
determination shall be equal to the percentage obtained by dividing the Market
Value of such Mortgage Loan on the related Purchase Date by an amount equal to
the amount the Purchase Price would have been on the Purchase Date if the
Mortgage Loan had been categorized as the type of Mortgage Loan (e.g., Aged Loan
or an Exception Mortgage Loan, etc.) that it is categorized on the date of
determination.

 

“Buyer’s Margin Percentage” means, with respect to any Transaction as of any
date, a percentage equal to the percentage obtained by dividing the Market Value
of the Purchased Mortgage Loans on the Purchase Date by the Purchase Price on
the Purchase Date for such Transaction.

 

“Buydown Amount” has the meaning set forth in Section 5(c) hereof.

 

“Capital Lease Obligations” means, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

 

3

--------------------------------------------------------------------------------


 

“Cash Equivalents” means (a) securities with maturities of 90 days or less from
the date of acquisition issued or fully guaranteed or insured by the United
States Government or any agency thereof, (b) certificates of deposit and
Eurodollar time deposits with maturities of 90 days or less from the date of
acquisition and overnight bank deposits of Buyer or of any commercial bank
having capital and surplus in excess of $500,000,000, (c) repurchase obligations
of Buyer or of any commercial bank satisfying the requirements of clause (b) of
this definition, having a term of not more than seven days with respect to
securities issued or fully guaranteed or insured by the United States
Government, (d) commercial paper of a domestic issuer rated at least A-1 or the
equivalent thereof by S&P or P-1 or the equivalent thereof by Moody’s and in
either case maturing within 90 days after the day of acquisition, (e) securities
with maturities of 90 days or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A by S&P or A by Moody’s, (f)
securities with maturities of 90 days or less from the date of acquisition
backed by standby letters of credit issued by Buyer or any commercial bank
satisfying the requirements of clause (b) of this definition or (g) shares of
money market mutual or similar funds which invest exclusively in assets
satisfying the requirements of clauses (a) through (f) of this definition.

 

“Change in Control” means:

 

(A)                              the sale, transfer, or other disposition of all
or substantially all of either Seller’s assets (excluding any such action taken
in connection with any securitization transaction), except the sale, transfer or
other disposition of substantially all of FMC’s assets to FIC; or

 

(B)                                the consummation of a merger or consolidation
of any Seller with or into another entity or any other corporate reorganization
of any Seller, if more than 50% of the combined voting power of the continuing
or surviving entity immediately after such merger, consolidation or such other
reorganization is owned by persons who were not stockholders of such Seller
immediately prior to such merger, consolidation or other reorganization.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collection Account” means one or more accounts established by the Servicer into
which all collections and proceeds on or in respect of the Mortgage Loans shall
be deposited by Servicer.

 

“Committed Mortgage Loan” means a Mortgage Loan which is the subject of a
Take-out Commitment with a Take-out Investor.

 

“Conforming Mortgage Loan” means a Mortgage Loan originated in accordance with
the criteria of an Agency for purchase of Mortgage Loans, including, without
limitation, conventional Mortgage Loans, FHA Loans and VA Loans, as determined
by Buyer in its sole discretion.

 

4

--------------------------------------------------------------------------------


 

“Consolidated Adjusted Tangible Net Worth” means, for the Sellers, the amount
that would, in conformity with GAAP, equal the stockholder’s equity included on
the balance sheet of the Sellers and their subsidiaries, plus any preferred
stock not already included in the calculation of stockholder’s equity, plus any
Indebtedness of the Sellers and their Subsidiaries that is fully subordinated to
any obligations arising under this Repurchase Agreement, plus other
comprehensive loss arising from the FASB 133, minus any intangibles or goodwill
(as defined under GAAP), minus any advances between the Sellers and their
Affiliates (other than consolidated subsidiaries or between FIC and FMC), minus
any loans or advances to officers or directors of the Sellers (as reported under
GAAP), minus other comprehensive income arising from FASB 133; provided,
however, that the non-cash effect (gain or loss) of any mark-to-market
adjustments made directly to stockholder’s equity for fluctuation of the value
of financial instruments as mandated under FASB 133 shall be excluded from the
calculation of Consolidated Adjusted Tangible Net Worth.

 

“Credit Limit” means, with respect to each HELOC, the maximum amount permitted
under the terms of the related Credit Line Agreement.

 

“Credit Line Agreement” means, with respect to each HELOC, the related home
equity line of credit agreement, account agreement and promissory note (if any)
executed by the related Mortgagor and any amendment or modification thereof.

 

“Custodial Agreement” means the custodial agreement dated March 31, 2005 among
Sellers, Buyer and Custodian, as may be amended from time to time.

 

“Custodian” means Wells Fargo Bank, National Association or such other party
specified by Buyer and agreed to by the Sellers, which approval shall not be
unreasonably withheld.

 

“Default” means an Event of Default or an event that with notice or lapse of
time or both would become an Event of Default.

 

“Dollars” and “$” means dollars in lawful currency of the United States of
America.

 

“Draw” means, with respect to each HELOC, an additional borrowing by the
Mortgagor in accordance with the related Credit Line Agreement.

 

“Due Date” means the day of the month on which the Monthly Payment is due on a
Mortgage Loan, exclusive of any days of grace.

 

“Due Diligence Cap” has the meaning specified in Section 11(a) hereof.

 

“Effective Date” means the date upon which the conditions precedent set forth in
Section 10 shall have been satisfied.

 

“Electronic Tracking Agreement” means an Electronic Tracking Agreement among
Buyer, the Sellers, MERS and MERSCORP, Inc., as amended by Amendment No. 1 and

 

5

--------------------------------------------------------------------------------


 

Joinder, dated as of November 10, 2003, and as may be further amended from time
to time, to the extent applicable.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any corporation or trade or business that is a member of
any group of organizations (i) described in Section 414(b) or (c) of the Code of
which any Seller is a member and (ii) solely for purposes of potential liability
under Section 302(c)(11) of ERISA and Section 412(c)(11) of the Code and the
lien created under Section 302(f) of ERISA and Section 412(n) of the Code,
described in Section 414(m) or (o) of the Code of which any Seller is a member.

 

“Escrow Instruction Letter” means the Escrow Instruction Letter from the related
Seller to the Settlement Agent, in the form of Exhibit M hereto, as the same may
be modified, supplemented and in effect from time to time.

 

“Escrow Payments” means, with respect to any Mortgage Loan, the amounts
constituting ground rents, taxes, assessments, water rates, sewer rents,
municipal charges, mortgage insurance premiums, fire and hazard insurance
premiums, condominium charges, and any other payments required to be escrowed by
the Mortgagor with the mortgagee pursuant to the Mortgage or any other document.

 

“Event of Default” has the meaning specified in Section 15 hereof.

 

“Exception Mortgage Loan” means any Mortgage Loan which is otherwise ineligible
for purchase hereunder, or which otherwise becomes ineligible for purchase
hereunder, which is approved by Buyer in its sole discretion; provided, however,
that the Sellers shall pay to Buyer a fee of $25 with respect to any such
approval of an Exception Mortgage Loan other than a Wet-Ink Mortgage Loan and
$10 with respect to any such approval of an Exception Mortgage Loan which is a
Wet-Ink Mortgage Loan provided, that upon 30 days notice to the Sellers, Buyer
may change such Exception Mortgage Loan approval fee.  Buyer’s approval of a
Mortgage Loan as an Exception Mortgage Loan shall expire on the earlier of (a)
the date set forth by the Buyer in the written notice that such Mortgage Loan is
approved as an Exception Mortgage Loan (an “Exception Notice”) or (b) the
occurrence of any additional event, other than that set forth in the Exception
Notice, which would cause the Mortgage Loan to become ineligible for purchase
hereunder.  The Pricing Rate, Market Value, Purchase Price and Buyer’s Margin
Percentage with respect to Exception Mortgage Loans shall be set in the sole
discretion of Buyer.  A Mortgage Loan’s status as an Exception Mortgage Loan may
be changed at any time by Buyer in its sole discretion.

 

“Existing Credit Facilities” has the meaning specified in Section 13(a)(23)
hereof.

 

“Fannie Mae” means Fannie Mae, or any successor thereto.

 

“FASB 133” means the Statement of Financial Accounting Standards No. 133, or any
successor statement thereto.

 

6

--------------------------------------------------------------------------------


 

“FHA” means the Federal Housing Administration, an agency within the United
States Department of Housing and Urban Development, or any successor thereto,
and including the Federal Housing Commissioner and the Secretary of Housing and
Urban Development where appropriate under the FHA Regulations.

 

“FHA Approved Mortgagee” means a corporation or institution approved as a
mortgagee by the FHA under the National Housing Act, as amended from time to
time, and applicable FHA Regulations, and eligible to own and service mortgage
loans such as the FHA Loans.

 

“FHA Loan” means a Mortgage Loan which is the subject of an FHA Mortgage
Insurance Contract

 

“FHA Mortgage Insurance” means, mortgage insurance authorized under the National
Housing Act, as amended from time to time, and provided by the FHA.

 

“FHA Mortgage Insurance Contract” means the contractual obligation of the FHA
respecting the insurance of a Mortgage Loan.

 

“FHA Regulations” means the regulations promulgated by the Department of Housing
and Urban Development under the National Housing Act, as amended from time to
time and codified in 24 Code of Federal Regulations, and other Department of
Housing and Urban Development issuances relating to FHA Loans, including the
related handbooks, circulars, notices and mortgagee letters.

 

“FIC” means Fieldstone Investment Corporation or its permitted successors and
assigns.

 

“FICO” means Fair Isaac & Co., or any successor thereto.

 

“Fidelity Insurance” means insurance coverage with respect to employee
dishonesty, forgery or alteration, theft, disappearance and destruction, robbery
and safe burglary, property (other than money and securities) and computer fraud
in an aggregate amount acceptable to Fannie Mae and Freddie Mac.

 

“First Payment Default” means, with respect to a Mortgage Loan, the failure of
the Mortgagor to make the first Monthly Payment due under the Mortgage Loan on
or before its scheduled Due Date.

 

“FMC” means Fieldstone Mortgage Company or its permitted successors and assigns.

 

“Foreclosed Loan” means a Mortgage Loan, the property securing which has been
foreclosed upon by a Seller.

 

“Freddie Mac” means Freddie Mac, or any successor thereto.

 

7

--------------------------------------------------------------------------------


 

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America and applied on a consistent basis.

 

“Ginnie Mae” means the Government National Mortgage Association and any
successor thereto.

 

“Government Securities” means any security issued or guaranteed as to principal
or interest by the United States, or by a person controlled or supervised by and
acting as an instrumentality of the Government of the United States pursuant to
authority granted by the Congress of the United States; or any certificate of
deposit for any of the foregoing.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, or any entity exercising executive, legislative,
judicial, regulatory or administrative functions over any Seller or Buyer, as
applicable.

 

“Gross Margin” means, with respect to each adjustable rate Mortgage Loan, the
fixed percentage amount set forth in the related Mortgage Note that is added to
the Index for the purpose of calculating the applicable Mortgage Interest Rate.

 

“Guarantee” means, as to any Person, any obligation of such Person directly or
indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such Indebtedness against loss (whether by virtue of
partnership arrangements, by agreement to keep-well, to purchase assets, goods,
securities or services, or to take-or-pay or otherwise); provided that the term
“Guarantee” shall not include (i) endorsements for collection or deposit in the
ordinary course of business, or (ii) obligations to make servicing advances for
delinquent taxes and insurance or other obligations in respect of a Mortgaged
Property, to the extent required by Buyer.  The amount of any Guarantee of a
Person shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by such Person in good faith.  The terms
“Guarantee” and “Guaranteed” used as verbs shall have correlative meanings.

 

“HELOC” means a Mortgage Loan that is a home equity revolving line of credit
secured by a mortgage, deed of trust or other instrument creating a second lien
on the related Mortgaged Property, which lien secures the related line of
credit.

 

“High Cost Mortgage Loan” means any Mortgage Loan classified as (a) a “high
cost” loan under the Home Ownership and Equity Protection Act of 1994 or (b) a
“high cost,” “threshold,” or “predatory” loan under any other applicable state,
federal or local law (or a similarly classified loan using different terminology
under a law, regulation or ordinance imposing heightened regulatory scrutiny or
additional legal liability for residential mortgage loans having high interest
rates, points and/or fees).

 

“High Purchase Price Mortgage Loan” means a Purchased Mortgage Loan designated
as a High Purchase Price Mortgage Loan by Seller in accordance with Section 3.

 

8

--------------------------------------------------------------------------------


 

“Income” means with respect to any Purchased Mortgage Loan at any time, any
principal received thereon or in respect thereof and all interest, dividends or
other distributions thereon.

 

“Indebtedness” means, for any Person:  (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of Property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such Property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of Property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business, so long as such trade accounts payable are payable
within 90 days of the date the respective goods are delivered or the respective
services are rendered; (c) Indebtedness of others secured by a Lien on the
Property of such Person, whether or not the respective Indebtedness so secured
has been assumed by such Person; (d) obligations (contingent or otherwise) of
such Person in respect of letters of credit or similar instruments issued or
accepted by banks and other financial institutions for the account of such
Person; (e) Capital Lease Obligations of such Person (other than that portion
not currently due and owing not to exceed, in the aggregate with amounts
excepted from clause (h) below, $500,000); (f) obligations of such Person under
repurchase agreements, sale/buy-back agreements or like arrangements; (g)
Indebtedness of others Guaranteed by such Person; (h) all obligations of such
Person incurred in connection with the acquisition or carrying of fixed assets
by such Person (other than that portion currently due and owing not to exceed,
in the aggregate with amounts excepted from clause (e) above, $500,000); and (i)
Indebtedness of general partnerships of which such Person is a general partner.

 

“Index” means, with respect to any adjustable rate Mortgage Loan, the index
identified on the Mortgage Loan Schedule and set forth in the related Mortgage
Note for the purpose of calculating the applicable Mortgage Interest Rate.

 

“Interest Rate Adjustment Date” means the date on which an adjustment to the
Mortgage Interest Rate with respect to each Mortgage Loan becomes effective.

 

“Interest Rate Protection Agreement” means, with respect to any or all of the
Purchased Mortgage Loans, any short sale of a US Treasury Security, or futures
contract, or mortgage related security, or Eurodollar futures contract, or
options related contract, or interest rate swap, cap or collar agreement or
Take-out Commitment, or similar arrangement providing for protection against
fluctuations in interest rates or the exchange of nominal interest obligations,
either generally or under specific contingencies, entered into by a Seller and
an Affiliate of Buyer or such other party acceptable to Buyer in its sole
discretion, which agreement is acceptable to Buyer in its sole discretion.

 

“Jumbo Mortgage Loan” means an A quality Mortgage Loan which is not eligible for
sale to an Agency.

 

“LIBOR” means for each day, the rate of interest (calculated on a per annum
basis) equal to the overnight British Bankers Association Rate as reported on
the display designated as “BBAM” “Page DG8 4a” on Bloomberg (or such other
display as may replace

 

9

--------------------------------------------------------------------------------


 

“BBAM” “Page DG8 4a” on Bloomberg) on such date of determination, and if such
rate shall not be so quoted, the rate per annum at which Buyer is offered Dollar
deposits at or about 11:00 a.m., New York City time, on such day, by prime banks
in the interbank eurodollar market where the eurodollar and foreign currency
exchange operations in respect of its loans are then being conducted for
delivery on such day for an overnight period, and in an amount comparable to the
amount of the Purchase Price of Transactions to be outstanding on such day.

 

“Lien” means any mortgage, lien, pledge, charge, security interest or similar
encumbrance.

 

“Loan to Value Ratio” or “LTV” means the ratio of (i) (a) with respect to any
Mortgage Loan other than a HELOC, the original outstanding principal amount of
the Mortgage Loan, (b) with respect to a HELOC, the original Credit Limit, and
(c) with respect to any Second Lien Mortgage Loan, the outstanding principal
amount of any related first lien as of the date of origination of such mortgage
loan, to (ii) the lesser of (a) the Appraised Value of the related Mortgaged
Property at origination or (b) if the Mortgaged Property was purchased within 12
months of the origination of such Mortgage Loan, the purchase price of the
related Mortgaged Property.

 

“Low Purchase Price Mortgage Loan” means a Purchased Mortgage Loan designated as
a Low Purchase Price Mortgage Loan by Seller in accordance with Section 3.

 

“Margin Call” has the meaning specified in Section 6(a) hereof.

 

“Margin Deficit” has the meaning specified in Section 6(a) hereof.

 

“Market Value” means, with respect to any Purchased Mortgage Loan as of any
date, the whole-loan servicing released fair market value of such Purchased
Mortgage Loan on such date as determined by Buyer (or an Affiliate thereof) in
its good faith discretion.  Without limiting the generality of the foregoing,
each Seller acknowledges that the Market Value of a Purchased Mortgage Loan may
be reduced to zero by Buyer if:

 

(i)                                     a material breach of a representation,
warranty or covenant made by any Seller in this Agreement with respect to such
Purchased Mortgage Loan has occurred and is continuing;

 

(ii)                                  such Purchased Mortgage Loan is a
Non-Performing Mortgage Loan;

 

(iii)                               a First Payment Default occurs with respect
to such Purchased Mortgage Loan;

 

(iv)                              such Purchased Mortgage Loan has been released
from the possession of the Custodian under the Custodial Agreement (other than
to a Take-out Investor pursuant to a Bailee Letter) for a period in excess of
ten (10) calendar days;

 

10

--------------------------------------------------------------------------------


 

(v)                                 such Purchased Mortgage Loan has been
released from the possession of the Custodian under the Custodial Agreement to a
Take-out Investor pursuant to a Bailee Letter for a period in excess of 45
calendar days;

 

(vi)                              such Purchased Mortgage Loan has been subject
to a Transaction for a period of greater than (a) 90 days (unless the Mortgage
Loan is an Aged Loan) or (b) 180 days with respect to each Aged Loan;

 

(vii)                           such Purchased Mortgage Loan is a Wet-Ink
Mortgage Loan for which the Wet-Ink Mortgage File has not been delivered to the
Custodian on or prior to the eighth Business Day after the related Purchase
Date;

 

(viii)                        when the Purchase Price for such Purchased
Mortgage Loan is added to other Purchased Mortgage Loans, the aggregate Purchase
Price of all Wet-Ink Mortgage Loans that are Purchased Mortgage Loans exceeds
(i) 40% of the Maximum Aggregate Purchase Price for the first five Business Days
and the last five Business Days of each month or (ii) 30% of the Maximum
Aggregate Purchase Price for the remainder of the month;

 

(ix)                                when added to other Purchased Mortgage
Loans, the aggregate Purchase Price of all Sub-Prime Mortgage Loans that are
Purchased Mortgage Loans exceeds $350 million dollars;

 

(x)                                   when added to other Purchased Mortgage
Loans, the aggregate Purchase Price of all Second Lien Mortgage Loans and HELOCs
that are Purchased Mortgage Loans exceeds $75 million dollars;

 

(xi)                                when added to other Purchased Mortgage
Loans, the aggregate Purchase Price of all Aged Loans that are Purchased
Mortgage Loans exceeds $250 million dollars;

 

(xii)                             when added to other Purchased Mortgage Loans,
the aggregate Purchase Price of all Reperforming Mortgage Loans exceeds $10
million dollars;

 

(xiii)                          when added to other Purchased Mortgage Loans,
the aggregate Purchase Price of all Negative Amortizations Loans exceeds $5
million; or

 

(xiv)                         such Purchased Mortgage Loan is no longer
acceptable for purchase by Buyer (or an Affiliate thereof) under any of the flow
purchase or conduit programs for which Sellers then have been approved due to a
Requirement of Law relating to consumer credit laws or otherwise.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, condition (financial
or otherwise) or prospects of any Seller or any Affiliate that is a party to any
Program Agreement taken as a whole; (b) a material impairment of the ability of
any Seller or any Affiliate that is a party to any Program Agreement to perform
under any Program Agreement; or (c) a material adverse effect

 

11

--------------------------------------------------------------------------------


 

upon the legality, validity, binding effect or enforceability of any Program
Agreement against any Seller or any Affiliate that is a party to any Program
Agreement.

 

“Maximum Aggregate Purchase Price” means FIVE HUNDRED MILLION DOLLARS
($500,000,000).

 

“Medium Purchase Price Mortgage Loan” means a Purchased Mortgage Loan designated
as a Medium Purchase Price Mortgage Loan by Seller in accordance with Section 3.

 

“MERS” means Mortgage Electronic Registration Systems, Inc., a corporation
organized and existing under the laws of the State of Delaware, or any successor
thereto.

 

“MERS System” means the system of recording transfers of mortgages
electronically maintained by MERS.

 

“Monthly Payment” means the scheduled monthly payment of principal and interest
on a Mortgage Loan.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

 

“Mortgage” means each mortgage, assignment of rents, security agreement and
fixture filing, or deed of trust, assignment of rents, security agreement and
fixture filing, deed to secure debt, assignment of rents, security agreement and
fixture filing, or similar instrument creating and evidencing a lien on real
property and other property and rights incidental thereto.

 

“Mortgage File” means, with respect to a Mortgage Loan, the documents and
instruments relating to such Mortgage Loan and set forth in Exhibit F to the
Custodial Agreement.

 

“Mortgage Interest Rate” means the rate of interest borne on a Mortgage Loan
from time to time in accordance with the terms of the related Mortgage Note.

 

“Mortgage Interest Rate Cap” means, with respect to an adjustable rate Mortgage
Loan, the limit on each Mortgage Interest Rate adjustment as set forth in the
related Mortgage Note.

 

“Mortgage Loan” means any Sub-Prime Mortgage Loan, Exception Mortgage Loan,
Jumbo Mortgage Loan, Alt A Mortgage Loan, HELOC or Conforming Mortgage Loan
which is a closed-end, fixed or floating-rate, first lien or Second Lien
Mortgage Loan, on a one-to-four-family residential mortgage evidenced by a
promissory note and secured by a mortgage, which satisfies the requirements set
forth in the Underwriting Guidelines and Section 13(b) hereof which Mortgage
Loan the Custodian has been instructed to hold pursuant to the Custodial
Agreement; provided, however, that, except as expressly approved in writing by
Buyer, Mortgage Loans shall not include any “high-LTV” loans (i.e., a mortgage
loan having a loan-to-value ratio in excess of 100% or in excess of such lower
percentage set forth in the Underwriting Guidelines or with respect to Second
Lien Mortgage Loans, a combined loan-to-value ratio, in excess of the lower of
(i) the percentage specified in the Underwriting Guidelines or (ii) 100%)

 

12

--------------------------------------------------------------------------------


 

or any High Cost Mortgage Loans and; provided, further, that the origination
date with respect to such Mortgage Loan is no earlier than thirty (30) days
prior to the related Purchase Date.

 

“Mortgage Loan Documents” means the documents in the related Mortgage File to be
delivered to the Custodian.

 

“Mortgage Loan Schedule” means with respect to any Transaction as of any date, a
mortgage loan schedule in the form of either (a) Exhibit C attached hereto or
(b) a computer tape or other electronic medium generated by the related Seller
and delivered to Buyer and Custodian, which provides information (including,
without limitation, the information set forth on Exhibit C attached hereto)
relating to the Purchased Mortgage Loans in a format acceptable to the Buyer.

 

“Mortgage Loan Schedule and Exception Report” has the meaning assigned to such
term in the Custodial Agreement.

 

“Mortgage Note” means the promissory note or other evidence of the indebtedness
of a Mortgagor secured by a Mortgage.

 

“Mortgaged Property” means the real property securing repayment of the debt
evidenced by a Mortgage Note.

 

“Mortgagor” means the obligor or obligors on a Mortgage Note, including any
person who has assumed or guaranteed the obligations of the obligor thereunder.

 

“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions have been or are required to be made by any
Seller or any ERISA Affiliate and that is covered by Title IV of ERISA.

 

“Negative Amortization Loan” means a Mortgage Loan whose principal balance will
increase over time due to the addition of unpaid interest amounts to the
outstanding principal balance of the mortgage loan.

 

“Net Income” means, for any period and any Person, the net income of such Person
for such period as determined in accordance with GAAP.

 

“Net Worth” means, with respect to any Person, an amount equal to, on a
consolidated basis, such Person’s stockholders’ equity (determined in accordance
with GAAP).

 

“1934 Act” means the Securities Exchange Act of 1934.

 

“Non-Performing Mortgage Loan” means (i) any Mortgage Loan for which any payment
of principal or interest is thirty (30) days or more past due, (ii) any Mortgage
Loan with respect to which the related mortgagor is in bankruptcy or (iii) any
Mortgage Loan with respect to which the related mortgaged property is in
foreclosure; provided that such Mortgage Loan is not a Foreclosed Loan.

 

“Notice Date” has the meaning given to it in Section 3(b) hereof.

 

13

--------------------------------------------------------------------------------


 

“Obligations” means (a) all of the Sellers’ indebtedness, obligations to pay the
Repurchase Price on the Repurchase Date, the Price Differential on each Price
Differential Payment Date, and other obligations and liabilities, to Buyer, its
Affiliates or Custodian arising under, or in connection with, the Program
Agreements, whether now existing or hereafter arising; (b) any and all sums paid
by Buyer or on behalf of Buyer in order to preserve any Purchased Mortgage Loan
or its interest therein; (c) in the event of any proceeding for the collection
or enforcement of any of the Sellers’ indebtedness, obligations or liabilities
referred to in clause (a), the reasonable expenses of retaking, holding,
collecting, preparing for sale, selling or otherwise disposing of or realizing
on any Purchased Mortgage Loan, or of any exercise by Buyer of its rights under
the Program Agreements, including, without limitation, attorneys’ fees and
disbursements and court costs; and (d) all of the Sellers’ indemnity obligations
to Buyer or Custodian or both pursuant to the Program Agreements.

 

“OFAC” has the meaning set forth in Section 13(a)(28) hereof.

 

“Par Percentage” in the case of Mortgage Loans that are:

 

(a)           High Purchase Price Mortgage Loans, 100%;

 

(b)           Medium Purchase Price Mortgage Loans, 98%;

 

(c)           Low Purchase Price Mortgage Loans, 96%; and

 

(d)           Exception Mortgage Loans, a percentage to be determined by Buyer
in its sole discretion; and

 

“Permitted Guarantee Obligations” means (a) mortgage, repurchase and warehouse
facilities whereby Sellers are jointly and severally liable thereunder; (b)
mortgage repurchase and warehouse facilities whereby FIC guarantees the
obligations of FMC thereunder; and (c) the obligations of either Seller pursuant
to surety bonds required in connection with state licensing and branch offices.

 

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, unlimited liability company, join stock
company, trust, unincorporated association, joint venture or other entity, or a
government or any political subdivision or agency thereof.

 

“Plan” means an employee benefit or other plan established or maintained by any
Seller or any ERISA Affiliate and covered by Title IV of ERISA, other than a
Multiemployer Plan.

 

“Post Default Rate” means an annual rate of interest equal to the Pricing Rate
plus 3%.

 

“Price Differential” means with respect to any Transaction as of any date of
determination, an amount equal to the product of (A) the Pricing Rate for such
Transaction and (B) the Purchase Price for such Transaction, calculated daily on
the basis of a 360-day year for

 

14

--------------------------------------------------------------------------------


 

the actual number of days during the period commencing on (and including) the
Purchase Date for such Transaction and ending on (but excluding) the date of
determination.

 

“Price Differential Payment Date” means, with respect to a Purchased Mortgage
Loan, the 5th day of the month following the related Purchase Date and each
succeeding 5th day of the month thereafter; provided, that, with respect to such
Purchased Mortgage Loan, the final Price Differential Payment Date shall be the
related Repurchase Date; and provided, further, that if any such day is not a
Business Day, the Price Differential Payment Date shall be the next succeeding
Business Day.

 

“Pricing Rate” means LIBOR plus:

 

(a) in the case of Purchased Mortgage Loans that are High Purchase Price
Mortgage Loans:

 

(i)           0.70% with respect to Transactions the subject of which are
Conforming Mortgage Loans, Sub-Prime Mortgage Loans, Second Lien Mortgage Loans,
HELOCs, Jumbo Mortgage Loans or Alt-A Mortgage Loans (other than Aged Loans
subject to a Transaction greater than 120 days and Wet-Ink Mortgage Loans);

 

(ii)                             0.75% with respect to Transactions the subject
of which are Aged Loans subject to a Transaction greater than 120 days;

 

(iii)                          0.80% with respect to Transactions the subject of
which are Wet-Ink Mortgage Loans; and

 

(iv)                         0.90% with respect to Transactions the subject of
which are Reperforming Mortgage Loans;

 

(b) in the case of Purchased Mortgage Loans that are Medium Purchase Price
Mortgage Loans:

 

(i)                                0.60% with respect to Transactions the
subject of which are Conforming Mortgage Loans, Sub-Prime Mortgage Loans, Second
Lien Mortgage Loans, HELOCs, Jumbo Mortgage Loans or Alt-A Mortgage Loans (other
than Aged Loans subject to a Transaction greater than 120 days and Wet-Ink
Mortgage Loans);

 

(ii)                             0.65% with respect to Transactions the subject
of which are Aged Loans subject to a Transaction greater than 120 days;

 

(iii)                          0.80% with respect to Transactions the subject of
which are Wet-Ink Mortgage Loans; and

 

(iv)                         0.80% with respect to Transactions the subject of
which are Reperforming Mortgage Loans; and

 

15

--------------------------------------------------------------------------------


 

(c) in the case of Purchased Mortgage Loans that are Low Purchase Price Mortgage
Loans:

 

(i)                                0.50% with respect to Transactions the
subject of which are Conforming Mortgage Loans, Sub-Prime Mortgage Loans, Second
Lien Mortgage Loans, HELOCs, Jumbo Mortgage Loans or Alt-A Mortgage Loans (other
than Aged Loans subject to a Transaction greater than 120 days and Wet-Ink
Mortgage Loans);

 

(ii)                             0.55% with respect to Transactions the subject
of which are Aged Loans subject to a Transaction greater than 120 days;

 

(iii)                          0.80% with respect to Transactions the subject of
which are Wet-Ink Mortgage Loans; and

 

(iv)                         0.70% with respect to Transactions the subject of
which are Reperforming Mortgage Loans.

 

“Program Agreements” means, collectively, the Custodial Agreement, this
Agreement, and the Electronic Tracking Agreement, if entered into.

 

“Prohibited Person” has the meaning set forth in Section 13(a)(28) hereof.

 

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.

 

“Purchase Confirmation” means a confirmation of a Transaction, in the form
attached as Exhibit B hereto.

 

“Purchase Date” means the date on which Purchased Mortgage Loans are to be
transferred by a Seller to Buyer.

 

“Purchase Price” means (i) on the Purchase Date, the price at which each
Purchased Mortgage Loan is transferred by a Seller to Buyer, which shall not
exceed:

 

(a)        in the case of Purchased Mortgage Loans which are Conforming Mortgage
Loans, Alt-A Mortgage Loans, Second Lien Mortgage Loans, HELOCs or Jumbo
Mortgage Loans, the lesser of (1) the applicable Purchase Price Percentage for
such Purchased Mortgage Loan multiplied by the Market Value of such Purchased
Mortgage Loan and (2) the applicable Par Percentage for such Purchased Mortgage
Loan multiplied by the outstanding principal balance thereof as set forth on the
related Mortgage Loan Schedule; or

 

(b)        in the case of Purchased Mortgage Loans which are Sub-Prime Mortgage
Loans, the applicable Purchase Price Percentage for such Sub-Prime Mortgage Loan
multiplied by the lesser of (1) the outstanding principal balance thereof as set
forth on the related Mortgage Loan Schedule and (2) the Market Value of such
Sub-Prime Mortgage Loan; or

 

16

--------------------------------------------------------------------------------


 

(ii)           after the applicable Purchase Date, except where Buyer and the
Sellers agree otherwise, such price decreased by the amount of any cash
transferred by the Sellers to Buyer pursuant to Section 6(c) hereof or applied
to reduce the Sellers’ obligations under clause (ii) of Section 4(b) hereof.

 

“Purchase Price Percentage” means:

 

(a) in the case of Mortgage Loans, that are High Purchase Price Mortgage Loans,
the following percentage, as applicable:

 

(i)                                     99% with respect to Purchased Mortgage
Loans that are first lien Conforming Mortgage Loans, Jumbo Mortgage Loans or Alt
A Mortgage Loans;

 

(ii)                                  98% with respect to Purchased Mortgage
Loans that are Sub-Prime Mortgage Loans;

 

(iii)                               95% with respect to Purchased Mortgage Loans
that are Second Lien Mortgage Loans or HELOCs; and

 

(iv)                              with respect to Transactions the subject of
which are Exception Mortgage Loans, a percentage to be determined by Buyer in
its sole discretion; and

 

(b) in the case of Mortgage Loans that are Medium Purchase Price Mortgage Loans,
the following percentage, as applicable:

 

(i)                                     97% with respect to Purchased Mortgage
Loans that are first lien Conforming Mortgage Loans, Jumbo Mortgage Loans or Alt
A Mortgage Loans;

 

(ii)                                  96% with respect to Purchased Mortgage
Loans that are Sub-Prime Mortgage Loans;

 

(iii)                               93% with respect to Purchased Mortgage Loans
that are Second Lien Mortgage Loans or HELOCs; and

 

(iv)                              with respect to Transactions the subject of
which are Exception Mortgage Loans, a percentage to be determined by Buyer in
its sole discretion; and

 

(c) in the case of Mortgage Loans that are Low Purchase Price Mortgage Loans,
the following percentage, as applicable:

 

(i)                                     95% with respect to Purchased Mortgage
Loans that are first lien Conforming Mortgage Loans, Jumbo Mortgage Loans or Alt
A Mortgage Loans;

 

(ii)                                  94% with respect to Purchased Mortgage
Loans that are Sub-Prime Mortgage Loans;

 

17

--------------------------------------------------------------------------------


 

(iii)                               91% with respect to Purchased Mortgage Loans
that are Second Lien Mortgage Loans or HELOCs; and

 

(iv)                              with respect to Transactions the subject of
which are Exception Mortgage Loans, a percentage to be determined by Buyer in
its sole discretion.

 

“Purchased Mortgage Loans” means the Mortgage Loans (and the related Repurchase
Assets) transferred by the Sellers to Buyer in a Transaction hereunder and
listed on the related Mortgage Loan Schedule attached to the related Transaction
Request.

 

“Qualified Insurer” means a mortgage guaranty insurance company duly authorized
and licensed where required by law to transact mortgage guaranty insurance
business and approved as an insurer by Fannie Mae or Freddie Mac.

 

“Qualified Originator” means an originator of Mortgage Loans which Mortgage
Loans conform to the Underwriting Guidelines.

 

“Rating Agency” means each of Moody’s, S&P or Fitch IBCA or any successor
thereof.

 

“Records” means all instruments, agreements and other books, records, and
reports and data generated by other media for the storage of information
maintained by the Sellers or any other person or entity with respect to a
Purchased Mortgage Loan.  Records shall include the mortgage notes, any
Mortgages, the Mortgage Files, the credit files related to the Purchased
Mortgage Loan and any other instruments necessary to document or service a
Mortgage Loan.

 

“REIT” means Real Estate Investment Trust, as the term is defined in Section 856
of the Internal Revenue Code.

 

“Reperforming Mortgage Loan” means a Purchased Mortgage Loan that previously met
the criteria for a Non-Performing Mortgage Loan, but with respect to which the
Mortgagor subsequently made at least three (3) consecutive scheduled payments in
the three (3) calendar months preceding the date of determination.

 

“Reporting Date” means the 5th day of each month or, if such day is not a
Business Day, the next succeeding Business Day.

 

“Repurchase Assets” has the meaning assigned thereto in Section 8 hereof.

 

“Repurchase Date” means the earlier of (i) the Termination Date, (ii) the date
set forth in the applicable Purchase Confirmation which shall be no later than
180 days following the date on which the Purchased Assets are transferred by a
Seller to the Buyer, (iii) the date determined by application of Section 16
hereof or (iv) the date identified to Buyer by a Seller as the date that the
related Mortgage Loan is to be sold pursuant to a Take-out Commitment.

 

“Repurchase Price” means the price at which Purchased Mortgage Loans are to be
transferred from Buyer to a Seller upon termination of a Transaction, which will
be determined

 

18

--------------------------------------------------------------------------------


 

in each case (including Transactions terminable upon demand) as the sum of the
Purchase Price and the accrued but unpaid Price Differential as of the date of
such determination.

 

“Request for Certification” means a notice sent to the Custodian reflecting the
sale of one or more Purchased Mortgage Loans to Buyer hereunder.

 

“Requirement of Law” means, with respect to any Person, any law, treaty, rule or
regulation or determination of an arbitrator, a court or other governmental
authority, applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject.

 

“Responsible Officer” means, as to any Person, the chief executive officer or,
with respect to financial matters, the chief financial officer of such Person,
or, with respect to any certificates to be provided to Buyer hereunder, any of
the chief executive officer, the chief financial officer or the treasurer of
such Person.

 

“S&P” means Standard & Poor’s Ratings Services, or any successor thereto.

 

“Second Lien Mortgage Loan” means a Mortgage Loan which has a second lien on the
Mortgaged Property.

 

“Seller” means Fieldstone Mortgage Company or Fieldstone Investment Corporation,
or their respective permitted successors and assigns.

 

“Servicer” means any servicer approved by Buyer in its sole discretion, which
may be a Seller.

 

“Servicing Agreement” means any servicing agreement entered into among Seller,
Buyer and any servicer as the same may be amended from time to time.

 

“Settlement Agent” means, with respect to any Transaction the subject of which
is a Wet-Ink Mortgage Loan, the entity approved by Buyer, in its sole good-faith
discretion, which may be a title company, escrow company or attorney in
accordance with local law and practice in the jurisdiction where the related
Wet-Ink Mortgage Loan is being originated.  A Settlement Agent is deemed
approved unless Buyer notifies the Sellers otherwise at any time electronically
or in writing.

 

“Structured Securities Debt” means any Indebtedness incurred by an Acceptable
SPV, provided that (i) such Indebtedness is non-recourse to any shareholder or
equity owner of such Acceptable SPV, (ii) such Indebtedness is publicly issued
or privately placed pursuant to a 144(a) offering and (iii) such Indebtedness is
rated by at least one of the Rating Agencies.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership or
other entity of which at least a majority of the securities or other ownership
interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other persons performing similar functions of such
corporation, partnership or other entity (irrespective of whether or not at the
time securities or other ownership interests of any other class or classes of
such corporation, partnership or other entity shall have or might have voting
power by reason

 

19

--------------------------------------------------------------------------------


 

of the happening of any contingency) is at the time directly or indirectly owned
or controlled by such Person or one or more Subsidiaries of such Person or by
such Person and one or more Subsidiaries of such Person.

 

“Sub-Prime Mortgage Loan” means a Mortgage Loan originated in accordance with
the criteria established by Buyer for sub-prime mortgage loans, as determined by
Buyer in its sole discretion.

 

“Take-out Commitment” means a commitment of a Seller to either (a) sell one or
more Purchased Mortgage Loans to a Take-out Investor or (b) (i) swap one or more
Purchased Mortgage Loans with a Take-out Investor that is an Agency for an
Agency Security, and (ii) sell the related Agency Security to a Take-out
Investor, and in each case, the corresponding Take-out Investor’s commitment
back to such Seller to effectuate any of the foregoing, as applicable.  With
respect to any Take-out Commitment with an Agency, the applicable agency
documents list Buyer as sole subscriber.

 

“Take-out Investor” means (i) an Agency or (ii) other institution which has made
a Take-out Commitment and has been approved by Buyer.  The initial list of
Take-out Investors is attached hereto as Schedule 3, which schedule may be
amended from time to time with the Buyer’s consent.

 

“Termination Date” means the earlier of (a) February 23, 2006 or (b) the date of
the occurrence of an Event of Default.

 

“Test Period” means any fiscal quarter.

 

“Transaction Request” means a request from a Seller to Buyer, in the form
attached as Exhibit A hereto, to enter into a Transaction.

 

“Trust Receipt and Certification” means, with respect to any Transaction as of
any date, a receipt and certification in the form attached as an exhibit to the
Custodial Agreement.

 

“Underwriting Guidelines” means the standards, procedures and guidelines of
Sellers for underwriting and acquiring Mortgage Loans, which are set forth in
the written policies and procedures of Sellers, a copy of which is attached
hereto as Exhibit G and such other guidelines as are identified to and approved
in writing by Buyer (provided, that the Buyer shall be deemed to have approved
revised or additional Underwriting Guidelines if the Buyer has failed to object
to such revised or additional Underwriting Guidelines within ten (10) Business
Days of Buyer’s receipt of notice of such revised or additional Underwriting
Guidelines) in accordance with Section 14(q) hereof.

 

“Uniform Commercial Code” means the Uniform Commercial Code as in effect on the
date hereof in the State of New York or the Uniform Commercial Code as in effect
in the applicable jurisdiction.

 

“VA” means the U.S. Department of Veterans Affairs, an agency of the United
States of America, or any successor thereto including the Secretary of Veterans
Affairs.

 

20

--------------------------------------------------------------------------------


 

“VA Approved Lender” means a lender which is approved by the VA to act as a
lender in connection with the origination of VA Loans.

 

“VA Loan” means a Mortgage Loan which is subject of a VA Loan Guaranty Agreement
as evidenced by a VA Loan Guaranty Agreement, or a Mortgage Loan which is a
vender loan sold by the VA.

 

“VA Loan Guaranty Agreement” means the obligation of the United States to pay a
specific percentage of a Mortgage Loan (subject to a maximum amount) upon
default of the Mortgagor pursuant to the Servicemen’s Readjustment Act, as
amended.

 

“Violation Deadline” has the meaning assigned thereto in Section 4(c) hereof.

 

“Wet-Ink Mortgage Loan” means a Mortgage Loan which a Seller is selling to Buyer
simultaneously with the origination thereof prior to the delivery to the
Custodian of the Mortgage File related thereto.

 

“Wet-Ink Mortgage File” means, with respect to any Wet-Ink Mortgage Loan, the
documents set forth in Exhibit L hereto.

 


3.  PROGRAM; INITIATION OF TRANSACTIONS


 


A.  FROM TIME TO TIME BUYER WILL PURCHASE FROM EACH SELLER CERTAIN MORTGAGE
LOANS THAT HAVE BEEN EITHER ORIGINATED BY SUCH SELLER OR PURCHASED BY SUCH
SELLER FROM OTHER ORIGINATORS.  ALL PURCHASED MORTGAGE LOANS SHALL EXCEED OR
MEET THE UNDERWRITING GUIDELINES, AND SHALL BE SERVICED BY SERVICER.  THE
AGGREGATE PURCHASE PRICE OF PURCHASED MORTGAGE LOANS SUBJECT TO OUTSTANDING
TRANSACTIONS SHALL NOT EXCEED THE MAXIMUM AGGREGATE PURCHASE PRICE.  WITH
RESPECT TO TRANSACTIONS INVOLVING MORTGAGE LOANS THAT ARE NOT WET-INK MORTGAGE
LOANS, BUYER SHALL ONLY BE REQUIRED TO ENTER INTO TRANSACTIONS IN WHICH THE
PURCHASE PRICE WITH RESPECT THERETO IS AT LEAST $1,000,000.  WITH RESPECT TO
EACH TRANSACTION INVOLVING MORTGAGE LOANS THAT ARE NOT WET-INK MORTGAGE LOANS,
BUYER SHALL NOT BE REQUIRED TO ENTER INTO TRANSACTIONS MORE THAN 3 TIMES PER
CALENDAR WEEK.


 


B.  WITH RESPECT TO EACH TRANSACTION INVOLVING MORTGAGE LOANS WHICH ARE NOT
WET-INK MORTGAGE LOANS, THE RELATED SELLER SHALL GIVE BUYER AND CUSTODIAN AT
LEAST 1 BUSINESS DAY’S PRIOR NOTICE OF ANY PROPOSED PURCHASE DATE (THE DATE ON
WHICH SUCH NOTICE IS GIVEN, THE “NOTICE DATE”); PROVIDED, THAT IF THE SELLERS
ARE DELIVERING 25 OR FEWER MORTGAGE LOANS, WHICH ARE NOT WET-INK MORTGAGE LOANS,
ON A PURCHASE DATE, THE NOTICE SHALL BE DELIVERED ON OR BEFORE 12:00 NOON ON THE
PURCHASE DATE.  WITH RESPECT TO WET-INK MORTGAGE LOANS, THE RELATED SELLER SHALL
DELIVER NOTICE OF ANY PROPOSED PURCHASE ON OR BEFORE 4:30 P.M. EASTERN TIME ON
THE PURCHASE DATE.  ON THE NOTICE DATE, THE RELATED SELLER SHALL (I) REQUEST
THAT BUYER ENTER INTO A TRANSACTION BY FURNISHING TO BUYER A TRANSACTION
REQUEST, (II) DELIVER TO BUYER AND CUSTODIAN A MORTGAGE LOAN SCHEDULE AND (III)
DELIVER TO CUSTODIAN A REQUEST FOR CERTIFICATION AND EACH MORTGAGE FILE OR
WET-INK FILE FOR EACH WET-INK MORTGAGE LOAN IN ACCORDANCE WITH SECTION 10(B)(3)
AND OTHERWISE

 

21

--------------------------------------------------------------------------------


 


COMPLY WITH THE PROCEDURES SET FORTH IN EXHIBIT L HERETO.  IN THE EVENT THE
MORTGAGE LOAN SCHEDULE PROVIDED BY A SELLER CONTAINS ERRONEOUS COMPUTER DATA, IS
NOT FORMATTED PROPERLY OR THE COMPUTER FIELDS ARE OTHERWISE IMPROPERLY ALIGNED,
BUYER SHALL PROVIDE WRITTEN OR ELECTRONIC NOTICE TO SUCH SELLER DESCRIBING SUCH
ERROR AND SUCH SELLER MAY EITHER (I) GIVE BUYER WRITTEN OR ELECTRONIC AUTHORITY
TO CORRECT THE COMPUTER DATA, REFORMAT SUCH MORTGAGE LOAN SCHEDULE OR PROPERLY
ALIGN THE COMPUTER FIELDS OR (II) CORRECT THE COMPUTER DATA, REFORMAT THE
MORTGAGE LOAN SCHEDULE OR PROPERLY ALIGN THE COMPUTER FIELDS ITSELF AND RESUBMIT
THE MORTGAGE LOAN SCHEDULE AS REQUIRED HEREIN.  IN THE EVENT THAT SUCH SELLER
GIVES BUYER AUTHORITY TO CORRECT THE COMPUTER DATA, REFORMAT THE MORTGAGE LOAN
SCHEDULE OR PROPERLY ALIGN THE COMPUTER FIELDS, SUCH SELLER SHALL PAY $10 PER
CHANGE AND ANY OTHER DIRECT EXPENSES INCURRED BY BUYER; PROVIDED, THAT UPON 30
DAYS’ NOTICE TO THE SELLERS, BUYER MAY CHANGE SUCH COMPUTER CORRECTION FEE.  THE
SELLERS SHALL HOLD BUYER HARMLESS FOR SUCH CORRECTION, REFORMATTING OR
REALIGNING, AS APPLICABLE, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN.  IN
THE EVENT THAT SUCH CHANGES TO A MORTGAGE LOAN SCHEDULE HAVE BEEN MADE PRIOR TO
THE DATE OF THIS REPURCHASE AGREEMENT, THE TERMS HEREOF SHALL ALSO GOVERN SUCH
CHANGES.


 


C.  ONCE PER MONTH DURING ANY CALENDAR MONTH, WITH RESPECT TO ALL REQUESTED
TRANSACTIONS AND ALL RELATED PURCHASED MORTGAGE LOANS, SELLER SHALL DESIGNATE
ALL SUCH PURCHASED MORTGAGE LOANS AS EITHER LOW PURCHASE PRICE MORTGAGE LOANS,
MEDIUM PURCHASE PRICE MORTGAGE LOANS OR HIGH PURCHASE PRICE MORTGAGE LOANS.  IN
THE EVENT THAT SELLER FAILS TO MAKE SUCH DESIGNATION, THE PURCHASE PRICE
ELECTION SET FORTH ABOVE WILL NOT BE AVAILABLE AND ALL PURCHASED MORTGAGE LOANS
IN SUCH CALENDAR MONTH SHALL BE TREATED AS HIGH PURCHASE PRICE MORTGAGE LOANS.


 


D.  WITH RESPECT TO EACH EXCEPTION MORTGAGE LOAN, UPON RECEIPT OF THE
TRANSACTION REQUEST, BUYER SHALL, CONSISTENT WITH THIS AGREEMENT, SPECIFY THE
SPECIFIC TERMS FOR SUCH PROPOSED TRANSACTION, INCLUDING THE PURCHASE PRICE, THE
PRICING RATE, THE MARKET VALUE AND THE REPURCHASE DATE IN RESPECT OF SUCH
TRANSACTION.  THE TERMS THEREOF SHALL BE SET FORTH IN THE PURCHASE CONFIRMATION
TO BE DELIVERED TO THE RELATED SELLER ON OR PRIOR TO THE PURCHASE DATE.


 


E.  WITH RESPECT TO EACH EXCEPTION MORTGAGE LOAN, THE PURCHASE CONFIRMATION,
TOGETHER WITH THIS AGREEMENT, SHALL CONSTITUTE CONCLUSIVE EVIDENCE OF THE TERMS
AGREED BETWEEN BUYER AND THE APPLICABLE SELLER WITH RESPECT TO THE TRANSACTION
TO WHICH THE PURCHASE CONFIRMATION RELATES, AND SUCH SELLER’S ACCEPTANCE OF THE
RELATED PROCEEDS SHALL CONSTITUTE SUCH SELLER’S AGREEMENT TO THE TERMS OF SUCH
PURCHASE CONFIRMATION.  IT IS THE INTENTION OF THE PARTIES THAT, WITH RESPECT TO
EACH EXCEPTION MORTGAGE LOAN, EACH PURCHASE CONFIRMATION SHALL NOT BE SEPARATE
FROM THIS AGREEMENT BUT SHALL BE MADE A PART OF THIS AGREEMENT.  IN THE EVENT OF
ANY CONFLICT BETWEEN THIS AGREEMENT AND, WITH RESPECT TO EACH EXCEPTION MORTGAGE
LOAN, A PURCHASE CONFIRMATION, THE TERMS OF THE PURCHASE CONFIRMATION SHALL
CONTROL WITH RESPECT TO THE RELATED TRANSACTION.

 

22

--------------------------------------------------------------------------------


 


F.  UPON THE SATISFACTION OF THE APPLICABLE CONDITIONS PRECEDENT SET FORTH IN
SECTION 10 HEREOF, ALL OF THE RELATED SELLER’S INTEREST IN THE REPURCHASE ASSETS
SHALL PASS TO BUYER ON THE PURCHASE DATE, AGAINST THE TRANSFER OF THE PURCHASE
PRICE TO THE RELATED SELLER.  UPON TRANSFER OF THE MORTGAGE LOANS TO BUYER AS
SET FORTH IN THIS SECTION AND UNTIL TERMINATION OF ANY RELATED TRANSACTIONS AS
SET FORTH IN SECTIONS 4 OR 15 OF THIS AGREEMENT, OWNERSHIP OF EACH MORTGAGE
LOAN, INCLUDING EACH DOCUMENT IN THE RELATED MORTGAGE FILE AND RECORDS, IS
VESTED IN BUYER; PROVIDED THAT, PRIOR TO THE RECORDATION OF THE ASSIGNMENTS OF
MORTGAGE BY THE CUSTODIAN AS PROVIDED FOR IN THE CUSTODIAL AGREEMENT, RECORD
TITLE IN THE NAME OF THE RELATED SELLER TO EACH MORTGAGE SHALL BE RETAINED BY
THE RELATED SELLER IN TRUST, FOR THE BENEFIT OF BUYER, FOR THE SOLE PURPOSE OF
FACILITATING THE SERVICING AND THE SUPERVISION OF THE SERVICING OF THE MORTGAGE
LOANS.


 


G.  WITH RESPECT TO EACH WET-INK MORTGAGE LOAN, BY NO LATER THAN 12:00 P.M. NEW
YORK CITY TIME ON THE EIGHTH BUSINESS DAY FOLLOWING THE APPLICABLE PURCHASE
DATE, THE RELATED SELLER SHALL CAUSE THE RELATED SETTLEMENT AGENT TO DELIVER TO
THE CUSTODIAN THE REMAINING DOCUMENTS IN THE MORTGAGE FILE.


 


H.  ONCE PER MONTH DURING ANY CALENDAR MONTH AND WITH RESPECT TO ALL HIGH
PURCHASE PRICE MORTGAGE LOANS OR MEDIUM PURCHASE PRICE MORTGAGE LOANS, SELLER
MAY, BY PRIOR WRITTEN NOTICE TO BUYER, ELECT TO TRANSFER CASH TO THE ACCOUNT OF
BUYER SPECIFIED IN SECTION 9; PROVIDED THAT SUCH CASH IS SUFFICIENT TO CAUSE THE
PURCHASE PRICE OF SUCH HIGH PURCHASE PRICE MORTGAGE LOANS OR MEDIUM PURCHASE
PRICE MORTGAGE LOANS, RECALCULATED TO INCLUDE SUCH CASH, LOW ENOUGH TO CLASSIFY
SUCH HIGH PURCHASE PRICE MORTGAGE LOANS AS MEDIUM PURCHASE PRICE MORTGAGE LOANS
OR LOW PURCHASE PRICE MORTGAGE LOANS OR SUCH MEDIUM PURCHASE PRICE MORTGAGE
LOANS AS LOW PURCHASE PRICE MORTGAGE LOANS.  ANY AMOUNTS SO TRANSFERRED SHALL BE
ALLOCATED TO ALL HIGH PURCHASE PRICE MORTGAGE LOANS TO EFFECT SUCH
RECALCULATION.


 


4.  REPURCHASE


 


A.  THE RELATED SELLER SHALL REPURCHASE THE RELATED PURCHASED MORTGAGE LOANS
FROM BUYER ON EACH RELATED REPURCHASE DATE.  SUCH OBLIGATION TO REPURCHASE
SUBSISTS WITHOUT REGARD TO ANY PRIOR OR INTERVENING LIQUIDATION OR FORECLOSURE
WITH RESPECT TO ANY PURCHASED MORTGAGE LOAN (BUT LIQUIDATION OR FORECLOSURE
PROCEEDS RECEIVED BY BUYER SHALL BE APPLIED TO REDUCE THE REPURCHASE PRICE FOR
SUCH PURCHASED MORTGAGE LOAN ON EACH PRICE DIFFERENTIAL PAYMENT DATE EXCEPT AS
OTHERWISE PROVIDED HEREIN).  THE RELATED SELLER IS OBLIGATED TO REPURCHASE AND
TAKE PHYSICAL POSSESSION OF THE PURCHASED MORTGAGE LOANS FROM BUYER OR ITS
DESIGNEE (INCLUDING THE CUSTODIAN) AT SUCH SELLER’S EXPENSE ON THE RELATED
REPURCHASE DATE.


 


B.  PROVIDED THAT NO DEFAULT SHALL HAVE OCCURRED AND IS CONTINUING, AND BUYER
HAS RECEIVED THE RELATED REPURCHASE PRICE, BUYER AGREES TO RELEASE ITS OWNERSHIP
INTEREST HEREUNDER IN THE MORTGAGE LOANS (INCLUDING, THE MORTGAGE FILES) AT THE
REQUEST OF THE RELATED SELLER UPON REPURCHASE OF PURCHASED MORTGAGE LOANS BY

 

23

--------------------------------------------------------------------------------


 


SUCH SELLER.  WITH RESPECT TO PAYMENTS IN FULL BY THE RELATED MORTGAGOR OF A
PURCHASED MORTGAGE LOAN, THE SELLERS AGREE TO (I) PROVIDE BUYER WITH A COPY OF A
REPORT FROM THE RELATED SERVICER INDICATING THAT SUCH PURCHASED MORTGAGE LOAN
HAS BEEN PAID IN FULL, (II) REMIT TO BUYER, WITHIN TWO BUSINESS DAYS, THE
REPURCHASE PRICE WITH RESPECT TO SUCH PURCHASED MORTGAGE LOANS AND (III) PROVIDE
BUYER A NOTICE SPECIFYING EACH PURCHASED MORTGAGE LOAN THAT HAS BEEN PREPAID IN
FULL.  BUYER AGREES TO RELEASE ITS OWNERSHIP INTEREST IN PURCHASED MORTGAGE
LOANS WHICH HAVE BEEN PREPAID IN FULL AFTER RECEIPT OF EVIDENCE OF COMPLIANCE
WITH CLAUSES (I) THROUGH (III) OF THE IMMEDIATELY PRECEDING SENTENCE.


 


C.  IN THE EVENT THAT AT ANY TIME ANY PURCHASED MORTGAGE LOAN VIOLATES THE
APPLICABLE SUBLIMIT SET FORTH IN THE DEFINITION OF MARKET VALUE, BUYER MAY, IN
ITS SOLE DISCRETION, REDESIGNATE SUCH MORTGAGE LOAN AS AN EXCEPTION MORTGAGE
LOAN.  IF BUYER DOES NOT REDESIGNATE SUCH MORTGAGE LOAN AS AN EXCEPTION MORTGAGE
LOAN, AND IF THE RELATED SELLER DOES NOT NOTIFY BUYER WITHIN FIVE (5) BUSINESS
DAYS OF SUCH VIOLATION THAT IT DOES NOT WANT TO RECEIVE A BID FOR SUCH MORTGAGE
LOAN AS DESCRIBED BELOW, BUYER OR AN AFFILIATE OF BUYER MAY OFFER TO TERMINATE
THE RELATED SELLER’S RIGHT AND OBLIGATION TO REPURCHASE SUCH MORTGAGE LOAN BY
PAYING SUCH SELLER A PRICE TO BE SET BY BUYER IN ITS SOLE DISCRETION (A “BID”). 
THE RELATED SELLER, WITHIN FIVE (5) BUSINESS DAYS OF RECEIPT OF BUYER’S BID (THE
“VIOLATION DEADLINE”) MAY, IN ITS SOLE DISCRETION, EITHER (I) ACCEPT BUYER’S
BID, TERMINATING THE RELATED SELLER’S RIGHT AND OBLIGATIONS TO REPURCHASE SUCH
MORTGAGE LOAN UNDER THIS AGREEMENT OR (II) IMMEDIATELY REPURCHASE THE MORTGAGE
LOAN AT THE REPURCHASE PRICE IN ACCORDANCE WITH THIS SECTION 4.  THE SELLERS
SHALL PAY BUYER A BID FEE EQUAL TO $250 (THE “BID FEE”) WITH RESPECT TO EACH
MORTGAGE LOAN ON WHICH BUYER OR ITS AFFILIATE MAKES A BID, REGARDLESS OF WHETHER
THE BID IS ACCEPTED AND SUCH BID FEE SHALL BE DUE AND PAYABLE TO BUYER BY THE
VIOLATION DEADLINE.  ANY AMOUNT PAID BY BUYER OR ITS AFFILIATE TO TERMINATE THE
SELLERS’ RIGHT TO REPURCHASE A PURCHASED MORTGAGE LOAN IF A BID IS ACCEPTED
PURSUANT TO THIS SECTION SHALL BE APPLIED BY BUYER TOWARD THE OUTSTANDING
REPURCHASE PRICE FOR THE APPLICABLE TRANSACTION.

 


5.  PRICE DIFFERENTIAL


 


A.  ON EACH BUSINESS DAY THAT A TRANSACTION IS OUTSTANDING, THE PRICING RATE
SHALL BE RESET AND, UNLESS OTHERWISE AGREED, THE ACCRUED AND UNPAID PRICE
DIFFERENTIAL SHALL BE SETTLED IN CASH ON EACH RELATED PRICE DIFFERENTIAL PAYMENT
DATE.  TWO BUSINESS DAYS PRIOR TO THE PRICE DIFFERENTIAL PAYMENT DATE, BUYER
SHALL GIVE THE SELLERS WRITTEN OR ELECTRONIC NOTICE OF THE AMOUNT OF THE PRICE
DIFFERENTIAL DUE ON SUCH PRICE DIFFERENTIAL PAYMENT DATE.  ON THE PRICE
DIFFERENTIAL PAYMENT DATE, THE SELLERS SHALL PAY TO BUYER THE PRICE DIFFERENTIAL
FOR SUCH PRICE DIFFERENTIAL PAYMENT DATE (ALONG WITH ANY OTHER AMOUNTS TO BE
PAID PURSUANT TO SECTIONS 7, 34 AND 35 HEREOF), BY WIRE TRANSFER IN IMMEDIATELY
AVAILABLE FUNDS.


 


B.  IF THE SELLERS FAIL TO PAY ALL OR PART OF THE PRICE DIFFERENTIAL BY 3:00
P.M. (NEW YORK CITY TIME) ON THE RELATED PRICE DIFFERENTIAL PAYMENT DATE, WITH
RESPECT TO ANY PURCHASED MORTGAGE LOAN, THE SELLERS SHALL BE OBLIGATED TO PAY TO
BUYER (IN

 

24

--------------------------------------------------------------------------------


 


ADDITION TO, AND TOGETHER WITH, THE AMOUNT OF SUCH PRICE DIFFERENTIAL) INTEREST
ON THE UNPAID REPURCHASE PRICE AT A RATE PER ANNUM EQUAL TO THE POST DEFAULT
RATE UNTIL THE PRICE DIFFERENTIAL IS RECEIVED IN FULL BY BUYER.


 


C.  SELLER MAY REMIT TO BUYER FUNDS IN $100,000 INCREMENTS UP TO THE OUTSTANDING
PURCHASE PRICE, TO BE HELD AS UNSEGREGATED CASH MARGIN AND COLLATERAL FOR ALL
OBLIGATIONS UNDER THE REPURCHASE AGREEMENT (SUCH AMOUNT, TO THE EXTENT NOT
APPLIED TO OBLIGATIONS UNDER THE REPURCHASE AGREEMENT, THE “BUYDOWN AMOUNT”). 
THE BUYDOWN AMOUNT SHALL BE USED BY BUYER IN ORDER TO CALCULATE THE PRICE
DIFFERENTIAL, WHICH WILL ACCRUE ON THE PURCHASE PRICE THEN OUTSTANDING MINUS THE
BUYDOWN AMOUNT, APPLIED TO TRANSACTIONS INVOLVING CONFORMING MORTGAGE LOANS. 
THE SELLER SHALL BE ENTITLED TO REQUEST A DRAWDOWN OF THE BUYDOWN AMOUNT OR
REMIT ADDITIONAL FUNDS TO BE ADDED TO THE BUYDOWN AMOUNT IN INCREMENTS OF
$100,000 NO MORE THAN ONE TIME PER WEEK.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, IN THE EVENT THAT A MARGIN CALL OR OTHER DEFAULT EXISTS, THE BUYER
SHALL BE ENTITLED TO USE ANY OR ALL OF THE BUYDOWN AMOUNT TO CURE SUCH
CIRCUMSTANCE OR OTHERWISE EXERCISE REMEDIES AVAILABLE TO THE BUYER WITHOUT PRIOR
NOTICE TO, OR CONSENT FROM, THE SELLER.


 


6.  MARGIN MAINTENANCE


 


A.  IF AT ANY TIME THE MARKET VALUE OF ANY PURCHASED MORTGAGE LOAN SUBJECT TO A
TRANSACTION IS LESS THAN BUYER’S MARGIN AMOUNT FOR SUCH TRANSACTION (A “MARGIN
DEFICIT”), THEN BUYER MAY BY NOTICE TO ANY SELLER GIVEN PURSUANT TO SECTION 20
REQUIRE SELLERS TO TRANSFER TO BUYER CASH IN AN AMOUNT AT LEAST EQUAL TO THE
MARGIN DEFICIT (SUCH REQUIREMENT, A “MARGIN CALL”).


 


B.  ANY NOTICE GIVEN PURSUANT TO SECTION 6(A) BEFORE 10:00 A.M. NEW YORK TIME ON
A BUSINESS DAY SHALL BE MET, AND THE RELATED MARGIN CALL SATISFIED, NO LATER
THAN 5:00 P.M. NEW YORK TIME ON SUCH BUSINESS DAY; NOTICE GIVEN AFTER 10:00 A.M.
NEW YORK TIME ON A BUSINESS DAY SHALL BE MET, AND THE RELATED MARGIN CALL
SATISFIED, NO LATER THAN 5:00 P.M. NEW YORK TIME ON THE FOLLOWING BUSINESS DAY
(THE FOREGOING TIME REQUIREMENTS FOR SATISFACTION OF A MARGIN CALL ARE REFERRED
TO AS THE “MARGIN DEADLINES”).  THE FAILURE OF BUYER, ON ANY ONE OR MORE
OCCASIONS, TO EXERCISE ITS RIGHTS HEREUNDER, SHALL NOT CHANGE OR ALTER THE TERMS
AND CONDITIONS TO WHICH THIS AGREEMENT IS SUBJECT OR LIMIT THE RIGHT OF BUYER TO
DO SO AT A LATER DATE.  THE SELLERS AND BUYER EACH AGREE THAT A FAILURE OR DELAY
BY BUYER TO EXERCISE ITS RIGHTS HEREUNDER SHALL NOT LIMIT OR WAIVE BUYER’S
RIGHTS UNDER THIS AGREEMENT OR OTHERWISE EXISTING BY LAW OR IN ANY WAY CREATE
ADDITIONAL RIGHTS FOR THE SELLERS.


 


C.  IN THE EVENT THAT A MARGIN DEFICIT EXISTS WITH RESPECT TO ANY PURCHASED
MORTGAGE LOAN, BUYER MAY RETAIN ANY FUNDS RECEIVED BY IT TO WHICH THE SELLERS
WOULD OTHERWISE BE ENTITLED HEREUNDER UP TO AN AMOUNT NOT TO EXCEED THE MARGIN
DEFICIT AND UPON PROVIDING NOTICE TO THE SELLERS, WHICH FUNDS (I) SHALL BE HELD
BY BUYER AGAINST THE RELATED MARGIN DEFICIT AND (II) MAY BE APPLIED BY BUYER
AGAINST ANY PURCHASED MORTGAGE LOAN FOR WHICH THE RELATED MARGIN DEFICIT REMAINS

 

25

--------------------------------------------------------------------------------


 


OTHERWISE UNSATISFIED.  NOTWITHSTANDING THE FOREGOING, THE BUYER RETAINS THE
RIGHT, IN ITS SOLE DISCRETION, TO MAKE A MARGIN CALL IN ACCORDANCE WITH THE
PROVISIONS OF THIS SECTION 6 TO THE EXTENT THAT BUYER HAS NOT EXERCISED ITS
RIGHTS UNDER THIS SUBSECTION (C).


 


D.  NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, IF A MARGIN DEFICIT OCCURS
WITH RESPECT TO A MEDIUM PURCHASE PRICE MORTGAGE LOAN OR A LOW PURCHASE PRICE
MORTGAGE LOAN, WHICH, IF CONSIDERED TO BE A HIGH PURCHASE PRICE MORTGAGE LOAN,
WOULD NOT CAUSE A MARGIN DEFICIT TO OCCUR, THEN SELLER MAY TRANSFER TO BUYER
CASH IN AN AMOUNT AT LEAST EQUAL TO THE MARGIN DEFICIT, PROVIDED THAT SUCH CASH
IS SUFFICIENT TO ENSURE SUCH PURCHASED MORTGAGE LOAN IS FULLY COMPLIANT AS A
MEDIUM PURCHASE PRICE MORTGAGE LOANS OR A LOW PURCHASE PRICE MORTGAGE LOAN, AS
APPLICABLE.


 


7.  INCOME PAYMENTS


 


A.  IF INCOME IS PAID IN RESPECT OF ANY PURCHASED MORTGAGE LOAN DURING THE TERM
OF A TRANSACTION, SUCH INCOME SHALL BE THE PROPERTY OF BUYER.  NOTWITHSTANDING
THE FOREGOING, AND PROVIDED NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING,
BUYER AGREES THAT IF A THIRD-PARTY SERVICER IS IN PLACE FOR ANY PURCHASED
MORTGAGE LOANS, SUCH SERVICER SHALL DEPOSIT SUCH INCOME TO THE COLLECTION
ACCOUNT.  EACH SELLER SHALL DEPOSIT ALL INCOME RECEIVED IN ITS CAPACITY AS
SERVICER OF ANY PURCHASED MORTGAGE LOANS OR PURSUANT TO THE PRECEDING SENTENCE
TO THE COLLECTION ACCOUNT IN ACCORDANCE WITH SECTION 12(C) HEREOF.


 


B.  PROVIDED NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, ON EACH PRICE
DIFFERENTIAL PAYMENT DATE, THE SELLERS SHALL REMIT TO BUYER AN AMOUNT EQUAL TO
THE PRICE DIFFERENTIAL OUT OF THE INTEREST PORTION OF THE INCOME PAID IN RESPECT
TO THE PURCHASED MORTGAGE LOANS FOR THE PRECEDING MONTH IN ACCORDANCE WITH
SECTION 5 OF THIS AGREEMENT.  PROVIDED NO EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, UPON TERMINATION OF ANY TRANSACTION AND ON EACH PRICE DIFFERENTIAL
PAYMENT DATE, TO THE EXTENT THAT THERE IS ANY EXCESS INCOME AFTER REPAYMENT OF
ALL AMOUNTS TO BE TRANSFERRED TO BUYER BY THE SELLERS, BUYER SHALL PAY THE
EXCESS TO THE SELLERS.


 


C.  IN THE EVENT THAT AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING,
NOTWITHSTANDING ANY PROVISION SET FORTH HEREIN, THE SELLERS SHALL REMIT TO BUYER
ALL INCOME RECEIVED WITH RESPECT TO EACH PURCHASED MORTGAGE LOAN ON THE RELATED
PRICE DIFFERENTIAL PAYMENT DATE OR ON SUCH OTHER DATE OR DATES AS BUYER NOTIFIES
SELLER IN WRITING.


 


D.  NOTWITHSTANDING ANY PROVISION TO THE CONTRARY IN THIS SECTION 7, WITHIN TWO
(2) BUSINESS DAYS OF RECEIPT BY ANY SELLER OF ANY PREPAYMENT OF PRINCIPAL IN
FULL, WITH RESPECT TO A PURCHASED MORTGAGE LOAN, THE SELLERS SHALL REMIT SUCH
AMOUNT TO BUYER AND BUYER SHALL IMMEDIATELY APPLY ANY SUCH AMOUNT RECEIVED BY
BUYER TO REDUCE THE AMOUNT OF THE REPURCHASE PRICE DUE UPON TERMINATION OF THE
RELATED TRANSACTION.

 

26

--------------------------------------------------------------------------------


 


E.  NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH HEREIN, UPON THE
OCCURRENCE OF AN EVENT OF DEFAULT AND FURTHER UPON WRITTEN NOTICE BY BUYER TO
THE SELLERS, THE SELLERS SHALL REMIT TO BUYER ALL COLLECTIONS RECEIVED BY
SERVICER OR ANY SELLER ON THE PURCHASED MORTGAGE LOANS IN ACCORDANCE WITH
BUYER’S DIRECTIONS NO LATER THAN THE DAY ON WHICH AGGREGATE COLLECTIONS OF
PRINCIPAL AND INTEREST (EXCLUDING PRINCIPAL PREPAYMENTS) ON THE PURCHASED
MORTGAGED LOANS REACHES AN AMOUNT TO BE INDICATED BY BUYER IN ITS SOLE
DISCRETION.


 


8.  SECURITY INTEREST


 

Although the parties intend that all Transactions hereunder be sales and
purchases and not financings, in the event any such Transactions are deemed to
be financings, each Seller hereby pledges to Buyer as security for the
performance by the Sellers of their Obligations and hereby grants, assigns and
pledges to Buyer a fully perfected first priority security interest in the
Purchased Mortgage Loans, the Records, and all related servicing rights, the
Program Agreements (to the extent such Program Agreements and such Seller’s
right thereunder relate to the Purchased Mortgage Loans), any related Take-out
Commitments, Property, all insurance policies and insurance proceeds, in each
case, relating to any Purchased Mortgage Loan or the related Mortgaged Property,
including but not limited to any payments or proceeds under any related primary
insurance, hazard insurance, FHA Mortgage Insurance Contracts or VA Loan
Guaranty Agreements (if any), Income, the Buydown Amount and any account to
which such amount is deposited, Interest Rate Protection Agreements, accounts
(including any interest of such Seller in escrow accounts) and any other
contract rights, accounts, payments, rights to payment (including payments of
interest or finance charges) general intangibles and other assets, in each case,
relating to the Purchased Mortgage Loans (including, without limitation, any
other accounts) or any interest in the Purchased Mortgage Loans, the servicing
of the Purchased Mortgage Loans, and any proceeds (including the related
securitization proceeds) and distributions with respect to any of the foregoing
and any other property, rights, title or interests as are specified on a Request
for Certification and/or Trust Receipt and Certification, in all instances,
whether now owned or hereafter acquired, now existing or hereafter created
(collectively, the “Repurchase Assets”); provided, however, as to any Purchased
Mortgage Loan the security interest shall automatically terminate upon payment
in full to Buyer of the Repurchase Price with respect thereto.  Sellers agree to
execute, deliver and/or file such documents and perform such acts as may be
reasonably necessary to fully perfect Buyer’s security interest created hereby. 
Furthermore, the Sellers hereby authorize the Buyer to file financing statements
relating to the Repurchase Assets, as the Buyer, at its option, may deem
appropriate.  The Sellers shall pay the filing costs for any financing statement
or statements prepared pursuant to this Section.

 


9.  PAYMENT AND TRANSFER


 

Unless otherwise mutually agreed in writing, all transfers of funds to be made
by the Sellers hereunder shall be made in Dollars, in immediately available
funds, without deduction, set-off or counterclaim, to Buyer at the following
account maintained by Buyer:  (a) Account No. 3048-8764, for the account of CSFB
Buyer/Fieldstone Mortgage Company Seller—Inbound Account, Citibank, ABA No. 021
000 089, and (b) Account No. 3055-7598, for

 

27

--------------------------------------------------------------------------------


 

the account of CSFB Buyer/Fieldstone Investment Corporation Seller—Inbound
Account, Citibank, ABA No. 021 000 089, or such other account as Buyer shall
specify to the Sellers in writing.  Each Seller acknowledges that it has no
rights of withdrawal from the foregoing account.  All Purchased Mortgage Loans
transferred by one party hereto to the other party shall be in the case of a
purchase by Buyer in suitable form for transfer or shall be accompanied by duly
executed instruments of transfer or assignment in blank and such other
documentation as Buyer may reasonably request.  All Purchased Mortgage Loans
shall be evidenced by a Trust Receipt and Certification.  Any Repurchase Price
received by Buyer after 2:00 p.m. New York City time shall be deemed received on
the next succeeding Business Day; provided, that Buyer shall credit to the
Sellers interest, if any, earned on such funds overnight.

 


10.  CONDITIONS PRECEDENT


 


A.  INITIAL TRANSACTION.  AS CONDITIONS PRECEDENT TO THE INITIAL TRANSACTION,
BUYER SHALL HAVE RECEIVED ON OR BEFORE THE DAY OF SUCH INITIAL TRANSACTION THE
FOLLOWING, IN FORM AND SUBSTANCE SATISFACTORY TO BUYER AND DULY EXECUTED BY THE
SELLERS AND EACH OTHER PARTY THERETO:


 


(1) PROGRAM AGREEMENTS.  THE PROGRAM AGREEMENTS (INCLUDING A CUSTODIAL AGREEMENT
IN A FORM ACCEPTABLE TO BUYER) DULY EXECUTED AND DELIVERED BY THE PARTIES
THERETO AND BEING IN FULL FORCE AND EFFECT, FREE OF ANY MODIFICATION, BREACH OR
WAIVER.


 


(2) SECURITY INTEREST.  EVIDENCE THAT ALL OTHER ACTIONS NECESSARY OR, IN THE
OPINION OF BUYER, DESIRABLE TO PERFECT AND PROTECT BUYER’S INTEREST IN THE
PURCHASED MORTGAGE LOANS AND OTHER REPURCHASE ASSETS HAVE BEEN TAKEN, INCLUDING,
WITHOUT LIMITATION, DULY EXECUTED AND FILED UNIFORM COMMERCIAL CODE FINANCING
STATEMENTS ON FORM UCC-1.


 


(3) ORGANIZATIONAL DOCUMENTS.  A CERTIFIED COPY OF EACH SELLER’S CHARTER, BYLAWS
AND CORPORATE RESOLUTIONS APPROVING THE PROGRAM AGREEMENTS AND TRANSACTIONS
THEREUNDER (EITHER SPECIFICALLY OR BY GENERAL RESOLUTION) AND ALL DOCUMENTS
EVIDENCING OTHER NECESSARY CORPORATE ACTION OR GOVERNMENTAL APPROVALS AS MAY BE
REQUIRED IN CONNECTION WITH THE PROGRAM AGREEMENTS.


 


(4) GOOD STANDING CERTIFICATE.  A CERTIFIED COPY OF A GOOD STANDING CERTIFICATE
OF EACH SELLER, DATED AS OF NO EARLIER THAN THE DATE 10 BUSINESS DAYS PRIOR TO
THE PURCHASE DATE WITH RESPECT TO THE INITIAL TRANSACTION HEREUNDER.


 


(5) INCUMBENCY CERTIFICATE.  AN INCUMBENCY CERTIFICATE OF THE CORPORATE
SECRETARY OF EACH SELLER, CERTIFYING THE NAMES, TRUE SIGNATURES AND TITLES OF
THE REPRESENTATIVES DULY AUTHORIZED TO REQUEST TRANSACTIONS HEREUNDER AND TO
EXECUTE THE PROGRAM AGREEMENTS.


 


(6) OPINION OF COUNSEL.  AN OPINION OF EACH SELLER’S INTERNAL COUNSEL, IN FORM
AND SUBSTANCE SUBSTANTIALLY AS SET FORTH IN EXHIBIT F ATTACHED HERETO.

 

28

--------------------------------------------------------------------------------


 


(7) UNDERWRITING GUIDELINES.  A TRUE AND CORRECT COPY OF THE UNDERWRITING
GUIDELINES CERTIFIED BY AN OFFICER OF THE SELLERS.


 


(8) FEES.  PAYMENT OF ANY FEES DUE TO BUYER HEREUNDER.


 


B.  ALL TRANSACTIONS.  THE OBLIGATION OF BUYER TO ENTER INTO EACH TRANSACTION
PURSUANT TO THIS AGREEMENT IS SUBJECT TO THE FOLLOWING CONDITIONS PRECEDENT:


 


(1) DUE DILIGENCE REVIEW.  WITHOUT LIMITING THE GENERALITY OF SECTION 36 HEREOF,
BUYER SHALL HAVE COMPLETED, TO ITS SATISFACTION, ITS DUE DILIGENCE REVIEW OF THE
SELLERS AND THOSE MORTGAGE LOANS IDENTIFIED TO THE SELLERS BY BUYER.


 


(2) REQUIRED DOCUMENTS.


 

(A)  WITH RESPECT TO EACH PURCHASED MORTGAGE LOAN WHICH IS NOT A WET-INK
MORTGAGE LOAN THE MORTGAGE FILE HAS BEEN DELIVERED TO THE CUSTODIAN (I) WITH
RESPECT TO ANY PURCHASE OF 25 OR FEWER MORTGAGE LOANS ON A SINGLE PURCHASE DATE,
ON OR PRIOR TO 3:00 P.M. (NEW YORK CITY TIME) ON THE PURCHASE DATE, AND (II)
WITH RESPECT TO ANY PURCHASE OF 26 OR MORE MORTGAGE LOANS ON A SINGLE PURCHASE
DATE, AT LEAST 24 HOURS PRIOR TO THE PURCHASE DATE;

 

(B)  WITH RESPECT TO EACH WET-INK MORTGAGE LOAN, THE WET-INK MORTGAGE FILE HAS
BEEN DELIVERED TO BUYER OR CUSTODIAN, AS THE CASE MAY BE, BY 4:30 P.M. (EASTERN
TIME) ON THE PURCHASE DATE.

 


(3) TRANSACTION DOCUMENTS.  BUYER OR ITS DESIGNEE SHALL HAVE RECEIVED ON OR
BEFORE THE DAY OF SUCH TRANSACTION (UNLESS OTHERWISE SPECIFIED IN THIS
AGREEMENT) THE FOLLOWING, IN FORM AND SUBSTANCE SATISFACTORY TO BUYER AND (IF
APPLICABLE) DULY EXECUTED:


 

(A)  A TRANSACTION REQUEST DELIVERED PURSUANT TO SECTION 3(B) HEREOF.

 

(B)  THE REQUEST FOR CERTIFICATION AND THE RELATED MORTGAGE LOAN SCHEDULE AND
EXCEPTION REPORT, AND THE TRUST RECEIPT, EACH AS DEFINED IN THE CUSTODIAL
AGREEMENT.

 

(C)  SUCH CERTIFICATES, OPINIONS OF COUNSEL OR OTHER DOCUMENTS AS BUYER MAY
REASONABLY REQUEST.

 


(4) NO DEFAULT.  NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING;


 


(5) REQUIREMENTS OF LAW.  BUYER SHALL NOT HAVE DETERMINED THAT THE INTRODUCTION
OF OR A CHANGE IN ANY REQUIREMENT OF LAW OR IN THE INTERPRETATION OR
ADMINISTRATION OF ANY REQUIREMENT OF LAW APPLICABLE TO BUYER HAS MADE IT
UNLAWFUL, AND NO GOVERNMENTAL AUTHORITY SHALL HAVE ASSERTED THAT IT IS UNLAWFUL,
FOR BUYER TO ENTER INTO TRANSACTIONS WITH A PRICING RATE BASED ON LIBOR.

 

29

--------------------------------------------------------------------------------


 


(6) REPRESENTATIONS AND WARRANTIES.  BOTH IMMEDIATELY PRIOR TO THE RELATED
TRANSACTION AND ALSO AFTER GIVING EFFECT THERETO AND TO THE INTENDED USE
THEREOF, THE REPRESENTATIONS AND WARRANTIES MADE BY THE SELLERS IN EACH PROGRAM
AGREEMENT SHALL BE TRUE, CORRECT AND COMPLETE ON AND AS OF SUCH PURCHASE DATE IN
ALL MATERIAL RESPECTS WITH THE SAME FORCE AND EFFECT AS IF MADE ON AND AS OF
SUCH DATE (OR, IF ANY SUCH REPRESENTATION OR WARRANTY IS EXPRESSLY STATED TO
HAVE BEEN MADE AS OF A SPECIFIC DATE, AS OF SUCH SPECIFIC DATE).


 


(7) ELECTRONIC TRACKING AGREEMENT.  TO THE EXTENT THE SELLERS ARE SELLING
MORTGAGE LOANS WHICH ARE REGISTERED ON THE MERS® SYSTEM, AN ELECTRONIC TRACKING
AGREEMENT ENTERED INTO, DULY EXECUTED AND DELIVERED BY THE PARTIES THERETO AND
BEING IN FULL FORCE AND EFFECT, FREE OF ANY MODIFICATION, BREACH OR WAIVER.


 


(8) MATERIAL ADVERSE CHANGE.  NONE OF THE FOLLOWING SHALL HAVE OCCURRED AND/OR
BE CONTINUING:


 

(A)  CREDIT SUISSE FIRST BOSTON, NEW YORK BRANCH’S CORPORATE BOND RATING AS
CALCULATED BY S&P OR MOODY’S HAS BEEN LOWERED OR DOWNGRADED TO A RATING BELOW
INVESTMENT GRADE BY S&P OR MOODY’S;

 

(B)  AN EVENT OR EVENTS SHALL HAVE OCCURRED IN THE GOOD FAITH DETERMINATION OF
BUYER RESULTING IN THE EFFECTIVE ABSENCE OF A “REPO MARKET” OR COMPARABLE
“LENDING MARKET” FOR FINANCING DEBT OBLIGATIONS SECURED BY MORTGAGE LOANS OR
SECURITIES OR AN EVENT OR EVENTS SHALL HAVE OCCURRED RESULTING IN BUYER NOT
BEING ABLE TO FINANCE PURCHASED ASSETS THROUGH THE “REPO MARKET” OR “LENDING
MARKET” WITH TRADITIONAL COUNTERPARTIES AT RATES WHICH WOULD HAVE BEEN
REASONABLE PRIOR TO THE OCCURRENCE OF SUCH EVENT OR EVENTS; OR

 

(C)  AN EVENT OR EVENTS SHALL HAVE OCCURRED RESULTING IN THE EFFECTIVE ABSENCE
OF A “SECURITIES MARKET” FOR SECURITIES BACKED BY MORTGAGE LOANS OR AN EVENT OR
EVENTS SHALL HAVE OCCURRED RESULTING IN BUYER NOT BEING ABLE TO SELL SECURITIES
BACKED BY MORTGAGE LOANS AT PRICES WHICH WOULD HAVE BEEN REASONABLE PRIOR TO
SUCH EVENT OR EVENTS; OR

 

(D)  THERE SHALL HAVE OCCURRED A MATERIAL ADVERSE CHANGE IN THE FINANCIAL
CONDITION OF BUYER WHICH AFFECTS (OR CAN REASONABLY BE EXPECTED TO AFFECT)
MATERIALLY AND ADVERSELY THE ABILITY OF BUYER TO FUND ITS OBLIGATIONS UNDER THIS
AGREEMENT.

 


(9) MAXIMUM AGGREGATE PURCHASE PRICE.  AFTER GIVING EFFECT TO THE REQUESTED
TRANSACTION, THE AGGREGATE OUTSTANDING PURCHASE PRICE FOR ALL PURCHASED MORTGAGE
LOANS SUBJECT TO THEN OUTSTANDING TRANSACTIONS UNDER THIS AGREEMENT SHALL NOT
EXCEED THE MAXIMUM AGGREGATE PURCHASE PRICE.


 


(10) NEW BUSINESSES.  BUYER HAS NOT DETERMINED, IN BUYER’S SOLE DISCRETION, THAT
THE SELLERS HAVE ACQUIRED OR HAVE BEGUN OPERATING IN ANY BUSINESS UNRELATED TO
THAT OF A REIT OR A MORTGAGE BANKER.

 

30

--------------------------------------------------------------------------------


 


(11) REIT ASSET AND INCOME TESTS.  IN ACCORDANCE WITH ALL APPLICABLE LAWS AND
REQUIREMENTS FOR INCOME AND ASSET TESTS FOR A REIT, FIC HAS SATISFIED ALL OF THE
FOLLOWING ASSET OR INCOME TESTS:


 

(A)  AT THE CLOSE OF EACH TAXABLE YEAR, AT LEAST 75 PERCENT OF FIC’S GROSS
INCOME CONSISTS OF (I) “RENTS FROM REAL PROPERTY” WITHIN THE MEANING OF
SECTION 856(C)(3)(A) OF THE CODE, (II) INTEREST ON OBLIGATIONS SECURED BY
MORTGAGES ON REAL PROPERTY OR ON INTERESTS IN REAL PROPERTY, WITHIN THE MEANING
OF SECTION 856(C)(3)(B) OF THE CODE, (III) GAIN FROM THE SALE OR OTHER
DISPOSITION OF REAL PROPERTY (INCLUDING INTERESTS IN REAL PROPERTY AND INTERESTS
IN MORTGAGES ON REAL PROPERTY) WHICH IS NOT PROPERTY DESCRIBED IN
SECTION 1221(A)(1) OF THE CODE, WITHIN THE MEANING OF SECTION 856(C)(3)(C) OF
THE CODE, (IV) DIVIDENDS OR OTHER DISTRIBUTIONS ON, AND GAIN (OTHER THAN GAIN
FROM “PROHIBITED TRANSACTIONS” WITHIN THE MEANING OF SECTION 857(B)(6)(B)(III)
OF THE CODE) FROM THE SALE OR OTHER DISPOSITION OF, TRANSFERABLE SHARES (OR
TRANSFERABLE CERTIFICATES OF BENEFICIAL INTEREST) IN OTHER QUALIFYING REITS
WITHIN THE MEANING OF SECTION 856(D)(3)(D) OF THE CODE, AND (V) AMOUNTS
DESCRIBED IN SECTIONS 856(C)(3)(E) THROUGH 856(C)(3)(I) OF THE CODE.

 

(B)  AT THE CLOSE OF EACH TAXABLE YEAR, AT LEAST 95 PERCENT OF FIC’S GROSS
INCOME CONSISTS OF (I) THE ITEMS OF INCOME DESCRIBED IN PARAGRAPH 1 HEREOF
(OTHER THAN THOSE DESCRIBED IN SECTION 856(C)(3)(I) OF THE CODE), (II) GAIN
REALIZED FROM THE SALE OR OTHER DISPOSITION OF STOCK OR SECURITIES WHICH ARE NOT
PROPERTY DESCRIBED IN SECTION 1221(A)(1) OF THE CODE, (III) INTEREST AND (IV)
DIVIDENDS, IN EACH CASE WITHIN THE MEANING OF SECTION 856(C)(2) OF THE CODE.

 

(C)  AT THE CLOSE OF EACH QUARTER OF FIC’S TAXABLE YEARS, AT LEAST 75 PERCENT OF
THE VALUE OF FIC’S TOTAL ASSETS (AS DETERMINED IN ACCORDANCE WITH TREASURY
REGULATIONS SECTION 1.856-2(D)) HAS CONSISTED OF AND WILL CONSIST OF REAL ESTATE
ASSETS WITHIN THE MEANING OF SECTIONS 856(C)(4) AND 856(C)(5)(B) OF THE CODE,
CASH AND CASH ITEMS (INCLUDING RECEIVABLES WHICH ARISE IN THE ORDINARY COURSE OF
FIC’S OPERATIONS, BUT NOT INCLUDING RECEIVABLES PURCHASED FROM ANOTHER PERSON),
AND GOVERNMENT SECURITIES.

 

(D)  AT THE CLOSE OF EACH QUARTER OF EACH OF FIC’S TAXABLE YEARS, (A) NOT MORE
THAN 25 PERCENT OF FIC’S TOTAL ASSET VALUE WILL BE REPRESENTED BY SECURITIES
(OTHER THAN THOSE DESCRIBED IN PARAGRAPH 3), (B) NOT MORE THAN 20 PERCENT OF
FIC’S TOTAL ASSET VALUE WILL BE REPRESENTED BY SECURITIES OF ONE OR MORE TAXABLE
REIT SUBSIDIARIES, AND (C) (I) NOT MORE THAN 5 PERCENT OF THE VALUE OF FIC’S
TOTAL ASSETS WILL BE REPRESENTED BY SECURITIES OF ANY ONE ISSUER (OTHER THAN
GOVERNMENT SECURITIES AND SECURITIES OF TAXABLE REIT SUBSIDIARIES), AND (II) FIC
WILL NOT HOLD SECURITIES POSSESSING MORE THAN 10 PERCENT OF THE TOTAL VOTING
POWER OR VALUE OF THE OUTSTANDING SECURITIES OF ANY ONE ISSUER (OTHER THAN
GOVERNMENT SECURITIES, SECURITIES OF TAXABLE REIT SUBSIDIARIES, AND SECURITIES
OF A QUALIFIED REIT SUBSIDIARY WITHIN THE MEANING OF SECTION 856(I) OF THE
CODE).

 

31

--------------------------------------------------------------------------------


 


11.  PROGRAM


 


A.  THE SELLERS SHALL REIMBURSE BUYER FOR ANY OF BUYER’S REASONABLE
OUT-OF-POCKET COSTS, INCLUDING DUE DILIGENCE REVIEW COSTS AND REASONABLE
ATTORNEY’S FEES, INCURRED BY BUYER IN DETERMINING THE ACCEPTABILITY TO BUYER OF
ANY MORTGAGE LOANS AS SET FORTH IN THIS SECTION 11.  THE SELLERS SHALL ALSO PAY,
OR REIMBURSE BUYER IF BUYER SHALL PAY, ANY TERMINATION FEE, WHICH MAY BE DUE ANY
SERVICER.  THE SELLERS SHALL PAY THE FEES AND EXPENSES OF BUYER’S COUNSEL (UP TO
$20,000), DUE DILIGENCE (UP TO $10,000, THE “DUE DILIGENCE CAP”), PROVIDED THAT
SUCH DUE DILIGENCE CAP SHALL NOT APPLY UPON THE OCCURRENCE OF AN EVENT OF
DEFAULT AND OTHER OUT-OF-POCKET EXPENSES OF BUYER IN CONNECTION WITH THE INITIAL
ESTABLISHMENT OF THIS FACILITY AND RENEWALS THEREOF.  LEGAL FEES FOR ANY
SUBSEQUENT AMENDMENTS TO THIS AGREEMENT OR RELATED DOCUMENTS SHALL BE BORNE BY
THE SELLERS.  THE SELLERS SHALL PAY ONGOING CUSTODIAL AND BANK FEES AND EXPENSES
AS SET FORTH ON EXHIBIT N HERETO, AND ANY OTHER ONGOING FEES AND EXPENSES UNDER
ANY OTHER PROGRAM DOCUMENT.


 


B.  IF BUYER DETERMINES THAT, DUE TO THE INTRODUCTION OF, ANY CHANGE IN, OR THE
COMPLIANCE BY BUYER WITH (I) ANY EUROCURRENCY RESERVE REQUIREMENT OR (II) THE
INTERPRETATION OF ANY LAW, REGULATION OR ANY GUIDELINE OR REQUEST FROM ANY
CENTRAL BANK OR OTHER GOVERNMENTAL AUTHORITY (WHETHER OR NOT HAVING THE FORCE OF
LAW), THERE SHALL BE AN INCREASE IN THE COST TO BUYER IN ENGAGING IN THE PRESENT
OR ANY FUTURE TRANSACTIONS, THEN THE SELLERS AGREE TO PAY TO BUYER, FROM TIME TO
TIME, UPON DEMAND BY BUYER (WITH A COPY TO CUSTODIAN) THE ACTUAL COST OF
ADDITIONAL AMOUNTS AS SPECIFIED BY BUYER TO COMPENSATE BUYER FOR SUCH INCREASED
COSTS (THE “ADDITIONAL COSTS”), PROVIDED THAT (A) BUYER DELIVERS TO THE SELLERS
A CERTIFICATE SETTING FORTH IN REASONABLE DETAIL THE AMOUNT AND BASIS OF
DETERMINATION OF SUCH ADDITIONAL COSTS AND SUCH CERTIFICATE AS TO ANY ADDITIONAL
COSTS SUBMITTED BY THE BUYER TO THE SELLERS SHALL BE CONCLUSIVE IN THE ABSENCE
OF MANIFEST ERROR AND (B) NOTWITHSTANDING ANYTHING CONTAINED HEREIN, NEITHER
SELLER SHALL BE OBLIGATED TO COMPENSATE BUYER FOR ANY ADDITIONAL COSTS THAT
BUYER BECOMES ENTITLED TO CLAIM HEREUNDER FOR ANY PERIOD PRIOR TO THE DATE THAT
IS 120 DAYS PRIOR TO A NOTICE OF SUCH CLAIM IF BUYER KNEW OR REASONABLY WOULD
HAVE BEEN EXPECTED TO KNOW OF THE CIRCUMSTANCES GIVING RISE TO SUCH ADDITIONAL
COSTS AND OF THE FACT THAT SUCH CIRCUMSTANCES COULD BE EXPECTED TO RESULT IN A
CLAIM FOR ADDITIONAL COSTS.


 


C.  WITH RESPECT TO ANY TRANSACTION, BUYER MAY CONCLUSIVELY RELY UPON, AND SHALL
INCUR NO LIABILITY TO THE SELLERS IN ACTING UPON, ANY REQUEST OR OTHER
COMMUNICATION THAT BUYER REASONABLY BELIEVES TO HAVE BEEN GIVEN OR MADE BY A
PERSON LISTED ON THE CERTIFICATE DELIVERED PURSUANT TO SECTION 10(A)(5) HEREOF
OR REPRESENTED BY EITHER SELLER IN ANY PROGRAM AGREEMENT AS BEING DULY
AUTHORIZED TO EXECUTE SUCH PROGRAM AGREEMENT.  IN EACH SUCH CASE, EACH SELLER
HEREBY WAIVES THE RIGHT TO DISPUTE BUYER’S RECORD OF THE TERMS OF THE PURCHASE
CONFIRMATION, REQUEST OR OTHER COMMUNICATION.


 


D.  NOTWITHSTANDING THE ASSIGNMENT OF THE PROGRAM AGREEMENTS WITH RESPECT TO
EACH PURCHASED MORTGAGE LOAN TO BUYER, EACH SELLER AGREES AND COVENANTS WITH

 

32

--------------------------------------------------------------------------------


 


BUYER (X) TO ENFORCE DILIGENTLY THE SELLERS’ RIGHTS AND REMEDIES SET FORTH IN
THE PROGRAM AGREEMENTS AND (Y) TO PROVIDE BUYER WITH PROMPT WRITTEN NOTICE OF
ANY MATERIAL ADVERSE EFFECT OR EVENT WHICH, WITH THE PASSAGE OF TIME, IS
REASONABLY LIKELY TO BECOME A MATERIAL ADVERSE EFFECT, BY ANY PARTY TO ANY
PROGRAM AGREEMENT AND OF WHICH SUCH SELLER IS AWARE.


 


E.  ANY PAYMENTS MADE BY THE SELLERS TO BUYER SHALL BE FREE AND CLEAR OF, AND
WITHOUT DEDUCTION OR WITHHOLDING FOR, ANY TAXES; PROVIDED, HOWEVER, THAT IF SUCH
PAYER SHALL BE REQUIRED BY LAW TO DEDUCT OR WITHHOLD ANY TAXES FROM ANY SUMS
PAYABLE TO BUYER, THEN SUCH PAYER SHALL (A) MAKE SUCH DEDUCTIONS OR WITHHOLDINGS
AND PAY SUCH AMOUNTS TO THE RELEVANT AUTHORITY IN ACCORDANCE WITH APPLICABLE
LAW, (B) PAY TO BUYER THE SUM THAT WOULD HAVE BEEN PAYABLE HAD SUCH DEDUCTION OR
WITHHOLDING NOT BEEN MADE, AND (C) AT THE TIME PRICE DIFFERENTIAL IS PAID, PAY
TO BUYER ALL ADDITIONAL AMOUNTS AS SPECIFIED BY BUYER TO PRESERVE THE AFTER-TAX
YIELD BUYER WOULD HAVE RECEIVED IF SUCH TAX HAD NOT BEEN IMPOSED.


 


12.  SERVICING


 


A.  THE SELLERS, ON BUYER’S BEHALF, SHALL CONTRACT WITH SERVICER TO, OR IF A
SELLER IS THE SERVICER, SUCH SELLER SHALL, SERVICE THE MORTGAGE LOANS CONSISTENT
WITH THE DEGREE OF SKILL AND CARE THAT SUCH SELLER CUSTOMARILY REQUIRES WITH
RESPECT TO SIMILAR MORTGAGE LOANS OWNED OR MANAGED BY IT AND IN ACCORDANCE WITH
ALL APPLICABLE INDUSTRY STANDARDS.  THE SERVICER SHALL (I) COMPLY WITH ALL
APPLICABLE FEDERAL, STATE AND LOCAL LAWS AND REGULATIONS, (II) MAINTAIN ALL
STATE AND FEDERAL LICENSES NECESSARY FOR IT TO PERFORM ITS SERVICING
RESPONSIBILITIES HEREUNDER AND (III) NOT IMPAIR THE RIGHTS OF BUYER IN ANY
MORTGAGE LOANS OR ANY PAYMENT THEREUNDER.  BUYER MAY TERMINATE THE SERVICING OF
ANY MORTGAGE LOAN WITH THE THEN-EXISTING SERVICER IN ACCORDANCE WITH
SECTION 12(E) HEREOF.


 


B.  THE SELLERS SHALL CAUSE THE SERVICER TO HOLD OR CAUSE TO BE HELD ALL ESCROW
FUNDS COLLECTED BY SELLER WITH RESPECT TO ANY PURCHASED MORTGAGE LOANS IN TRUST
ACCOUNTS AND SHALL APPLY THE SAME FOR THE PURPOSES FOR WHICH SUCH FUNDS WERE
COLLECTED.


 


C.  THE SELLERS SHALL CAUSE THE SERVICER TO DEPOSIT ALL COLLECTIONS RECEIVED BY
SERVICER ON THE PURCHASED MORTGAGE LOANS IN THE COLLECTION ACCOUNT NO LATER THAN
THE 5TH BUSINESS DAY FOLLOWING RECEIPT; PROVIDED, HOWEVER, THAT ANY AMOUNTS
REQUIRED TO BE REMITTED TO BUYER SHALL BE DEPOSITED IN THE COLLECTION ACCOUNT ON
OR PRIOR TO THE DAY ON WHICH SUCH REMITTANCE IS TO OCCUR.


 


D.  UPON BUYER’S REQUEST, THE SELLERS SHALL PROVIDE PROMPTLY TO BUYER (I) A
LETTER ADDRESSED TO AND AGREED TO BY THE SERVICER OF THE RELATED PURCHASED
MORTGAGE LOANS, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO BUYER, ADVISING
SUCH SERVICER OF SUCH MATTERS AS BUYER MAY REASONABLY REQUEST, AND/OR (II) A
RECOGNITION AGREEMENT EXECUTED BY THE SERVICER OF THE RELATED PURCHASED MORTGAGE
LOANS, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO BUYER, IN WHICH THE
SERVICER RECOGNIZES THE INTEREST OF BUYER AND AGREES TO FOLLOW THE

 

33

--------------------------------------------------------------------------------


 


INSTRUCTIONS OF BUYER WITH RESPECT TO THE PURCHASED MORTGAGE LOANS AND ANY
RELATED INCOME WITH RESPECT THERETO.


 


E.  UPON THE OCCURRENCE OF AN EVENT OF DEFAULT HEREUNDER, BUYER SHALL HAVE THE
RIGHT TO IMMEDIATELY TERMINATE THE SERVICER’S RIGHT TO SERVICE THE PURCHASED
MORTGAGE LOANS WITHOUT PAYMENT OF ANY PENALTY OR TERMINATION FEE.  THE SELLERS
SHALL COOPERATE IN TRANSFERRING THE SERVICING OF THE PURCHASED MORTGAGE LOANS TO
A SUCCESSOR SERVICER APPOINTED BY BUYER IN ITS SOLE DISCRETION.


 


F.  IF THE SELLERS SHOULD DISCOVER THAT, FOR ANY REASON WHATSOEVER, THE SELLERS
OR ANY ENTITY RESPONSIBLE TO SELLERS BY CONTRACT FOR MANAGING OR SERVICING ANY
SUCH PURCHASED MORTGAGE LOAN HAS FAILED TO MATERIALLY PERFORM SELLER’S
OBLIGATIONS UNDER THE PROGRAM AGREEMENTS OR ANY OF THE OBLIGATIONS OF SUCH
ENTITIES WITH RESPECT TO THE PURCHASED MORTGAGE LOANS, THE SELLERS SHALL
PROMPTLY NOTIFY BUYER.


 


13.  REPRESENTATIONS; WARRANTIES


 


A.  EACH SELLER REPRESENTS AND WARRANTS TO BUYER AS OF THE DATE HEREOF AND AS OF
EACH PURCHASE DATE FOR ANY TRANSACTION THAT:


 


(1) SELLER EXISTENCE.  FMC HAS BEEN DULY ORGANIZED AND IS VALIDLY EXISTING AS A
CORPORATION IN GOOD STANDING UNDER THE LAWS OF THE STATE OF MARYLAND.  FIC HAS
BEEN DULY ORGANIZED AND IS VALIDLY EXISTING AS A CORPORATION IN GOOD STANDING
UNDER THE LAWS OF THE STATE OF MARYLAND.


 


(2) LICENSES.  EACH SELLER IS DULY LICENSED OR IS OTHERWISE QUALIFIED IN EACH
JURISDICTION IN WHICH IT TRANSACTS BUSINESS FOR THE BUSINESS WHICH IT CONDUCTS
AND IS NOT IN DEFAULT OF ANY APPLICABLE FEDERAL, STATE OR LOCAL LAWS, RULES AND
REGULATIONS UNLESS, IN EITHER INSTANCE, THE FAILURE TO TAKE SUCH ACTION IS NOT
REASONABLY LIKELY (EITHER INDIVIDUALLY OR IN THE AGGREGATE) TO CAUSE A MATERIAL
ADVERSE EFFECT (HEREINBEFORE DEFINED) AND IS IN MATERIAL COMPLIANCE WITH SUCH
STATE’S APPLICABLE LAWS, RULES AND REGULATIONS.  FMC HAS THE REQUISITE POWER AND
AUTHORITY AND LEGAL RIGHT TO ORIGINATE AND PURCHASE MORTGAGE LOANS (AS
APPLICABLE) AND TO OWN, SELL AND GRANT A LIEN ON ALL OF ITS RIGHT, TITLE AND
INTEREST IN AND TO THE MORTGAGE LOANS, AND TO EXECUTE AND DELIVER, ENGAGE IN THE
TRANSACTIONS CONTEMPLATED BY, AND PERFORM AND OBSERVE THE TERMS AND CONDITIONS
OF, THIS AGREEMENT, EACH PROGRAM AGREEMENT AND ANY TRANSACTION REQUEST OR, IF
APPLICABLE, PURCHASE CONFIRMATION.  FMC IS AN FHA APPROVED MORTGAGEE AND VA
APPROVED LENDER.  FIC IS A QUALIFIED REIT AS DEFINED BY THE CODE.


 


(3) POWER.  EACH SELLER HAS ALL REQUISITE CORPORATE OR OTHER POWER, AND HAS ALL
GOVERNMENTAL LICENSES, AUTHORIZATIONS, CONSENTS AND APPROVALS NECESSARY TO OWN
ITS ASSETS AND CARRY ON ITS BUSINESS AS NOW BEING OR AS PROPOSED TO BE
CONDUCTED, EXCEPT WHERE THE LACK OF SUCH LICENSES, AUTHORIZATIONS, CONSENTS AND
APPROVALS WOULD NOT BE REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT

 

34

--------------------------------------------------------------------------------


 


(4) DUE AUTHORIZATION.  EACH SELLER HAS ALL NECESSARY CORPORATE OR OTHER POWER,
AUTHORITY AND LEGAL RIGHT TO EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS UNDER
EACH OF THE PROGRAM AGREEMENTS, AS APPLICABLE.  THIS AGREEMENT, ANY TRANSACTION
REQUEST, PURCHASE CONFIRMATION AND THE PROGRAM AGREEMENTS HAVE BEEN (OR, IN THE
CASE OF PROGRAM AGREEMENTS AND ANY TRANSACTION REQUEST, PURCHASE CONFIRMATION
NOT YET EXECUTED, WILL BE) DULY AUTHORIZED, EXECUTED AND DELIVERED BY SUCH
SELLER, ALL REQUISITE CORPORATE ACTION HAVING BEEN TAKEN, AND EACH IS VALID,
BINDING AND ENFORCEABLE AGAINST SUCH SELLER IN ACCORDANCE WITH ITS TERMS EXCEPT
AS SUCH ENFORCEMENT MAY BE AFFECTED BY BANKRUPTCY, BY OTHER INSOLVENCY LAWS, OR
BY GENERAL PRINCIPLES OF EQUITY.


 


(5) FINANCIAL STATEMENTS.  EACH SELLER HAS HERETOFORE FURNISHED TO BUYER A COPY
OF (A) ITS CONSOLIDATED AND CONSOLIDATING BALANCE SHEET AND THE CONSOLIDATED AND
CONSOLIDATING BALANCE SHEETS OF ITS CONSOLIDATED SUBSIDIARIES FOR THE FISCAL
YEAR OF SUCH SELLER ENDED DECEMBER 31, 2003 AND THE RELATED CONSOLIDATED
STATEMENTS OF INCOME AND RETAINED EARNINGS AND OF CASH FLOWS FOR SUCH SELLER AND
ITS CONSOLIDATED SUBSIDIARIES FOR SUCH FISCAL YEAR, SETTING FORTH IN EACH CASE
IN COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS YEAR, WITH THE OPINION THEREON
OF A MEMBER OF AICPA AND (B) ITS CONSOLIDATED AND CONSOLIDATING BALANCE SHEET
AND THE CONSOLIDATED AND CONSOLIDATING BALANCE SHEETS OF ITS CONSOLIDATED
SUBSIDIARIES FOR THE FISCAL QUARTERS OF SUCH SELLER ENDED MARCH 31, 2004,
JUNE 30, 2004 AND SEPTEMBER 31, 2004, AND THE RELATED CONSOLIDATED STATEMENTS OF
INCOME AND RETAINED EARNINGS AND OF CASH FLOWS FOR SUCH SELLER AND ITS
CONSOLIDATED SUBSIDIARIES FOR SUCH QUARTERLY FISCAL PERIODS, SETTING FORTH IN
EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS YEAR.  ALL SUCH
FINANCIAL STATEMENTS ARE COMPLETE AND CORRECT AND FAIRLY PRESENT, IN ALL
MATERIAL RESPECTS, THE CONSOLIDATED FINANCIAL CONDITION OF SUCH SELLER AND ITS
SUBSIDIARIES AND THE CONSOLIDATED RESULTS OF THEIR OPERATIONS AS AT SUCH DATES
AND FOR SUCH FISCAL PERIODS, ALL IN ACCORDANCE WITH GAAP APPLIED ON A CONSISTENT
BASIS.  SINCE DECEMBER 31, 2003, THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN
THE CONSOLIDATED BUSINESS, OPERATIONS OR FINANCIAL CONDITION OF SUCH SELLER AND
ITS CONSOLIDATED SUBSIDIARIES TAKEN AS A WHOLE FROM THAT SET FORTH IN SAID
FINANCIAL STATEMENTS NOR IS ANY SELLER AWARE OF ANY STATE OF FACTS WHICH
(WITHOUT NOTICE OR THE LAPSE OF TIME) WOULD OR COULD RESULT IN ANY SUCH MATERIAL
ADVERSE CHANGE.  EACH SELLER HAS, ON THE DATE OF THE STATEMENTS DELIVERED
PURSUANT TO THIS SECTION (THE “STATEMENT DATE”) NO KNOWLEDGE OF ANY LIABILITIES,
DIRECT OR INDIRECT, FIXED OR CONTINGENT, MATURED OR UNMATURED, OR LIABILITIES
FOR TAXES, LONG-TERM LEASES OR UNUSUAL FORWARD OR LONG-TERM COMMITMENTS NOT
DISCLOSED BY, OR RESERVED AGAINST IN, SAID BALANCE SHEET AND RELATED STATEMENTS,
AND AT THE PRESENT TIME THERE ARE NO MATERIAL UNREALIZED OR ANTICIPATED LOSSES
FROM ANY LOANS, ADVANCES OR OTHER COMMITMENTS OF SUCH SELLER EXCEPT AS
HERETOFORE DISCLOSED TO BUYER IN WRITING.


 


(6) EVENT OF DEFAULT.  THERE EXISTS NO EVENT OF DEFAULT AS DESCRIBED IN
SECTION 15(B) HEREOF, WHICH DEFAULT GIVES RISE TO A RIGHT TO ACCELERATE
INDEBTEDNESS IN EXCESS OF $5,000,000 AS REFERENCED IN SECTION 15(B) HEREOF,
UNDER ANY MORTGAGE, BORROWING AGREEMENT OR OTHER INSTRUMENT OR AGREEMENT
PERTAINING

 

35

--------------------------------------------------------------------------------


 


TO INDEBTEDNESS FOR BORROWED MONEY OR TO THE REPURCHASE OF MORTGAGE LOANS OR
SECURITIES.


 


(7) SOLVENCY.  EACH SELLER IS SOLVENT AND WILL NOT BE RENDERED INSOLVENT BY THE
TRANSACTION AND, AFTER GIVING EFFECT TO SUCH TRANSACTION, WILL NOT BE LEFT WITH
AN UNREASONABLY SMALL AMOUNT OF CAPITAL WITH WHICH TO ENGAGE IN ITS BUSINESS. 
NEITHER SELLER INTENDS TO INCUR, NOR BELIEVES THAT IT HAS INCURRED, DEBTS BEYOND
ITS ABILITY TO PAY SUCH DEBTS AS THEY MATURE AND IS NOT CONTEMPLATING THE
COMMENCEMENT OF INSOLVENCY, BANKRUPTCY, LIQUIDATION OR CONSOLIDATION PROCEEDINGS
OR THE APPOINTMENT OF A RECEIVER, LIQUIDATOR, CONSERVATOR, TRUSTEE OR SIMILAR
OFFICIAL IN RESPECT OF SUCH ENTITY OR ANY OF ITS ASSETS.  SELLERS ARE NOT
TRANSFERRING ANY PURCHASED MORTGAGE LOANS WITH ANY INTENT TO HINDER, DELAY OR
DEFRAUD ANY OF THEIR RESPECTIVE CREDITORS.


 


(8) NO CONFLICTS.  THE EXECUTION, DELIVERY AND PERFORMANCE BY EACH SELLER OF
THIS AGREEMENT, ANY TRANSACTION REQUEST OR PURCHASE CONFIRMATION HEREUNDER AND
THE PROGRAM AGREEMENTS DO NOT CONFLICT WITH ANY TERM OR PROVISION OF THE
CERTIFICATE OF INCORPORATION OR BY-LAWS OF SUCH SELLER OR ANY LAW, RULE,
REGULATION, ORDER, JUDGMENT, WRIT, INJUNCTION OR DECREE APPLICABLE TO SUCH
SELLER OF ANY COURT, REGULATORY BODY, ADMINISTRATIVE AGENCY OR GOVERNMENTAL BODY
HAVING JURISDICTION OVER SUCH SELLER, WHICH CONFLICT WOULD HAVE A MATERIAL
ADVERSE EFFECT AND WILL NOT RESULT IN ANY VIOLATION OF ANY SUCH MORTGAGE,
INSTRUMENT, AGREEMENT OR REPURCHASE AGREEMENT.


 


(9) TRUE AND COMPLETE DISCLOSURE.  ALL INFORMATION, REPORTS, EXHIBITS,
SCHEDULES, FINANCIAL STATEMENTS OR CERTIFICATES OF THE SELLERS, ANY AFFILIATE
THEREOF OR ANY OF THEIR OFFICERS FURNISHED OR TO BE FURNISHED TO BUYER IN
CONNECTION WITH THE INITIAL OR ANY ONGOING DUE DILIGENCE OF THE SELLERS, OR ANY
AFFILIATE OR OFFICER THEREOF, NEGOTIATION, PREPARATION, OR DELIVERY OF THE
PROGRAM AGREEMENTS ARE TRUE AND COMPLETE IN ALL MATERIAL RESPECTS AND DO NOT
OMIT TO DISCLOSE ANY MATERIAL FACTS NECESSARY TO MAKE THE STATEMENTS HEREIN OR
THEREIN, IN LIGHT OF THE CIRCUMSTANCES IN WHICH THEY ARE MADE, NOT MISLEADING. 
ALL FINANCIAL STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP.


 


(10) APPROVALS.  NO CONSENT, APPROVAL, AUTHORIZATION OR ORDER OF, REGISTRATION
OR FILING WITH, OR NOTICE TO ANY GOVERNMENTAL AUTHORITY OR COURT IS REQUIRED
UNDER APPLICABLE LAW IN CONNECTION WITH THE EXECUTION, DELIVERY AND PERFORMANCE
BY THE SELLERS OF THIS AGREEMENT, ANY TRANSACTION REQUEST, PURCHASE REQUEST AND
THE PROGRAM AGREEMENTS.


 


(11) LITIGATION.  EXCEPT AS IS DISCLOSED IN WRITING BY SELLERS AND APPROVED BY
BUYER IN WRITING, THERE IS NO ACTION, PROCEEDING OR INVESTIGATION PENDING WITH
RESPECT TO WHICH EITHER SELLER HAS RECEIVED SERVICE OF PROCESS OR, TO THE BEST
OF SUCH SELLER’S KNOWLEDGE THREATENED AGAINST IT BEFORE ANY COURT,
ADMINISTRATIVE AGENCY OR OTHER TRIBUNAL WHICH (A) ASSERTS THE INVALIDITY OF THIS
AGREEMENT, ANY TRANSACTION REQUEST, PURCHASE CONFIRMATION OR ANY PROGRAM
AGREEMENT, (B) SEEKS TO PREVENT THE CONSUMMATION OF ANY OF THE TRANSACTIONS

 

36

--------------------------------------------------------------------------------


 


CONTEMPLATED BY THIS AGREEMENT, ANY TRANSACTION REQUEST, PURCHASE CONFIRMATION
OR ANY PROGRAM AGREEMENT, (C) MAKES A CLAIM INDIVIDUALLY IN AN AMOUNT GREATER
THAN $5,000,000 OR IN AN AGGREGATE AMOUNT GREATER THAN $10,000,000, (D) REQUIRES
FILING WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE 1934
ACT OR ANY RULES THEREUNDER OR (E) MIGHT MATERIALLY AND ADVERSELY AFFECT THE
VALIDITY OF THE PURCHASED MORTGAGE LOANS OR THE PERFORMANCE BY IT OF ITS
OBLIGATIONS UNDER, OR THE VALIDITY OR ENFORCEABILITY OF, THIS AGREEMENT, ANY
TRANSACTION REQUEST, PURCHASE CONFIRMATION OR ANY PROGRAM AGREEMENT.


 


(12) MATERIAL ADVERSE CHANGE.  THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN THE
BUSINESS, OPERATIONS, FINANCIAL CONDITIONS, PROPERTIES OR PROSPECTS OF THE
SELLERS OR ITS AFFILIATES ON A CONSOLIDATED BASIS SINCE THE DATE SET FORTH IN
THE MOST RECENT FINANCIAL STATEMENTS SUPPLIED TO BUYER THAT IS REASONABLY LIKELY
TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


(13) OWNERSHIP.  UPON THE FILING OF THE FINANCING STATEMENT AND DELIVERY OF THE
MORTGAGE FILES TO THE CUSTODIAN AND THE CUSTODIAN’S RECEIPT OF THE RELATED
REQUEST FOR CERTIFICATION, BUYER SHALL BECOME THE SOLE OWNER OF THE REPURCHASE
ASSETS, FREE AND CLEAR OF ALL LIENS AND ENCUMBRANCES.


 


(14) UNDERWRITING GUIDELINES.  THE UNDERWRITING GUIDELINES PROVIDED TO BUYER ARE
THE TRUE AND CORRECT UNDERWRITING GUIDELINES OF THE SELLERS.


 


(15) TAXES.  EACH SELLER, AND ITS SUBSIDIARIES HAVE FILED ALL FEDERAL INCOME TAX
RETURNS AND ALL OTHER MATERIAL TAX RETURNS THAT ARE REQUIRED TO BE FILED BY THEM
AND HAVE PAID ALL TAXES DUE PURSUANT TO SUCH RETURNS OR PURSUANT TO ANY
ASSESSMENT RECEIVED BY ANY OF THEM, EXCEPT FOR ANY SUCH TAXES AS ARE BEING
APPROPRIATELY CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS DILIGENTLY
CONDUCTED AND WITH RESPECT TO WHICH ADEQUATE RESERVES HAVE BEEN PROVIDED.  THE
CHARGES, ACCRUALS AND RESERVES ON THE BOOKS OF EACH SELLER, AND ITS SUBSIDIARIES
IN RESPECT OF TAXES AND OTHER GOVERNMENTAL CHARGES ARE, IN THE OPINION OF SUCH
SELLER, ADEQUATE.


 


(16) INVESTMENT COMPANY.  NEITHER THE SELLERS NOR ANY OF THEIR SUBSIDIARIES IS
AN “INVESTMENT COMPANY”, OR A COMPANY “CONTROLLED” BY AN “INVESTMENT COMPANY,”
WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.


 


(17) CHIEF EXECUTIVE OFFICE; JURISDICTION OF ORGANIZATION.  DURING THE FOUR
MONTHS IMMEDIATELY PRECEDING JULY 1, 2001, FMC’S CHIEF EXECUTIVE OFFICE IS, AND
HAS BEEN, LOCATED AT 11000 BROKEN LAND PARKWAY, SUITE 600, COLUMBIA, MD 21044. 
ON THE EFFECTIVE DATE, FMC’S JURISDICTION OF ORGANIZATION IS MARYLAND.  FIC’S
CHIEF EXECUTIVE OFFICE IS, AND HAS BEEN, LOCATED AT 11000 BROKEN LAND PARKWAY,
SUITE 600, COLUMBIA, MD 21044.  ON THE EFFECTIVE DATE, FIC’S JURISDICTION OF
ORGANIZATION IS MARYLAND.  THE SELLERS SHALL PROVIDE BUYER WITH THIRTY DAYS
ADVANCE NOTICE OF ANY CHANGE IN ANY SELLER’S CHIEF EXECUTIVE OFFICE OR
JURISDICTION.  DURING THE PRECEDING FIVE YEARS, NEITHER SELLER

 

37

--------------------------------------------------------------------------------


 


(A) HAS BEEN KNOWN BY OR DONE BUSINESS UNDER ANY OTHER NAME, CORPORATE OR
FICTITIOUS, EXCEPT WITH RESPECT TO FMC, SINCE JANUARY 1, 2000 UNDER THE NAME
BROAD STREET MORTGAGE COMPANY AND (B) HAS FILED OR HAD FILED AGAINST IT ANY
BANKRUPTCY RECEIVERSHIP OR SIMILAR PETITIONS NOR HAS IT MADE ANY ASSIGNMENTS FOR
THE BENEFIT OF CREDITORS.


 


(18) LOCATION OF BOOKS AND RECORDS.  THE LOCATION WHERE THE SELLERS KEEP THEIR
BOOKS AND RECORDS, INCLUDING ALL COMPUTER TAPES AND RECORDS RELATING TO THE
REPURCHASE ASSETS ARE THEIR RESPECTIVE CHIEF EXECUTIVE OFFICE.


 


(19) MINIMUM CONSOLIDATED ADJUSTED TANGIBLE NET WORTH.  ON THE EFFECTIVE DATE,
THE SELLERS’ CONSOLIDATED ADJUSTED TANGIBLE NET WORTH IS NOT LESS THAN $400
MILLION.


 


(20) ERISA.  EACH PLAN TO WHICH A SELLER OR ITS SUBSIDIARIES MAKE DIRECT
CONTRIBUTIONS, AND, TO THE KNOWLEDGE OF THE SELLERS, EACH OTHER PLAN AND EACH
MULTIEMPLOYER PLAN, IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH, AND HAS BEEN
ADMINISTERED IN ALL MATERIAL RESPECTS IN COMPLIANCE WITH, THE APPLICABLE
PROVISIONS OF ERISA, THE CODE AND ANY OTHER FEDERAL OR STATE LAW.


 


(21) ADVERSE SELECTION.  NEITHER SELLER HAS SELECTED THE PURCHASED MORTGAGE
LOANS IN A MANNER SO AS TO ADVERSELY AFFECT BUYER’S INTERESTS.


 


(22) AGREEMENTS.  NEITHER THE SELLERS NOR ANY SUBSIDIARY OF THE SELLERS IS A
PARTY TO ANY AGREEMENT, INSTRUMENT, OR INDENTURE OR SUBJECT TO ANY RESTRICTION
MATERIALLY AND ADVERSELY AFFECTING ITS BUSINESS, OPERATIONS, ASSETS OR FINANCIAL
CONDITION, EXCEPT AS DISCLOSED IN THE FINANCIAL STATEMENTS DESCRIBED IN
SECTION 13(A)(5) HEREOF.  NEITHER THE SELLERS NOR ANY SUBSIDIARY OF THE SELLERS
IS IN DEFAULT IN THE PERFORMANCE, OBSERVANCE OR FULFILLMENT OF ANY OF THE
OBLIGATIONS, COVENANTS OR CONDITIONS CONTAINED IN ANY AGREEMENT, INSTRUMENT, OR
INDENTURE WHICH DEFAULT COULD HAVE A MATERIAL ADVERSE EFFECT.  NO HOLDER OF ANY
INDEBTEDNESS IN EXCESS OF $5,000,000 OF THE SELLERS OR OF ANY OF THEIR
SUBSIDIARIES HAS GIVEN NOTICE OF ANY ASSERTED DEFAULT THEREUNDER.


 


(23) OTHER CREDIT FACILITIES.  EACH SELLER HEREBY REPRESENTS AND WARRANTS THAT
ALL CREDIT FACILITIES OF THE SELLERS (OTHER THAN STRUCTURED SECURITIES DEBT)
WHICH ARE PRESENTLY IN EFFECT ARE LISTED ON EXHIBIT K (THE “EXISTING CREDIT
FACILITIES”) HERETO.


 


(24) AGENCY APPROVALS.  WITH RESPECT TO EACH AGENCY SECURITY AND TO THE EXTENT
NECESSARY, FMC IS AN FHA APPROVED MORTGAGEE AND A VA APPROVED LENDER.  FMC IS
ALSO APPROVED BY FANNIE MAE AS AN APPROVED LENDER AND FREDDIE MAC AS AN APPROVED
SELLER/SERVICER, AND, TO THE EXTENT NECESSARY, APPROVED BY THE SECRETARY OF
HOUSING AND URBAN DEVELOPMENT PURSUANT TO SECTIONS 203 AND 211 OF THE NATIONAL
HOUSING ACT.  IN EACH SUCH CASE, FMC IS IN GOOD STANDING, WITH NO EVENT HAVING
OCCURRED OR FMC HAVING ANY REASON WHATSOEVER TO BELIEVE OR SUSPECT WILL OCCUR
PRIOR TO THE ISSUANCE OF THE AGENCY

 

38

--------------------------------------------------------------------------------


 


SECURITY OR THE CONSUMMATION OF THE TAKE-OUT COMMITMENT, AS THE CASE MAY BE,
INCLUDING, WITHOUT LIMITATION, A CHANGE IN INSURANCE COVERAGE WHICH WOULD EITHER
MAKE FMC UNABLE TO COMPLY WITH THE ELIGIBILITY REQUIREMENTS FOR MAINTAINING ALL
SUCH APPLICABLE APPROVALS OR REQUIRE NOTIFICATION TO THE RELEVANT AGENCY OR TO
THE DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT, FHA OR VA.  SHOULD FMC FOR ANY
REASON CEASE TO POSSESS ALL SUCH APPLICABLE APPROVALS, OR SHOULD NOTIFICATION TO
THE RELEVANT AGENCY OR TO THE DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT, FHA
OR VA BE REQUIRED, FMC SHALL SO NOTIFY BUYER IMMEDIATELY IN WRITING.  FMC HAS
ADEQUATE FINANCIAL STANDING, SERVICING FACILITIES, PROCEDURES AND EXPERIENCED
PERSONNEL NECESSARY FOR THE SOUND SERVICING OF MORTGAGE LOANS OF THE SAME TYPES
AS MAY FROM TIME TO TIME CONSTITUTE MORTGAGE LOANS AND IN ACCORDANCE WITH
ACCEPTED SERVICING PRACTICES.


 


(25) NO RELIANCE.  EACH SELLER HAS MADE ITS OWN INDEPENDENT DECISIONS TO ENTER
INTO THE PROGRAM AGREEMENTS AND EACH TRANSACTION AND AS TO WHETHER SUCH
TRANSACTION IS APPROPRIATE AND PROPER FOR IT BASED UPON ITS OWN JUDGMENT AND
UPON ADVICE FROM SUCH ADVISORS (INCLUDING WITHOUT LIMITATION, LEGAL COUNSEL AND
ACCOUNTANTS) AS IT HAS DEEMED NECESSARY.  THE SELLERS ARE NOT RELYING UPON ANY
ADVICE FROM BUYER AS TO ANY ASPECT OF THE TRANSACTIONS, INCLUDING WITHOUT
LIMITATION, THE LEGAL, ACCOUNTING OR TAX TREATMENT OF SUCH TRANSACTIONS.


 


(26) PLAN ASSETS.  NO SELLER IS AN EMPLOYEE BENEFIT PLAN AS DEFINED IN SECTION 3
OF TITLE I OF ERISA, OR A PLAN DESCRIBED IN SECTION 4975(E)(1) OF THE CODE, AND
THE PURCHASED MORTGAGE LOANS ARE NOT “PLAN ASSETS” WITHIN THE MEANING OF 29 CFR
§2510.3-101 IN THE SELLERS’ HANDS.


 


(27) REAL ESTATE INVESTMENT TRUST.  FIC HAS NOT ENGAGED IN ANY “PROHIBITED
TRANSACTIONS” AS DEFINED IN SECTION 857(B)(6)(B)(III) AND (C) OF THE CODE,
WHICH, EITHER IN ANY ONE INSTANCE OR IN THE AGGREGATE, IS REASONABLY LIKELY TO
RESULT IN A MATERIAL ADVERSE EFFECT OR IN ANY MATERIAL IMPAIRMENT OF THE RIGHT
OR ABILITY OF SELLER TO CARRY ON ITS BUSINESS SUBSTANTIALLY AS NOW CONDUCTED, OR
IN ANY MATERIAL LIABILITY ON THE PART OF SELLER.  FIC FOR ITS CURRENT “TAX YEAR”
(AS DEFINED IN THE CODE) IS ENTITLED TO A DIVIDENDS PAID DEDUCTION, AS DESCRIBED
IN SECTION 857(B)(2)B) OF THE CODE, WITH RESPECT TO APPLICABLE DIVIDENDS PAID OR
DEEMED PAID BY IT WITH RESPECT TO EACH TAX YEAR FOR WHICH IT CLAIMS SUCH A
DEDUCTION IN ITS FORM 1120-REIT FILED WITH THE UNITED STATES INTERNAL REVENUE
SERVICE.


 


(28) NO PROHIBITED PERSONS.  NEITHER SELLER NOR ANY OF THEIR AFFILIATES,
OFFICERS, DIRECTORS, PARTNERS OR MEMBERS, IS AN ENTITY OR PERSON (OR TO EITHER
SELLER’S KNOWLEDGE, OWNED OR CONTROLLED BY AN ENTITY OR PERSON):  (I) THAT IS
LISTED IN THE ANNEX TO, OR IS OTHERWISE SUBJECT TO THE PROVISIONS OF EXECUTIVE
ORDER 13224 ISSUED ON SEPTEMBER 24, 2001 (“EO13224”); (II) WHOSE NAME APPEARS ON
THE UNITED STATES TREASURY DEPARTMENT’S OFFICE OF FOREIGN ASSETS CONTROL
(“OFAC”) MOST CURRENT LIST OF “SPECIFICALLY DESIGNATED NATIONAL AND BLOCKED
PERSONS” (WHICH LIST MAY BE PUBLISHED FROM TIME TO TIME IN VARIOUS MEDIUMS
INCLUDING, BUT NOT LIMITED TO, THE OFAC WEBSITE,
HTTP://WWW.TREAS.GOV/OFAC/T11SDN.PDF); (III) WHO COMMITS, THREATENS TO COMMIT OR

 

39

--------------------------------------------------------------------------------


 


SUPPORTS “TERRORISM”, AS THAT TERM IS DEFINED IN EO13224; OR (IV) WHO IS
OTHERWISE AFFILIATED WITH ANY ENTITY OR PERSON LISTED ABOVE (ANY AND ALL PARTIES
OR PERSONS DESCRIBED IN CLAUSES (I) THROUGH (IV) ABOVE ARE HEREIN REFERRED TO AS
A “PROHIBITED PERSON”).


 


B.  WITH RESPECT TO EVERY PURCHASED MORTGAGE LOAN, EACH SELLER REPRESENTS AND
WARRANTS TO BUYER AS OF THE APPLICABLE PURCHASE DATE FOR ANY TRANSACTION AND
EACH DATE THEREAFTER THAT EACH REPRESENTATION AND WARRANTY SET FORTH ON
SCHEDULE 1 IS TRUE AND CORRECT IN ALL MATERIAL RESPECTS.


 


C.  THE REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS AGREEMENT SHALL SURVIVE
TRANSFER OF THE PURCHASED MORTGAGE LOANS TO BUYER AND SHALL CONTINUE FOR SO LONG
AS THE PURCHASED MORTGAGE LOANS ARE SUBJECT TO THIS AGREEMENT.  UPON DISCOVERY
BY THE SELLERS, SERVICER OR BUYER OF ANY MATERIAL BREACH OF ANY OF THE
REPRESENTATIONS OR WARRANTIES SET FORTH IN THIS AGREEMENT, THE PARTY DISCOVERING
SUCH BREACH SHALL PROMPTLY GIVE NOTICE OF SUCH DISCOVERY TO THE OTHERS.  SUBJECT
TO THE BUYER’S RIGHT TO DETERMINE THE MARKET VALUE OF THE PURCHASED MORTGAGE
LOANS, THE SELLERS SHALL HAVE UP TO FIVE (5) BUSINESS DAYS TO VERIFY ANY ALLEGED
BREACH OF A REPRESENTATION OR WARRANTY FOR ANY PURCHASED MORTGAGE LOAN.  BUYER
HAS THE RIGHT TO REQUIRE, IN ITS UNREVIEWABLE DISCRETION, THE SELLERS TO
REPURCHASE WITHIN 1 BUSINESS DAY AFTER COMPLETION OF THE SELLERS’ VERIFICATION
REVIEW ANY PURCHASED MORTGAGE LOAN FOR WHICH A BREACH OF ONE OR MORE OF THE
REPRESENTATIONS AND WARRANTIES REFERENCED IN SECTION 13(A) EXISTS AND WHICH
BREACH HAS A MATERIAL ADVERSE EFFECT ON THE VALUE OF SUCH MORTGAGE LOAN OR THE
INTERESTS OF THE BUYER.


 


14.  COVENANTS


 

Each Seller jointly and severally covenants with Buyer that, during the term of
this facility:

 


A.  MINIMUM CONSOLIDATED ADJUSTED TANGIBLE NET WORTH.  THE SELLERS SHALL
MAINTAIN A CONSOLIDATED ADJUSTED TANGIBLE NET WORTH OF AT LEAST $400 MILLION.


 


B.  INDEBTEDNESS TO CONSOLIDATED ADJUSTED TANGIBLE NET WORTH RATIO.  THE
SELLERS’ RATIO OF CONSOLIDATED INDEBTEDNESS TO CONSOLIDATED ADJUSTED TANGIBLE
NET WORTH SHALL NOT EXCEED 16:1.


 


C.  REPORTS.  THE SELLERS SHALL PROVIDE THE REPORTS AND NOTICES REQUIRED UNDER
SECTION 17 HEREOF.


 


D.  LITIGATION.  THE SELLERS WILL PROMPTLY, AND IN ANY EVENT WITHIN TEN (10)
DAYS AFTER SERVICE OF PROCESS ON ANY OF THE FOLLOWING, GIVE TO BUYER NOTICE OF
ALL LITIGATION, ACTIONS, SUITS, ARBITRATIONS, INVESTIGATIONS (INCLUDING, WITHOUT
LIMITATION, ANY OF THE FOREGOING WHICH ARE THREATENED OR PENDING) OR OTHER LEGAL
OR ARBITRABLE PROCEEDINGS AFFECTING THE SELLERS OR ANY OF THEIR SUBSIDIARIES OR
AFFECTING ANY OF THE PROPERTY OF ANY OF THEM BEFORE ANY GOVERNMENTAL AUTHORITY
THAT (I) QUESTIONS

 

40

--------------------------------------------------------------------------------


 


OR CHALLENGES THE VALIDITY OR ENFORCEABILITY OF ANY OF THE PROGRAM AGREEMENTS OR
ANY ACTION TO BE TAKEN IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY,
(II) MAKES A CLAIM INDIVIDUALLY IN AN AMOUNT GREATER THAN $5,000,000 OR CLAIMS
IN AN AGGREGATE AMOUNT GREATER THAN $10,000,000 OR (III) WHICH, INDIVIDUALLY OR
IN THE AGGREGATE, IF ADVERSELY DETERMINED, COULD BE REASONABLY LIKELY TO HAVE A
MATERIAL ADVERSE EFFECT.


 


E.  PROHIBITION OF FUNDAMENTAL CHANGES.  NO SELLER SHALL ENTER INTO ANY
TRANSACTION OF MERGER OR CONSOLIDATION OR AMALGAMATION, OR LIQUIDATE, WIND UP OR
DISSOLVE ITSELF (OR SUFFER ANY LIQUIDATION, WINDING UP OR DISSOLUTION) OR SELL
ALL OR SUBSTANTIALLY ALL OF ITS ASSETS; PROVIDED, THAT ANY SELLER MAY MERGE OR
CONSOLIDATE WITH (A) ANY WHOLLY OWNED SUBSIDIARY OF A SELLER, OR (B) ANY OTHER
PERSON IF SUCH SELLER IS THE SURVIVING CORPORATION; AND PROVIDED FURTHER, THAT
IF AFTER GIVING EFFECT THERETO, NO DEFAULT WOULD EXIST HEREUNDER.


 


F.  MAINTENANCE OF PROFITABILITY.  FIC SHALL NOT PERMIT, FOR ANY TWO CONSECUTIVE
TEST PERIODS, ITS CONSOLIDATED NET INCOME FOR ANY TEST PERIOD, BEFORE INCOME
TAXES FOR SUCH TEST PERIOD, DISTRIBUTIONS MADE DURING SUCH TEST PERIOD, AND
WITHOUT REGARD TO UNREALIZED GAINS OR LOSSES FROM MARK TO MARKET VALUATIONS
RESULTING FROM SELLER’S INTEREST RATE PROTECTION AGREEMENTS DURING SUCH TEST
PERIOD, TO BE LESS THAN $1.00.


 


G.  SERVICER; ASSET TAPE.  SELLERS SHALL CAUSE SERVICER TO PROVIDE TO BUYER,
ELECTRONICALLY, IN A FORMAT MUTUALLY ACCEPTABLE TO BUYER AND SELLER, AN ASSET
TAPE BY NO LATER THAN THE REPORTING DATE.  THE SELLERS SHALL NOT CAUSE THE
PURCHASED MORTGAGE LOANS TO BE SERVICED BY ANY SERVICER OTHER THAN A SERVICER
EXPRESSLY APPROVED IN WRITING BY BUYER, WHICH APPROVAL SHALL BE DEEMED GRANTED
BY BUYER WITH RESPECT TO THE SELLERS WITH THE EXECUTION OF THIS AGREEMENT.


 


H.  INSURANCE.  THE SELLERS WILL CONTINUE TO MAINTAIN, FOR EACH SELLER AND ITS
SUBSIDIARIES, INSURANCE COVERAGE WITH RESPECT TO EMPLOYEE DISHONESTY, FORGERY OR
ALTERATION, THEFT, DISAPPEARANCE AND DESTRUCTION, ROBBERY AND SAFE BURGLARY,
PROPERTY (OTHER THAN MONEY AND SECURITIES) AND COMPUTER FRAUD IN AN AGGREGATE
AMOUNT ACCEPTABLE TO FANNIE MAE AND FREDDIE MAC.


 


I.  TRUST RECEIPT.  THE SELLERS SHALL CAUSE THE CUSTODIAN TO DELIVER TO BUYER A
MORTGAGE LOAN SCHEDULE AND EXCEPTION REPORT, AND A TRUST RECEIPT, NO LATER THAN
THE DATE SET FORTH IN THE CUSTODIAL AGREEMENT.  IF UPON EXAMINATION OF THE
DOCUMENTS INCLUDED IN ANY MORTGAGE FILE, THE CUSTODIAN DETERMINES THAT SUCH
DOCUMENTS DO NOT SATISFY THE REQUIREMENTS SET FORTH IN THE CUSTODIAL AGREEMENT,
THE CUSTODIAN SHALL MARK SUCH MORTGAGE LOAN AS AN EXCEPTION ON ITS MORTGAGE LOAN
SCHEDULE AND EXCEPTION REPORT.


 


J.  NO ADVERSE CLAIMS.  THE SELLERS WARRANT AND WILL DEFEND, AND SHALL CAUSE ANY
SERVICER TO DEFEND, THE RIGHT, TITLE AND INTEREST OF BUYER IN AND TO ALL
REPURCHASE ASSETS AGAINST ALL ADVERSE CLAIMS AND DEMANDS.

 

41

--------------------------------------------------------------------------------


 


K.  ASSIGNMENT.  EXCEPT AS PERMITTED HEREIN, NEITHER SELLER NOR ANY SERVICER
SHALL SELL, ASSIGN, TRANSFER OR OTHERWISE DISPOSE OF, OR GRANT ANY OPTION WITH
RESPECT TO, OR PLEDGE, HYPOTHECATE OR GRANT A SECURITY INTEREST IN OR LIEN ON OR
OTHERWISE ENCUMBER (EXCEPT PURSUANT TO THE PROGRAM AGREEMENTS), ANY OF THE
PURCHASED MORTGAGE LOANS OR ANY INTEREST THEREIN, PROVIDED THAT THIS
SECTION SHALL NOT PREVENT ANY TRANSFER OF PURCHASED MORTGAGE LOANS IN ACCORDANCE
WITH THE PROGRAM AGREEMENTS.


 


L.  SECURITY INTEREST.  THE SELLERS SHALL DO ALL THINGS NECESSARY TO PRESERVE
THE REPURCHASE ASSETS SO THAT THEY REMAIN SUBJECT TO A FIRST PRIORITY PERFECTED
SECURITY INTEREST HEREUNDER.  WITHOUT LIMITING THE FOREGOING, THE SELLERS WILL
COMPLY IN ALL MATERIAL RESPECTS WITH ALL RULES, REGULATIONS AND OTHER LAWS OF
ANY GOVERNMENTAL AUTHORITY AND CAUSE THE REPURCHASE ASSETS TO COMPLY IN ALL
MATERIAL RESPECTS WITH ALL APPLICABLE RULES, REGULATIONS AND OTHER LAWS.  THE
SELLERS WILL NOT ALLOW ANY DEFAULT FOR WHICH ANY SELLER IS RESPONSIBLE TO OCCUR
UNDER ANY REPURCHASE ASSETS OR ANY PROGRAM AGREEMENTS AND THE SELLERS SHALL
FULLY PERFORM OR CAUSE TO BE PERFORMED WHEN DUE ALL OF ITS OBLIGATIONS UNDER ANY
REPURCHASE ASSETS OR THE PROGRAM AGREEMENTS.


 


M.  RECORDS.


 


(1) SELLER SHALL COLLECT AND MAINTAIN OR CAUSE TO BE COLLECTED AND MAINTAINED
ALL RECORDS RELATING TO THE PURCHASED MORTGAGE LOANS IN ACCORDANCE WITH INDUSTRY
CUSTOM AND PRACTICE FOR ASSETS SIMILAR TO THE PURCHASED MORTGAGE LOANS,
INCLUDING THOSE MAINTAINED PURSUANT TO THE PRECEDING SUBPARAGRAPH, AND ALL SUCH
RECORDS SHALL BE IN CUSTODIAN’S POSSESSION UNLESS BUYER OTHERWISE APPROVES.  THE
SELLERS WILL NOT ALLOW ANY SUCH PAPERS, RECORDS OR FILES THAT ARE AN ORIGINAL OR
AN ONLY COPY TO LEAVE CUSTODIAN’S POSSESSION, EXCEPT FOR INDIVIDUAL ITEMS
REMOVED IN CONNECTION WITH SERVICING A SPECIFIC MORTGAGE LOAN, IN WHICH EVENT
THE SELLERS WILL OBTAIN OR CAUSE TO BE OBTAINED A RECEIPT FROM A FINANCIALLY
RESPONSIBLE PERSON FOR ANY SUCH PAPER, RECORD OR FILE.  THE SELLERS OR THE
SERVICER OF THE PURCHASED MORTGAGE LOANS WILL MAINTAIN ALL SUCH RECORDS NOT IN
THE POSSESSION OF CUSTODIAN IN GOOD AND COMPLETE CONDITION IN ACCORDANCE WITH
INDUSTRY PRACTICES FOR ASSETS SIMILAR TO THE PURCHASED MORTGAGE LOANS AND
PRESERVE THEM AGAINST LOSS.


 


(2) FOR SO LONG AS BUYER HAS AN INTEREST IN OR LIEN ON ANY PURCHASED MORTGAGE
LOAN, THE SELLERS WILL HOLD OR CAUSE TO BE HELD ALL RELATED RECORDS IN TRUST FOR
BUYER.  THE SELLERS SHALL NOTIFY, OR CAUSE TO BE NOTIFIED, EVERY OTHER PARTY
HOLDING ANY SUCH RECORDS OF THE INTERESTS AND LIENS IN FAVOR OF THE BUYER
GRANTED HEREBY.


 


(3) UPON REASONABLE ADVANCE NOTICE FROM CUSTODIAN OR BUYER, THE SELLERS SHALL
(X) MAKE ANY AND ALL SUCH RECORDS AVAILABLE TO CUSTODIAN OR BUYER DURING NORMAL
BUSINESS HOURS TO EXAMINE ANY SUCH RECORDS, EITHER BY ITS OWN OFFICERS OR
EMPLOYEES, OR BY AGENTS OR CONTRACTORS, OR BOTH, AND MAKE COPIES OF ALL OR ANY
PORTION THEREOF, AND (Y) PERMIT BUYER OR ITS AUTHORIZED AGENTS TO DISCUSS THE

 

42

--------------------------------------------------------------------------------


 


AFFAIRS, FINANCES AND ACCOUNTS OF THE SELLERS WITH ITS CHIEF OPERATING OFFICER
AND CHIEF FINANCIAL OFFICER AND TO DISCUSS THE AFFAIRS, FINANCES AND ACCOUNTS OF
THE SELLERS WITH ITS INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS.


 


N.  BOOKS.  THE SELLERS SHALL KEEP OR CAUSE TO BE KEPT IN REASONABLE DETAIL
BOOKS AND RECORDS OF ACCOUNT OF ITS ASSETS AND BUSINESS AND SHALL CLEARLY
REFLECT THEREIN THE TRANSFER OF PURCHASED MORTGAGE LOANS TO BUYER.


 


O.  APPROVALS.  EACH SELLER SHALL MAINTAIN ALL LICENSES, PERMITS OR OTHER
APPROVALS NECESSARY FOR SUCH SELLER TO CONDUCT ITS BUSINESS AND TO PERFORM ITS
OBLIGATIONS UNDER THE PROGRAM AGREEMENTS, AND EACH SELLER SHALL CONDUCT ITS
BUSINESS STRICTLY IN ACCORDANCE WITH APPLICABLE LAW.


 


P.  MATERIAL CHANGE IN BUSINESS.  THE SELLERS SHALL NOT MAKE ANY MATERIAL CHANGE
IN THE NATURE OF ITS BUSINESS AS CARRIED ON AT THE DATE HEREOF.


 


Q.  UNDERWRITING GUIDELINES.  THE SELLERS SHALL GIVE BUYER PRIOR NOTICE OF ALL
INTENDED MATERIAL CHANGES, AMENDMENTS OR MODIFICATIONS TO THE RELATED
UNDERWRITING GUIDELINES WHICH MAY AFFECT THE PURCHASED MORTGAGE LOANS AND BUYER
SHALL HAVE THREE (3) BUSINESS DAYS FOLLOWING BUYER’S RECEIPT OF SUCH NOTICE TO
NOTIFY THE SELLERS OF BUYER’S APPROVAL, WHICH SHALL NOT BE UNREASONABLY
WITHHELD, OR DISAPPROVAL OF THE SELLERS’ PROPOSED AMENDMENTS OR MODIFICATIONS. 
IF BUYER DOES NOT NOTIFY THE SELLERS OF BUYER’S DISAPPROVAL WITHIN THREE (3)
BUSINESS DAYS, THE PROPOSED AMENDMENTS OR MODIFICATIONS SHALL BE DEEMED
APPROVED.


 


R.  DISTRIBUTIONS.  IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, THE
SELLERS SHALL NOT PAY ANY DIVIDENDS WITH RESPECT TO ANY CAPITAL STOCK OR OTHER
EQUITY INTERESTS IN SUCH ENTITY, WHETHER NOW OR HEREAFTER OUTSTANDING, OR MAKE
ANY OTHER DISTRIBUTION IN RESPECT THEREOF, EITHER DIRECTLY OR INDIRECTLY,
WHETHER IN CASH OR PROPERTY OR IN OBLIGATIONS OF SELLER.


 


S.  APPLICABLE LAW.  THE SELLERS SHALL COMPLY, IN ALL MATERIAL RESPECTS, WITH
THE REQUIREMENTS OF ALL APPLICABLE LAWS, RULES, REGULATIONS AND ORDERS OF ANY
GOVERNMENTAL AUTHORITY.


 


T.  EXISTENCE.  THE SELLERS SHALL PRESERVE AND MAINTAIN ITS LEGAL EXISTENCE AND
ALL OF ITS MATERIAL RIGHTS, PRIVILEGES, LICENSES AND FRANCHISES.


 


U.  CHIEF EXECUTIVE OFFICE; JURISDICTION OF ORGANIZATION.  NO SELLER SHALL MOVE
ITS CHIEF EXECUTIVE OFFICE FROM THE ADDRESS REFERRED TO IN SECTION 13(A)(17) OR
CHANGE ITS JURISDICTION OF ORGANIZATION FROM THE JURISDICTION REFERRED TO IN
SECTION 13(A)(17) UNLESS IT SHALL HAVE PROVIDED BUYER 30 DAYS’ PRIOR WRITTEN
NOTICE OF SUCH CHANGE.


 


V.  TAXES.  THE SELLERS SHALL PAY AND DISCHARGE ALL TAXES, ASSESSMENTS AND
GOVERNMENTAL CHARGES OR LEVIES IMPOSED ON IT OR ON ITS INCOME OR PROFITS OR ON
ANY OF ITS PROPERTY PRIOR TO THE DATE ON WHICH PENALTIES ATTACH THERETO, EXCEPT
FOR ANY

 

43

--------------------------------------------------------------------------------


 


SUCH TAX, ASSESSMENT, CHARGE OR LEVY (I) THE PAYMENT OF WHICH IS BEING CONTESTED
IN GOOD FAITH AND BY PROPER PROCEEDINGS AND AGAINST WHICH ADEQUATE RESERVES ARE
BEING MAINTAINED OR (II) OF WHICH THE SELLERS HAS NO KNOWLEDGE.


 


W.  TRANSACTIONS WITH AFFILIATES.  THE SELLERS WILL NOT ENTER INTO ANY
TRANSACTION, INCLUDING, WITHOUT LIMITATION, ANY PURCHASE, SALE, LEASE OR
EXCHANGE OF PROPERTY OR THE RENDERING OF ANY SERVICE, WITH ANY AFFILIATE WHICH
IS NOT ALSO A SELLER HEREUNDER, UNLESS SUCH TRANSACTION IS (A) OTHERWISE
PERMITTED UNDER THE PROGRAM AGREEMENTS, (B) IN THE ORDINARY COURSE OF SELLER’S
BUSINESS, OR (C) UPON FAIR AND REASONABLE TERMS NO LESS FAVORABLE TO SUCH SELLER
THAN IT WOULD OBTAIN IN A COMPARABLE ARM’S-LENGTH TRANSACTION WITH A PERSON
WHICH IS NOT AN AFFILIATE, OR MAKE A PAYMENT THAT IS NOT OTHERWISE PERMITTED BY
THIS SECTION TO ANY AFFILIATE WHICH IS NOT ALSO A SELLER HEREUNDER.


 


X.  INDEBTEDNESS.  NEITHER SELLER SHALL ENTER INTO ANY CREDIT AGREEMENT OR
OTHERWISE INCUR ANY ADDITIONAL INDEBTEDNESS (1) EXCEPT AS EXPRESSLY SET FORTH IN
CLAUSE (2) BELOW, WITHOUT 30 DAYS’ PRIOR WRITTEN NOTICE TO BUYER (OTHER THAN (A)
PURSUANT TO EXISTING CREDIT FACILITIES SPECIFIED ON EXHIBIT K HERETO OR ANY
INCREMENTAL INCREASES THERETO, (B) STRUCTURED SECURITIES DEBT, (C) PERMITTED
GUARANTEE OBLIGATIONS AND (D) USUAL AND CUSTOMARY ACCOUNTS PAYABLE FOR A
MORTGAGE COMPANY) OR (2) WITHOUT THE PRIOR WRITTEN CONSENT OF BUYER IN ITS SOLE
GOOD FAITH DISCRETION WITH RESPECT TO ANY SELLER’S ACQUISITION OR OPERATION OF
ANY NEW LINE OF BUSINESS UNRELATED TO THAT OF A REIT OR A MORTGAGE BANKER.  THE
RELEVANT SELLER SHALL PROVIDE PROMPT WRITTEN NOTICE OF ANY INCREASE IN ITS
EXISTING CREDIT FACILITIES SPECIFIED ON EXHIBIT K.


 


Y.  HEDGING.  THE SELLERS (I) HAVE ENTERED INTO INTEREST RATE PROTECTION
AGREEMENTS, IN ACCORDANCE WITH THE SELLERS’ WRITTEN POLICIES REGARDING HEDGING,
OR A LETTER DETAILING SUCH POLICIES TO BE DELIVERED TO THE BUYER UPON BUYER’S
REQUEST, WITH RESPECT TO PURCHASED MORTGAGE LOANS, CONFORMING MORTGAGE LOANS,
JUMBO MORTGAGE LOANS, AND ALT-A MORTGAGE LOANS HAVING TERMS WITH RESPECT TO
PROTECTION AGAINST FLUCTUATIONS IN INTEREST RATES ACCEPTABLE TO BUYER IN ITS
SOLE GOOD FAITH DISCRETION; AND (II) SHALL GIVE THE BUYER PRIOR NOTICE OF ALL
INTENDED MATERIAL CHANGES, AMENDMENTS OR MODIFICATIONS TO THE SELLERS’ RELATED
WRITTEN POLICIES REGARDING HEDGING OR LETTERS DELIVERED TO BUYER DETAILING SUCH
POLICIES.


 


Z.  TRUE AND CORRECT INFORMATION.  ALL INFORMATION, REPORTS, EXHIBITS,
SCHEDULES, FINANCIAL STATEMENTS OR CERTIFICATES OF THE SELLERS OR ANY AFFILIATE
THEREOF OR ANY OF THEIR OFFICERS FURNISHED TO BUYER HEREUNDER AND DURING BUYER’S
DILIGENCE OF SELLER ARE, AND THOSE FURNISHED HEREAFTER WILL BE, TRUE AND
COMPLETE AND DO NOT OMIT (OR WILL NOT OMIT) TO DISCLOSE ANY MATERIAL FACTS
NECESSARY TO MAKE THE STATEMENTS HEREIN OR THEREIN, IN LIGHT OF THE
CIRCUMSTANCES IN WHICH THEY ARE MADE, NOT MISLEADING.  ALL REQUIRED FINANCIAL
STATEMENTS, INFORMATION AND REPORTS DELIVERED BY THE SELLERS TO BUYER PURSUANT
TO THIS AGREEMENT SHALL BE PREPARED IN ACCORDANCE WITH U.S. GAAP, OR, IF
APPLICABLE, TO SEC FILINGS, THE APPROPRIATE SEC ACCOUNTING REGULATIONS.

 

44

--------------------------------------------------------------------------------


 


AA.  DELIVERY TO CUSTODIAN.  PRIOR TO THE PURCHASE OF A MORTGAGE LOAN PURSUANT
TO THIS AGREEMENT, THE SELLERS SHALL DELIVER, OR CAUSE TO BE DELIVERED, TO BUYER
OR CUSTODIAN, AS APPLICABLE, THE DOCUMENTATION SET FORTH IN THE CUSTODIAL
AGREEMENT WITH RESPECT TO SUCH MORTGAGE LOAN.  IF UPON EXAMINATION OF THE
DOCUMENTS INCLUDED IN THE RELATED MORTGAGE FILE, THE CUSTODIAN DETERMINES THAT
SUCH DOCUMENTS DO NOT SATISFY THE REQUIREMENTS SET FORTH IN THE CUSTODIAL
AGREEMENT, THE CUSTODIAN SHALL MARK SUCH MORTGAGE LOAN AS AN EXCEPTION ON THE
RELATED MORTGAGE LOAN SCHEDULE AND EXCEPTION REPORT.


 


BB.  AGENCY APPROVALS; SERVICING.  FMC SHALL MAINTAIN ITS STATUS WITH FANNIE MAE
AS AN APPROVED LENDER AND FREDDIE MAC AS AN APPROVED SELLER/SERVICER, IN EACH
CASE IN GOOD STANDING.  FMC SHALL SERVICE ALL PURCHASED MORTGAGE LOAN WHICH ARE
COMMITTED MORTGAGE LOANS IN ACCORDANCE WITH THE APPLICABLE AGENCY GUIDE.  SHOULD
FMC, FOR ANY REASON, CEASE TO POSSESS ALL SUCH APPLICABLE AGENCY APPROVALS, OR
SHOULD NOTIFICATION TO THE RELEVANT AGENCY OR TO THE DEPARTMENT OF HOUSING AND
URBAN DEVELOPMENT, FHA OR VA BE REQUIRED, FMC SHALL SO NOTIFY BUYER IMMEDIATELY
IN WRITING.  NOTWITHSTANDING THE PRECEDING SENTENCE, FMC SHALL TAKE ALL
NECESSARY ACTION TO MAINTAIN ALL OF THEIR APPLICABLE AGENCY APPROVALS AT ALL
TIMES DURING THE TERM OF THIS AGREEMENT AND EACH OUTSTANDING TRANSACTION.  FMC
HAS ADEQUATE FINANCIAL STANDING, SERVICING FACILITIES, PROCEDURES AND
EXPERIENCED PERSONNEL NECESSARY FOR THE SOUND SERVICING OF MORTGAGE LOANS OF THE
SAME TYPES AS MAY FROM TIME TO TIME CONSTITUTE MORTGAGE LOANS AND IN ACCORDANCE
WITH ACCEPTED SERVICING PRACTICES.


 


CC.  TAKE-OUT PAYMENTS.  WITH RESPECT TO EACH COMMITTED MORTGAGE LOAN, THE
SELLERS SHALL ARRANGE THAT ALL PAYMENTS UNDER THE RELATED TAKE-OUT COMMITMENT
SHALL BE PAID DIRECTLY TO BUYER AT THE ACCOUNT SET FORTH IN SECTION 9 HEREOF, OR
TO AN ACCOUNT APPROVED BY BUYER IN WRITING PRIOR TO SUCH PAYMENT.  WITH RESPECT
TO ANY AGENCY TAKE-OUT COMMITMENT, IF APPLICABLE, (1) WITH RESPECT TO THE WIRE
TRANSFER INSTRUCTIONS AS SET FORTH IN FREDDIE MAC FORM 987 (WIRE TRANSFER
AUTHORIZATION FOR A CASH WAREHOUSE DELIVERY) SUCH WIRE TRANSFER INSTRUCTIONS ARE
IDENTICAL TO BUYER’S WIRE INSTRUCTIONS TO THE SELLERS OR BUYER HAS APPROVED SUCH
WIRE TRANSFER INSTRUCTIONS IN WRITING IN ITS SOLE DISCRETION, OR (2) THE PAYEE
NUMBER SET FORTH ON FANNIE MAE FORM 1068 (FIXED-RATE, GRADUATED-PAYMENT, OR
GROWING-EQUITY MORTGAGE LOAN SCHEDULE) OR FANNIE MAE FORM 1069 (ADJUSTABLE-RATE
MORTGAGE LOAN SCHEDULE), AS APPLICABLE, IS IDENTICAL TO THE PAYEE NUMBER THAT
HAS BEEN IDENTIFIED BY BUYER IN WRITING AS BUYER’S PAYEE NUMBER OR BUYER HAS
PREVIOUSLY APPROVED THE RELATED PAYEE NUMBER IN WRITING IN ITS SOLE DISCRETION;
WITH RESPECT TO ANY TAKE-OUT COMMITMENT WITH AN AGENCY, THE APPLICABLE AGENCY
DOCUMENTS LIST BUYER AS SOLE SUBSCRIBER, UNLESS OTHERWISE AGREED TO IN WRITING
BY BUYER, IN BUYER’S SOLE DISCRETION.


 


DD.  NO PLEDGE.  NO SELLER SHALL PLEDGE, TRANSFER OR CONVEY ANY SECURITY
INTEREST IN THE COLLECTION ACCOUNT TO ANY PERSON WITHOUT THE EXPRESS WRITTEN
CONSENT OF BUYER.

 

45

--------------------------------------------------------------------------------


 


EE.  NON-STRUCTURED SECURITIES INDEBTEDNESS TO CONSOLIDATED ADJUSTED TANGIBLE
NET WORTH RATIO.  THE SELLERS’ RATIO OF CONSOLIDATED INDEBTEDNESS LESS
STRUCTURED SECURITIES DEBT TO CONSOLIDATED ADJUSTED TANGIBLE NET WORTH SHALL NOT
EXCEED 10:1.


 


FF.  MAINTENANCE OF LIQUIDITY.  THE SELLERS SHALL MAINTAIN CASH, CASH
EQUIVALENTS AS WELL AS UNENCUMBERED MORTGAGE LOANS HELD FOR SALE OR
SECURITIZATION OF AT LEAST $15 MILLION.


 


GG.  HELOC PROVISIONS.  WITH RESPECT TO EACH HELOC, IF A MORTGAGOR REQUESTS AN
INCREASE IN THE RELATED CREDIT LIMIT, THE RELATED SELLER, SHALL, IN ITS SOLE
DISCRETION, EITHER ACCEPT OR REJECT THE MORTGAGOR’S REQUEST IN ACCORDANCE WITH
SUCH SELLER’S UNDERWRITING GUIDELINES AND NOTIFY THE BUYER IN WRITING OF SUCH
SELLER’S DECISION. IF THE REQUEST FOR A CREDIT LIMIT INCREASE IS ACCEPTED BY A
SELLER, THE INCREASE WILL BE EFFECTED BY SUCH SELLER THROUGH MODIFICATION OF THE
MORTGAGE LOAN WITH THE MORTGAGOR.  SELLERS SHALL DELIVER TO THE BUYER AN UPDATED
MORTGAGE LOAN SCHEDULE REFLECTING THE MODIFICATION TO THE MORTGAGE LOAN AND
SHALL DELIVER ANY MODIFIED MORTGAGE LOAN DOCUMENTS TO THE CUSTODIAN. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, IN NO EVENT SHALL BUYER HAVE
ANY OBLIGATION TO FUND ANY DRAWS WITH RESPECT TO ANY HELOC, WHICH OBLIGATIONS
SHALL BE RETAINED BY THE SELLERS.


 


15.  EVENTS OF DEFAULT


 

Each of the following shall constitute an “Event of Default” hereunder:

 


A.  PAYMENT FAILURE.  FAILURE OF ANY SELLER TO (I) MAKE ANY PAYMENT OF PRICE
DIFFERENTIAL OR REPURCHASE PRICE OR ANY OTHER SUM WHICH HAS BECOME DUE, ON A
PRICE DIFFERENTIAL PAYMENT DATE OR A REPURCHASE DATE OR OTHERWISE, WHETHER BY
ACCELERATION OR OTHERWISE, UNDER THE TERMS OF THIS AGREEMENT, ANY OTHER
WAREHOUSE AND SECURITY AGREEMENT OR ANY OTHER DOCUMENT EVIDENCING OR SECURING
INDEBTEDNESS OF ANY SELLER TO BUYER OR TO ANY AFFILIATE OF BUYER (EXCLUDING FROM
THIS CLAUSE (I) ANY INDEBTEDNESS IN WHICH A NON-AFFILIATE OF THE BUYER IS ALSO A
CREDITOR), OR (II) CURE ANY MARGIN DEFICIT PURSUANT TO SECTION 6 HEREOF.


 


B.  CROSS DEFAULT.  ANY SELLER OR ANY OF SELLER’S AFFILIATES SHALL BE IN DEFAULT
(AFTER THE EXPIRATION OF ANY APPLICABLE GRACE PERIOD UNDER ANY SUCH AGREEMENT)
UNDER (I) ANY INDEBTEDNESS OF ANY SELLER OR OF SUCH AFFILIATE WHICH DEFAULT (1)
INVOLVES THE FAILURE TO PAY A MATURED OBLIGATION IN ANY ONE CASE OR IN THE
AGGREGATE IN AN AMOUNT OF AT LEAST $5,000,000, OR (2) PERMITS THE ACCELERATION
OF THE MATURITY OF OBLIGATIONS IN ANY ONE CASE OR IN THE AGGREGATE IN AN AMOUNT
OF AT LEAST $5,000,000 BY ANY OTHER PARTY TO OR BENEFICIARY WITH RESPECT TO SUCH
INDEBTEDNESS, OR (II) ANY OTHER CONTRACT TO WHICH ANY SELLER OR SUCH AFFILIATE
IS A PARTY WHICH DEFAULT (1) INVOLVES THE FAILURE TO PAY A MATURED OBLIGATION IN
ANY ONE CASE OR IN THE AGGREGATE IN AN AMOUNT OF AT LEAST $5,000,000, OR (2)
PERMITS THE ACCELERATION OF THE MATURITY OF OBLIGATIONS IN ANY ONE CASE OR IN
THE AGGREGATE IN AN AMOUNT OF AT LEAST $5,000,000 BY ANY OTHER PARTY TO OR
BENEFICIARY OF SUCH CONTRACT.

 

46

--------------------------------------------------------------------------------


 


C.  ASSIGNMENT.  ASSIGNMENT OR ATTEMPTED ASSIGNMENT BY ANY SELLER OF THIS
AGREEMENT OR ANY RIGHTS HEREUNDER WITHOUT FIRST OBTAINING THE SPECIFIC WRITTEN
CONSENT OF BUYER, OR THE GRANTING BY SELLER OF ANY SECURITY INTEREST, LIEN OR
OTHER ENCUMBRANCES ON ANY PURCHASED MORTGAGE LOANS TO ANY PERSON OTHER THAN
BUYER.


 


D.  INSOLVENCY.  AN ACT OF INSOLVENCY SHALL HAVE OCCURRED WITH RESPECT TO ANY
SELLER OR ANY AFFILIATE.


 


E.  MATERIAL ADVERSE CHANGE.  ANY EVENT HAVING A MATERIAL ADVERSE EFFECT SHALL
OCCUR, IN EACH CASE AS DETERMINED BY THE BUYER IN ITS SOLE GOOD FAITH
DISCRETION.


 


F.  BREACH OF FINANCIAL REPRESENTATION OR COVENANT OR OBLIGATION.  A BREACH BY
ANY SELLER OF ANY OF THE REPRESENTATIONS, WARRANTIES OR COVENANTS OR OBLIGATIONS
SET FORTH IN SECTIONS 13(A)(1), 13(A)(6), 13(A)(7), 13(A)(12), 13(A)(19), 14(A),
14(B), 14(E), 14(F), 14(R), 14(W), 14(X), 14(EE) OR 14(FF) OF THIS AGREEMENT.


 


G.  BREACH OF NON-FINANCIAL REPRESENTATION OR COVENANT.  A BREACH BY ANY SELLER
OF ANY OTHER MATERIAL REPRESENTATION, WARRANTY OR COVENANT SET FORTH IN THIS
AGREEMENT (AND NOT OTHERWISE LISTED IN SECTION 15(F) ABOVE) WHICH BREACH IS NOT
CURED WITHIN FIVE (5) BUSINESS DAYS (OTHER THAN THE REPRESENTATIONS AND
WARRANTIES SET FORTH IN SCHEDULE 1, WHICH SHALL BE CONSIDERED SOLELY FOR THE
PURPOSE OF DETERMINING THE MARKET VALUE AND THE OBLIGATION TO REPURCHASE SUCH
MORTGAGE LOAN UNLESS (I) SUCH SELLER SHALL HAVE MADE ANY SUCH REPRESENTATIONS
AND WARRANTIES WITH KNOWLEDGE THAT THEY WERE MATERIALLY FALSE OR MISLEADING AT
THE TIME MADE OR (II) ANY SUCH REPRESENTATIONS AND WARRANTIES HAVE BEEN
DETERMINED BY BUYER IN ITS SOLE DISCRETION TO BE MATERIALLY FALSE OR MISLEADING
ON A REGULAR BASIS.


 


H.  CHANGE OF CONTROL.  THE OCCURRENCE OF A CHANGE IN CONTROL.


 


I.  FAILURE TO TRANSFER.  ANY SELLER FAILS TO TRANSFER THE PURCHASED MORTGAGE
LOANS TO BUYER ON THE APPLICABLE PURCHASE DATE (PROVIDED BUYER HAS TENDERED THE
RELATED PURCHASE PRICE).


 


J.  JUDGMENT.  A FINAL JUDGMENT OR JUDGMENTS FOR THE PAYMENT OF MONEY IN EXCESS
OF $5,000,000 IN AN INDIVIDUAL AMOUNT OR $25,000,000 IN THE AGGREGATE SHALL BE
RENDERED AGAINST ANY SELLER OR ANY OF ITS AFFILIATES BY ONE OR MORE COURTS,
ADMINISTRATIVE TRIBUNALS OR OTHER BODIES HAVING JURISDICTION AND THE SAME SHALL
NOT BE SATISFIED, DISCHARGED (OR PROVISION SHALL NOT BE MADE FOR SUCH DISCHARGE)
OR BONDED, OR A STAY OF EXECUTION THEREOF SHALL NOT BE PROCURED, WITHIN 30 DAYS
FROM THE DATE OF ENTRY THEREOF.


 


K.  GOVERNMENT ACTION.  ANY GOVERNMENTAL AUTHORITY OR ANY PERSON, AGENCY OR
ENTITY ACTING OR PURPORTING TO ACT UNDER GOVERNMENTAL AUTHORITY SHALL HAVE TAKEN
ANY ACTION TO CONDEMN, SEIZE OR APPROPRIATE, OR TO ASSUME CUSTODY OR CONTROL OF,
ALL OR ANY SUBSTANTIAL PART OF THE PROPERTY OF ANY SELLER OR ANY AFFILIATE, OR
SHALL HAVE TAKEN ANY ACTION TO DISPLACE THE MANAGEMENT OF SELLER OR ANY
AFFILIATE OR TO CURTAIL ITS AUTHORITY IN THE CONDUCT OF THE BUSINESS OF ANY
SELLER OR ANY AFFILIATE, OR

 

47

--------------------------------------------------------------------------------


 


TAKES ANY ACTION IN THE NATURE OF ENFORCEMENT TO REMOVE, LIMIT OR RESTRICT THE
APPROVAL OF ANY SELLER OR AFFILIATE AS AN ISSUER, BUYER OR A SELLER/SERVICER OF
LOANS OR SECURITIES BACKED THEREBY, AND SUCH ACTION PROVIDED FOR IN THIS
SUBPARAGRAPH (L) SHALL NOT HAVE BEEN DISCONTINUED OR STAYED WITHIN 30 DAYS.


 


L.  INABILITY TO PERFORM.  ANY SELLER SHALL ADMIT ITS INABILITY TO, OR ITS
INTENTION NOT TO, PERFORM ANY OF THE SELLERS’ OBLIGATIONS HEREUNDER.


 


M.  SECURITY INTEREST.  THIS AGREEMENT SHALL FOR ANY REASON CEASE TO CREATE A
VALID, FIRST PRIORITY SECURITY INTEREST IN ANY MATERIAL PORTION OF THE PURCHASED
MORTGAGE LOANS OR REPURCHASE ASSETS PURPORTED TO BE COVERED HEREBY.


 


N.  FINANCIAL STATEMENTS.  ANY SELLER’S AUDITED ANNUAL FINANCIAL STATEMENTS OR
THE NOTES THERETO OR OTHER OPINIONS OR CONCLUSIONS STATED THEREIN SHALL BE
QUALIFIED OR LIMITED BY REFERENCE TO THE STATUS OF ANY SELLER AS A “GOING
CONCERN” OR A REFERENCE OF SIMILAR IMPORT.


 


O.  AMENDMENTS.  ANY MATERIAL AMENDMENT IS MADE TO THE UNDERWRITING GUIDELINES
WHICH WAS NOT PREVIOUSLY APPROVED BY BUYER PURSUANT TO SECTION 14(Q).


 


P.  REIT STATUS.  THE FAILURE OF FIC TO AT ANY TIME CONTINUE TO BE (I) QUALIFIED
AS A REAL ESTATE INVESTMENT TRUST AS DEFINED IN SECTION 856 OF THE CODE AND (II)
ENTITLED TO A DIVIDEND PAID DEDUCTION UNDER SECTION 857 OF THE CODE WITH RESPECT
TO DIVIDENDS PAID BY IT WITH RESPECT TO EACH TAXABLE YEAR FOR WHICH IT CLAIMS A
DEDUCTION ON ITS FORM 1120 – REIT FILED WITH THE UNITED STATES INTERNAL REVENUE
SERVICE FOR SUCH YEAR, OR FIC HAS ENGAGED IN ANY “PROHIBITED TRANSACTIONS” AS
DEFINED IN SECTION 857(B)(6)(B)(III) AND (C) OF THE CODE, WHICH, EITHER IN ANY
ONE INSTANCE OR IN THE AGGREGATE, IS REASONABLY LIKELY TO RESULT IN A MATERIAL
ADVERSE EFFECT OR IN ANY MATERIAL IMPAIRMENT OF THE RIGHT OR ABILITY OF SELLER
TO CARRY ON ITS BUSINESS SUBSTANTIALLY AS NOW CONDUCTED, OR IN ANY MATERIAL
LIABILITY ON THE PART OF SELLER.


 


Q.  REIT ASSET AND INCOME TESTS.  THE SELLER AND THE BUYER EACH AGREE THAT
SHOULD THE SELLER ENTER INTO A REPURCHASE AGREEMENT OR CREDIT FACILITY WITH ANY
PERSON OTHER THAN THE BUYER, AN AFFILIATE OF THE BUYER, MERRILL LYNCH BANK USA
OR AN AFFILIATE OF MERRILL LYNCH BANK USA WHICH BY ITS TERMS PROVIDES MORE
FAVORABLE TERMS WITH RESPECT TO ANY REIT COMPLIANCE OR ASSET AND INCOME TESTS,
INCLUDING WITHOUT LIMITATION PROVISIONS COVERING THE SAME OR SIMILAR SUBJECT
MATTER SET FORTH IN SECTIONS 10(C)(11) AND 13(A)(27) (A “MORE FAVORABLE
AGREEMENT”), THE TERMS OF THIS AGREEMENT SHALL BE DEEMED AUTOMATICALLY AMENDED
TO INCLUDE SUCH MORE FAVORABLE TERMS CONTAINED IN SUCH MORE FAVORABLE AGREEMENT;
PROVIDED, THAT IN THE EVENT THAT SUCH MORE FAVORABLE AGREEMENT IS TERMINATED,
UPON NOTICE BY THE SELLER TO THE BUYER OF SUCH TERMINATION, THE ORIGINAL TERMS
OF THIS AGREEMENT SHALL BE DEEMED TO BE AUTOMATICALLY REINSTATED.  THE SELLER
AND THE BUYER FURTHER AGREE TO EXECUTE AND DELIVER AN AMENDMENT TO THIS
AGREEMENT EVIDENCING SUCH PROVISIONS, PROVIDED THAT THE EXECUTION OF SUCH

 

48

--------------------------------------------------------------------------------


 


AMENDMENT SHALL NOT BE A PRECONDITION TO THE EFFECTIVENESS OF SUCH AMENDMENT,
BUT SHALL MERELY BE FOR THE CONVENIENCE OF THE PARTIES HERETO.  PROMPTLY UPON
THE SELLER ENTERING INTO A MORE FAVORABLE AGREEMENT WITH ANY PERSON OTHER THAN
THE BUYER, THE SELLER SHALL NOTIFY THE BUYER OF SUCH MORE FAVORABLE AGREEMENT.


 

An Event of Default shall be deemed to be continuing unless expressly waived by
Buyer in writing.

 


16.  REMEDIES UPON DEFAULT


 

In the event that an Event of Default shall have occurred:

 


A.  BUYER MAY, AT ITS OPTION (WHICH OPTION SHALL BE DEEMED TO HAVE BEEN
EXERCISED IMMEDIATELY UPON THE OCCURRENCE OF AN ACT OF INSOLVENCY), DECLARE AN
EVENT OF DEFAULT TO HAVE OCCURRED HEREUNDER AND, UPON THE EXERCISE OR DEEMED
EXERCISE OF SUCH OPTION, THE REPURCHASE DATE FOR EACH TRANSACTION HEREUNDER
SHALL, IF IT HAS NOT ALREADY OCCURRED, BE DEEMED IMMEDIATELY TO OCCUR (EXCEPT
THAT, IN THE EVENT THAT THE PURCHASE DATE FOR ANY TRANSACTION HAS NOT YET
OCCURRED AS OF THE DATE OF SUCH EXERCISE OR DEEMED EXERCISE, SUCH TRANSACTION
SHALL BE DEEMED IMMEDIATELY CANCELED).  BUYER SHALL (EXCEPT UPON THE OCCURRENCE
OF AN ACT OF INSOLVENCY) GIVE NOTICE TO THE SELLERS OF THE EXERCISE OF SUCH
OPTION AS PROMPTLY AS PRACTICABLE.


 


B.  IF BUYER EXERCISES OR IS DEEMED TO HAVE EXERCISED THE OPTION REFERRED TO IN
SUBPARAGRAPH (A) OF THIS SECTION, (I) THE SELLERS’ OBLIGATIONS IN SUCH
TRANSACTIONS TO REPURCHASE ALL PURCHASED MORTGAGE LOANS, AT THE REPURCHASE PRICE
THEREOF ON THE REPURCHASE DATE DETERMINED IN ACCORDANCE WITH SUBPARAGRAPH (A) OF
THIS SECTION, SHALL THEREUPON BECOME IMMEDIATELY DUE AND PAYABLE, (II) ALL
INCOME PAID AFTER SUCH EXERCISE OR DEEMED EXERCISE SHALL BE RETAINED BY BUYER
AND APPLIED, IN THE BUYER’S SOLE DISCRETION, TO THE AGGREGATE UNPAID REPURCHASE
PRICES AND ANY OTHER AMOUNTS OWING BY THE SELLERS HEREUNDER, AND (III) THE
SELLERS SHALL IMMEDIATELY DELIVER TO BUYER THE MORTGAGE FILES RELATING TO ANY
PURCHASED MORTGAGE LOANS SUBJECT TO SUCH TRANSACTIONS THEN IN THE SELLERS’
POSSESSION OR CONTROL.


 


C.  BUYER SHALL ALSO HAVE THE RIGHT TO OBTAIN PHYSICAL POSSESSION, AND TO
COMMENCE AN ACTION TO OBTAIN PHYSICAL POSSESSION, OF ALL RECORDS AND FILES OF
THE SELLERS RELATING TO THE REPURCHASE ASSETS AND ALL DOCUMENTS RELATING TO THE
REPURCHASE ASSETS (INCLUDING, WITHOUT LIMITATION, ANY LEGAL, CREDIT OR SERVICING
FILES WITH RESPECT TO THE REPURCHASE ASSETS) WHICH ARE THEN OR MAY THEREAFTER
COME INTO THE POSSESSION OF THE SELLERS OR ANY THIRD PARTY ACTING FOR THE
SELLERS.  TO OBTAIN PHYSICAL POSSESSION OF ANY REPURCHASE ASSETS HELD BY
CUSTODIAN, BUYER SHALL PRESENT TO CUSTODIAN A TRUST RECEIPT AND CERTIFICATION. 
BUYER SHALL BE ENTITLED TO SPECIFIC PERFORMANCE OF ALL AGREEMENTS OF THE SELLERS
CONTAINED IN THIS AGREEMENT.


 


D.  BUYER SHALL HAVE THE RIGHT TO DIRECT ALL SERVICERS THEN SERVICING ANY
PURCHASED MORTGAGE LOANS TO REMIT ALL COLLECTIONS THEREON TO BUYER, AND IF ANY
SUCH PAYMENTS ARE RECEIVED BY ANY SELLER, THE SELLERS SHALL NOT COMMINGLE THE
AMOUNTS

 

49

--------------------------------------------------------------------------------


 


RECEIVED WITH OTHER FUNDS OF THE SELLERS AND SHALL PROMPTLY PAY THEM OVER TO
BUYER.  BUYER SHALL ALSO HAVE THE RIGHT TO TERMINATE ANY ONE OR ALL OF THE
SERVICERS THEN SERVICING ANY PURCHASED MORTGAGE LOANS WITH OR WITHOUT CAUSE.  IN
ADDITION, BUYER SHALL HAVE THE RIGHT TO IMMEDIATELY SELL THE PURCHASED MORTGAGE
LOANS AND LIQUIDATE ALL REPURCHASE ASSETS.  SUCH DISPOSITION OF PURCHASED
MORTGAGE LOANS MAY BE, AT BUYER’S OPTION, ON EITHER A SERVICING-RELEASED OR A
SERVICING-RETAINED BASIS.  BUYER SHALL BE ENTITLED TO PLACE THE PURCHASED
MORTGAGE LOANS IN A POOL FOR ISSUANCE OF MORTGAGE-BACKED SECURITIES AT THE
THEN-PREVAILING PRICE FOR SUCH SECURITIES AND TO SELL SUCH SECURITIES FOR SUCH
PREVAILING PRICE IN THE OPEN MARKET.  BUYER SHALL ALSO BE ENTITLED TO SELL ANY
OR ALL OF SUCH MORTGAGE LOANS INDIVIDUALLY FOR THE PREVAILING PRICE.  BUYER
SHALL ALSO BE ENTITLED, IN ITS SOLE DISCRETION TO ELECT, IN LIEU OF SELLING ALL
OR A PORTION OF SUCH PURCHASED MORTGAGE LOANS, TO GIVE THE SELLERS CREDIT FOR
SUCH PURCHASED MORTGAGE LOANS AND THE REPURCHASE ASSETS IN AN AMOUNT EQUAL TO
THE MARKET VALUE OF THE PURCHASED MORTGAGE LOANS AGAINST THE AGGREGATE UNPAID
REPURCHASE PRICE AND ANY OTHER AMOUNTS OWING BY THE SELLERS HEREUNDER.


 


E.  UPON THE HAPPENING OF ONE OR MORE EVENTS OF DEFAULT, BUYER MAY APPLY ANY
PROCEEDS FROM THE LIQUIDATION OF THE PURCHASED MORTGAGE LOANS AND REPURCHASE
ASSETS TO THE REPURCHASE PRICES HEREUNDER AND ALL OTHER OBLIGATIONS IN THE
MANNER BUYER DEEMS APPROPRIATE IN ITS SOLE DISCRETION.


 


F.  THE SELLERS SHALL BE LIABLE TO BUYER FOR (I) THE AMOUNT OF ALL REASONABLE
LEGAL OR OTHER EXPENSES (INCLUDING, WITHOUT LIMITATION, ALL COSTS AND EXPENSES
OF THE BUYER IN CONNECTION WITH THE ENFORCEMENT OF THIS AGREEMENT OR ANY OTHER
AGREEMENT EVIDENCING A TRANSACTION, WHETHER IN ANY ACTION, SUIT OR LITIGATION OR
BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR PROCEEDING AFFECTING CREDITORS’ RIGHTS
GENERALLY, INCLUDING, WITHOUT LIMITATION, THE REASONABLE FEES AND EXPENSES OF
COUNSEL (INCLUDING THE COSTS OF INTERNAL COUNSEL OF BUYER) INCURRED IN
CONNECTION WITH OR AS A RESULT OF AN EVENT OF DEFAULT), (II) DAMAGES IN AN
AMOUNT EQUAL TO THE COST (INCLUDING ALL FEES, EXPENSES AND COMMISSIONS) OF
ENTERING INTO REPLACEMENT TRANSACTIONS AND ENTERING INTO OR TERMINATING HEDGE
TRANSACTIONS IN CONNECTION WITH OR AS A RESULT OF AN EVENT OF DEFAULT, AND (III)
ANY OTHER LOSS, DAMAGE, COST OR EXPENSE DIRECTLY ARISING OR RESULTING FROM THE
OCCURRENCE OF AN EVENT OF DEFAULT IN RESPECT OF A TRANSACTION.


 


G.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE SELLERS SHALL BE LIABLE TO
BUYER FOR INTEREST ON ANY AMOUNTS OWING BY THE SELLERS HEREUNDER, FROM THE DATE
THE SELLERS BECOMES LIABLE FOR SUCH AMOUNTS HEREUNDER UNTIL SUCH AMOUNTS ARE (I)
PAID IN FULL BY SELLER OR (II) SATISFIED IN FULL BY THE EXERCISE OF BUYER’S
RIGHTS HEREUNDER.  INTEREST ON ANY SUM PAYABLE BY THE SELLERS UNDER THIS
SECTION 16(G) SHALL BE AT A RATE EQUAL TO THE POST DEFAULT RATE.


 


H.  BUYER SHALL HAVE, IN ADDITION TO ITS RIGHTS HEREUNDER, ANY RIGHTS OTHERWISE
AVAILABLE TO IT UNDER ANY OTHER AGREEMENT OR APPLICABLE LAW.

 

50

--------------------------------------------------------------------------------


 


I.  BUYER MAY EXERCISE ONE OR MORE OF THE REMEDIES AVAILABLE TO BUYER
IMMEDIATELY UPON THE OCCURRENCE OF AN EVENT OF DEFAULT AND, EXCEPT TO THE EXTENT
PROVIDED IN SUBSECTIONS (A) AND (D) OF THIS SECTION, AT ANY TIME THEREAFTER
WITHOUT NOTICE TO THE SELLERS.  ALL RIGHTS AND REMEDIES ARISING UNDER THIS
AGREEMENT AS AMENDED FROM TIME TO TIME HEREUNDER ARE CUMULATIVE AND NOT
EXCLUSIVE OF ANY OTHER RIGHTS OR REMEDIES WHICH BUYER MAY HAVE.


 


J.  BUYER MAY ENFORCE ITS RIGHTS AND REMEDIES HEREUNDER WITHOUT PRIOR JUDICIAL
PROCESS OR HEARING, AND EACH SELLER HEREBY EXPRESSLY WAIVES ANY DEFENSES SUCH
SELLER MIGHT OTHERWISE HAVE TO REQUIRE BUYER TO ENFORCE ITS RIGHTS BY JUDICIAL
PROCESS.  EACH SELLER ALSO WAIVES ANY DEFENSE (OTHER THAN A DEFENSE OF PAYMENT
OR PERFORMANCE) SUCH SELLER MIGHT OTHERWISE HAVE ARISING FROM THE USE OF
NONJUDICIAL PROCESS, ENFORCEMENT AND SALE OF ALL OR ANY PORTION OF THE
REPURCHASE ASSETS, OR FROM ANY OTHER ELECTION OF REMEDIES.  EACH SELLER
RECOGNIZES THAT NONJUDICIAL REMEDIES ARE CONSISTENT WITH THE USAGES OF THE
TRADE, ARE RESPONSIVE TO COMMERCIAL NECESSITY AND ARE THE RESULT OF A BARGAIN AT
ARM’S LENGTH.


 


K.  BUYER SHALL HAVE THE RIGHT TO PERFORM REASONABLE DUE DILIGENCE WITH RESPECT
TO THE SELLERS AND THE MORTGAGE LOANS, WHICH REVIEW SHALL BE AT THE EXPENSE OF
SELLER.


 


17.  REPORTS


 


A.  NOTICES.  THE SELLERS SHALL IMMEDIATELY FURNISH TO BUYER, NOTICE OF THE
OCCURRENCE OF ANY EVENT OF DEFAULT HEREUNDER OR MATERIAL DEFAULT OR BREACH BY
THE SELLERS OR SERVICER OF ANY OBLIGATION UNDER ANY PROGRAM AGREEMENT OR ANY
MATERIAL CONTRACT OR AGREEMENT OF THE SELLERS OR SERVICER OR THE OCCURRENCE OF
ANY EVENT OR CIRCUMSTANCE THAT SUCH PARTY REASONABLY EXPECTS WILL, WITH THE
PASSAGE OF TIME, BECOME AN EVENT OF DEFAULT OR SUCH A DEFAULT OR BREACH BY SUCH
PARTY AND THE FOLLOWING:


 


(1) AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN THIRTY (30) CALENDAR DAYS AFTER
THE END OF EACH CALENDAR MONTH, THE UNAUDITED CONSOLIDATED AND CONSOLIDATING
BALANCE SHEETS OF FIC AND ITS CONSOLIDATED SUBSIDIARIES AS AT THE END OF SUCH
PERIOD AND THE RELATED UNAUDITED CONSOLIDATED STATEMENTS OF INCOME AND RETAINED
EARNINGS AND OF CASH FLOWS FOR FIC AND ITS CONSOLIDATED SUBSIDIARIES FOR SUCH
PERIOD AND THE PORTION OF THE FISCAL YEAR THROUGH THE END OF SUCH PERIOD,
ACCOMPANIED BY A CERTIFICATE OF A RESPONSIBLE OFFICER OF FIC, WHICH CERTIFICATE
SHALL STATE THAT SAID CONSOLIDATED FINANCIAL STATEMENTS FAIRLY PRESENT IN ALL
MATERIAL RESPECTS THE CONSOLIDATED FINANCIAL CONDITION AND RESULTS OF OPERATIONS
OF FIC AND ITS CONSOLIDATED SUBSIDIARIES IN ACCORDANCE WITH GAAP, CONSISTENTLY
APPLIED, AS AT THE END OF, AND FOR, SUCH PERIOD (SUBJECT TO NORMAL YEAR-END
ADJUSTMENTS);


 


(2) AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN NINETY (90) DAYS AFTER THE END
OF EACH FISCAL YEAR OF FIC, THE CONSOLIDATED AND CONSOLIDATING BALANCE SHEETS OF
FIC AND ITS CONSOLIDATED SUBSIDIARIES AS AT THE END OF SUCH FISCAL YEAR AND THE
RELATED CONSOLIDATED STATEMENTS OF INCOME AND RETAINED EARNINGS AND

 

51

--------------------------------------------------------------------------------


 


OF CASH FLOWS FOR FIC AND ITS CONSOLIDATED SUBSIDIARIES FOR SUCH YEAR, SETTING
FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS YEAR,
ACCOMPANIED BY AN OPINION THEREON OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS, A
MEMBER OF AICPA, WHICH OPINION SHALL NOT BE QUALIFIED AS TO SCOPE OF AUDIT OR
GOING CONCERN AND SHALL STATE THAT SAID CONSOLIDATED AND CONSOLIDATING FINANCIAL
STATEMENTS FAIRLY PRESENT THE CONSOLIDATED FINANCIAL CONDITION AND RESULTS OF
OPERATIONS OF FIC AND ITS RESPECTIVE CONSOLIDATED SUBSIDIARIES AS AT THE END OF,
AND FOR, SUCH FISCAL YEAR IN ACCORDANCE WITH GAAP;


 


(3) SUCH OTHER PREPARED STATEMENTS THAT BUYER MAY REASONABLY REQUEST;


 


(4) IF APPLICABLE, COPIES OF ANY 10-KS, 10-QS, REGISTRATION STATEMENTS AND OTHER
“CORPORATE FINANCE” SEC FILINGS (OTHER THAN 8-KS) BY ANY SELLER WITHIN 5
BUSINESS DAYS OF THEIR FILING WITH THE SEC; PROVIDED, THAT, FIC OR ANY AFFILIATE
WILL PROVIDE BUYER AND CREDIT SUISSE FIRST BOSTON CORPORATION WITH A COPY OF THE
ANNUAL 10-K FILED WITH THE SEC BY ANY SELLER OR ITS AFFILIATES, NO LATER THAN 90
DAYS AFTER THE END OF THE YEAR;


 


(5) FROM TIME TO TIME SUCH OTHER INFORMATION REGARDING THE FINANCIAL CONDITION,
OPERATIONS, OR BUSINESS OF THE SELLERS AS BUYER MAY REASONABLY REQUEST;


 


(6) AS SOON AS REASONABLY POSSIBLE, AND IN ANY EVENT WITHIN THIRTY (30) DAYS
AFTER A RESPONSIBLE OFFICER OF ANY SELLER KNOWS, OR WITH RESPECT TO ANY PLAN OR
MULTIEMPLOYER PLAN TO WHICH ANY SELLER OR ANY OF ITS SUBSIDIARIES MAKES DIRECT
CONTRIBUTIONS, HAS REASON TO BELIEVE, THAT ANY OF THE EVENTS OR CONDITIONS
SPECIFIED BELOW WITH RESPECT TO ANY PLAN OR MULTIEMPLOYER PLAN HAS OCCURRED OR
EXISTS, A STATEMENT SIGNED BY A SENIOR FINANCIAL OFFICER OF SUCH SELLER SETTING
FORTH DETAILS RESPECTING SUCH EVENT OR CONDITION AND THE ACTION, IF ANY, THAT
SUCH SELLER OR ITS ERISA AFFILIATE PROPOSES TO TAKE WITH RESPECT THERETO (AND A
COPY OF ANY REPORT OR NOTICE REQUIRED TO BE FILED WITH OR GIVEN TO PBGC BY THE
SELLER OR AN ERISA AFFILIATE WITH RESPECT TO SUCH EVENT OR CONDITION);


 


(7) ANY REPORTABLE EVENT, AS DEFINED IN SECTION 4043(C) OF ERISA AND THE
REGULATIONS ISSUED THEREUNDER, WITH RESPECT TO A PLAN, AS TO WHICH PBGC HAS NOT
BY REGULATION WAIVED THE REQUIREMENT OF SECTION 4043(A) OF ERISA THAT IT BE
NOTIFIED WITHIN THIRTY (30) DAYS OF THE OCCURRENCE OF SUCH EVENT (PROVIDED THAT
A FAILURE TO MEET THE MINIMUM FUNDING STANDARD OF SECTION 412 OF THE CODE OR
SECTION 302 OF ERISA, INCLUDING, WITHOUT LIMITATION, THE FAILURE TO MAKE ON OR
BEFORE ITS DUE DATE A REQUIRED INSTALLMENT UNDER SECTION 412(M) OF THE CODE OR
SECTION 302(E) OF ERISA, SHALL BE A REPORTABLE EVENT REGARDLESS OF THE ISSUANCE
OF ANY WAIVERS IN ACCORDANCE WITH SECTION 412(D) OF THE CODE); AND ANY REQUEST
FOR A WAIVER UNDER SECTION 412(D) OF THE CODE FOR ANY PLAN;

 

52

--------------------------------------------------------------------------------


 


(8) THE DISTRIBUTION UNDER SECTION 4041(C) OF ERISA OF A NOTICE OF INTENT TO
TERMINATE ANY PLAN OR ANY ACTION TAKEN BY THE ANY SELLER OR AN ERISA AFFILIATE
TO TERMINATE ANY PLAN;


 


(9) THE INSTITUTION BY PBGC OF PROCEEDINGS UNDER SECTION 4042 OF ERISA FOR THE
TERMINATION OF, OR THE APPOINTMENT OF A TRUSTEE TO ADMINISTER ANY PLAN, OR THE
RECEIPT BY THE ANY SELLER OR ANY ERISA AFFILIATE OF A NOTICE FROM A
MULTIEMPLOYER PLAN THAT SUCH ACTION HAS BEEN TAKEN BY PBGC WITH RESPECT TO SUCH
MULTIEMPLOYER PLAN;


 


(10) THE COMPLETE OR PARTIAL WITHDRAWAL FROM A MULTIEMPLOYER PLAN BY ANY SELLER
OR ANY ERISA AFFILIATE THAT RESULTS IN LIABILITY UNDER SECTION 4201 OR 4204 OF
ERISA (INCLUDING THE OBLIGATION TO SATISFY SECONDARY LIABILITY AS A RESULT OF A
PURCHASER DEFAULT) THAT WOULD HAVE A MATERIAL ADVERSE EFFECT OR THE RECEIPT BY
ANY SELLER OR ANY ERISA AFFILIATE OF NOTICE FROM A MULTIEMPLOYER PLAN THAT IT IS
IN REORGANIZATION OR INSOLVENCY PURSUANT TO SECTION 4241 OR 4245 OF ERISA OR
THAT IT INTENDS TO TERMINATE OR HAS TERMINATED UNDER SECTION 4041A OF ERISA;


 


(11) THE INSTITUTION OF A PROCEEDING BY A FIDUCIARY OF ANY MULTIEMPLOYER PLAN
AGAINST ANY SELLER OR ANY ERISA AFFILIATE TO ENFORCE SECTION 515 OF ERISA, WHICH
PROCEEDING IS NOT DISMISSED WITHIN THIRTY (30) DAYS; AND


 


(12) THE ADOPTION OF AN AMENDMENT TO ANY PLAN THAT WOULD RESULT IN THE LOSS OF
TAX-EXEMPT STATUS OF THE TRUST OF WHICH SUCH PLAN IS A PART IF THE RELATED
SELLER OR AN ERISA AFFILIATE FAILS TO PROVIDE TIMELY SECURITY TO SUCH PLAN IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 401(A)(29) OF THE CODE OR SECTION 307
OF ERISA.


 


(13) AS SOON AS REASONABLY POSSIBLE, NOTICE OF ANY OF THE FOLLOWING EVENTS:


 

(A)  CHANGE IN THE INSURANCE COVERAGE REQUIRED OF ANY SELLER, SERVICER OR ANY
OTHER PERSON PURSUANT TO ANY PROGRAM AGREEMENT, WITH A COPY OF EVIDENCE OF SAME
ATTACHED;

 

(B)  IMMEDIATELY FOLLOWING NOTICE OR KNOWLEDGE OF ANY MATERIAL LITIGATION
AGAINST ANY SELLER;

 

(C)  ANY MATERIAL DISPUTE, LITIGATION, INVESTIGATION, PROCEEDING OR SUSPENSION
BETWEEN ANY SELLER OR SERVICER, ON THE ONE HAND, AND ANY GOVERNMENTAL AUTHORITY;

 

(D)  ANY MATERIAL CHANGE IN ACCOUNTING POLICIES OR FINANCIAL REPORTING PRACTICES
OF ANY SELLER OR SERVICER;

 

53

--------------------------------------------------------------------------------


 

(E)  THE OCCURRENCE OF ANY MATERIAL EMPLOYMENT DISPUTE AND A DESCRIPTION OF THE
STRATEGY FOR RESOLVING IT THAT HAS THE POSSIBILITY OF RESULTING IN A MATERIAL
ADVERSE EFFECT;

 

(F)  WITH RESPECT TO ANY PURCHASED MORTGAGE LOAN, IMMEDIATELY UPON RECEIPT OF
NOTICE OR KNOWLEDGE THEREOF, THAT THE UNDERLYING SECURED PROPERTY HAS BEEN
DAMAGED BY WASTE, FIRE, EARTHQUAKE OR EARTH MOVEMENT, WINDSTORM, FLOOD, TORNADO
OR OTHER CASUALTY, OR OTHERWISE DAMAGED SO AS TO AFFECT ADVERSELY THE VALUE OF
SUCH MORTGAGED LOAN;

 

(G)  ANY MATERIAL ISSUES RAISED UPON EXAMINATION OF ANY SELLER OR ANY SELLER’S
FACILITIES BY ANY GOVERNMENTAL AUTHORITY;

 

(H)  IMMEDIATELY FOLLOWING NOTICE OR KNOWLEDGE OF ANY CLAIM FOR ANY PURCHASED
MORTGAGE LOAN AGAINST ANY ENVIRONMENTAL POLICY;

 

(I)  PROMPTLY UPON RECEIPT OF NOTICE OR KNOWLEDGE OF (I) ANY DEFAULT RELATED TO
ANY REPURCHASE ASSET, (II) ANY LIEN OR SECURITY INTEREST (OTHER THAN SECURITY
INTERESTS CREATED HEREBY OR BY THE OTHER PROGRAM AGREEMENTS) ON, OR CLAIM
ASSERTED AGAINST, ANY OF THE REPURCHASE ASSETS; AND

 

(J)  ANY OTHER EVENT, CIRCUMSTANCE OR CONDITION THAT HAS RESULTED, OR HAS A
REASONABLE POSSIBILITY OF RESULTING, IN A MATERIAL ADVERSE EFFECT WITH RESPECT
TO SELLER.

 


B.  OFFICER’S CERTIFICATES.  IN CONJUNCTION WITH THE DELIVERY OF EACH OF THE
FINANCIAL STATEMENTS TO BE DELIVERED BY FIC PURSUANT TO SECTION 17(A)(1) AND (2)
ABOVE, FIC SHALL DELIVER TO BUYER A CERTIFICATE OF A RESPONSIBLE OFFICER OF SUCH
SELLER, IN THE FORM OF EXHIBIT D HERETO CERTIFYING THAT, AS OF THE DATE OF SUCH
FINANCIAL STATEMENTS AND AS OF THE DATE OF SUCH CERTIFICATES, THE SELLERS ARE IN
COMPLIANCE WITH ALL THE TERMS OF THIS AGREEMENT AND SETTING FORTH THE BASIS FOR
SUCH COMPLIANCE, INCLUDING THE CALCULATION OF EACH FINANCIAL RATIO AND COVENANT
REQUIRED TO BE SATISFIED HEREIN.


 


C.  COMPLIANCE CERTIFICATE.  FOR EACH MONTH, FIC SHALL DELIVER TO BUYER A
COMPLIANCE CERTIFICATE CERTIFYING SELLERS’ COMPLIANCE WITH THE COVENANTS IN
SECTION 14(A), (B), (F), (EE) AND (FF) ABOVE AND SETTING FORTH ITS CALCULATION
THEREOF AND IDENTIFYING ALL MORTGAGE LOANS PURCHASED BY BUYER AND HELD BY
CUSTODIAN PENDING REPURCHASE.


 


D.  MORTGAGE LOAN REPORTS.  THE SELLERS WILL FURNISH TO BUYER MONTHLY ELECTRONIC
MORTGAGE LOAN PERFORMANCE DATA, INCLUDING, WITHOUT LIMITATION, DELINQUENCY
REPORTS, POOL ANALYTIC REPORTS AND STATIC POOL REPORTS (I.E., DELINQUENCY,
FORECLOSURE AND NET CHARGE-OFF REPORTS) AND MONTHLY STRATIFICATION REPORTS
SUMMARIZING THE CHARACTERISTICS OF THE PURCHASED MORTGAGE LOANS.

 

54

--------------------------------------------------------------------------------


 


E.  ASSET TAPE.  IF REQUIRED PURSUANT TO SECTION 14(G), THE SELLERS SHALL
PROVIDE TO BUYER, ELECTRONICALLY, IN A FORMAT MUTUALLY ACCEPTABLE TO BUYER AND
THE SELLERS, AN ASSET TAPE BY NO LATER THAN THE REPORTING DATE.


 


F.  OTHER.  THE SELLERS SHALL DELIVER TO BUYER ANY OTHER REPORTS OR INFORMATION
REASONABLY REQUESTED BY BUYER OR AS OTHERWISE REQUIRED PURSUANT TO THIS
AGREEMENT.


 


18.  REPURCHASE TRANSACTIONS


 

Buyer may, in its sole election, engage in repurchase transactions with the
Purchased Mortgage Loans or otherwise pledge, hypothecate, assign, transfer or
otherwise convey the Purchased Mortgage Loans with a counterparty of Buyer’s
choice.  Unless an Event of Default shall have occurred, no such transaction
shall relieve Buyer of its obligations to transfer Purchased Mortgage Loans to
the related Seller pursuant to Section 4 or 6 hereof, or of Buyer’s obligation
to credit or pay Income to, or apply Income to the obligations of, the Sellers
pursuant to Section 7 hereof.  In the event Buyer engages in a repurchase
transaction with any of the Purchased Mortgage Loans or otherwise pledges or
hypothecates any of the Purchased Mortgage Loans, Buyer shall have the right to
assign to Buyer’s counterparty any of the applicable representations or
warranties herein and the remedies for breach thereof, as they relate to the
Purchased Mortgage Loans that are subject to such repurchase transaction.

 


19.  SINGLE AGREEMENT


 

Buyer and the Sellers acknowledge that, and have entered hereunto, and will
enter into each Transaction hereunder, in consideration of and in reliance upon
the fact that, all Transactions hereunder constitute a single business and
contractual relationship and have been made in consideration of each other. 
Accordingly, each of Buyer and each Seller agrees (i) to perform all of its
obligations in respect of each Transaction hereunder, and that a default in the
performance of any such obligations shall constitute a default by it in respect
of all Transactions hereunder, (ii) that each of them shall be entitled to
set-off claims and apply property held by them in respect of any Transaction
against obligations owing to them in respect of any other Transactions hereunder
and (iii) that payments, deliveries and other transfers made by either of them
in respect of any Transaction shall be deemed to have been made in consideration
of payments, deliveries and other transfers in respect of any other Transactions
hereunder, and the obligations to make any such payments, deliveries and other
transfers may be applied against each other and netted.

 


20.  NOTICES AND OTHER COMMUNICATIONS


 

Any and all notices (with the exception of Transaction Requests or Purchase
Confirmations, Margin Calls or Repurchase Requests, which shall be delivered via
facsimile and/or electronically only), statements, demands or other
communications hereunder may be given by a party to the other by mail,
facsimile, telegraph, messenger or otherwise to the address specified below, or
so sent to such party at any other place specified in a notice of change of
address hereafter received by the other.  All notices, demands and requests
hereunder may be

 

55

--------------------------------------------------------------------------------


 

made orally, to be confirmed promptly in writing, or by other communication as
specified in the preceding sentence.

 

If to a Seller:

 

 

Fieldstone Mortgage Company

 

11000 Broken Land Parkway

 

Suite 600

 

Columbia, MD 21044

 

Attention: Treasurer

 

Phone Number: 410-772-7275

 

Fax Number: 443-367-2172

 

 

 

rpartlow@fmcmortgage.com

 

mkrebs@fmcmortgage.com

 

 

 

Fieldstone Investment Corporation

 

11000 Broken Land Parkway

 

Suite 600

 

Columbia, MD 21044

 

Attention: Treasurer

 

Phone Number: 410-772-7275

 

Fax Number: 443-367-2172

 

 

 

rpartlow@fmcmortgage.com

 

mkrebs@fmcmortgage.com

 

with a copy to:

 

 

Kevin Gralley

 

Hogan & Hartson, LLP

 

111 S. Calvert St., Suite 1600

 

Baltimore, MD 21202

 

Phone Number: 410-659-2738

 

Fax Number: 410-539-6981

 

 

 

kggralley@hhlaw.com

 

56

--------------------------------------------------------------------------------

 


 

If to Buyer:

 

For Transaction Requests and Purchase Confirmations:

 

Credit Suisse First Boston Mortgage Capital LLC

 

 

302 Carnegie Center, 2nd Floor

 

 

Princeton, NJ 08540

 

 

Attention: Tim Callahan

 

 

Phone Number: 609-627-5053

 

 

Fax Number: 609-627-5080

 

 

 

 

 

tim.callahan@csfbconnect.com

 

 

 

For all other Notices:

 

Credit Suisse First Boston Mortgage Capital LLC

 

 

302 Carnegie Center, 2nd Floor

 

 

Princeton, NJ 08540

 

 

Attention: Gary Timmerman

 

 

Phone Number: 609-627-5026

 

 

Fax Number: 609-627-5080

 

 

 

 

 

gary.timmerman@csfbconnect.com

 

 

 

with a copy to:

 

Credit Suisse First Boston Mortgage Capital LLC

 

 

Eleven Madison Avenue

 

 

New York, NY 10010

 

 

Attention:

Legal Department

 

 

 

Bruce Kaiserman

 

 

 

 

 

kaiserman@csfbconnect.com

 

 

 


21.  ENTIRE AGREEMENT; SEVERABILITY


 

This Agreement shall supersede any existing agreements between the parties
containing general terms and conditions for repurchase transactions.  Each
provision and agreement herein shall be treated as separate and independent from
any other provision or agreement herein and shall be enforceable notwithstanding
the unenforceability of any such other provision or agreement.

 


22.  NON ASSIGNABILITY


 

The Program Agreements are not assignable by the Sellers.  Buyer may from time
to time assign all or a portion of its rights and obligations under this
Agreement and the Program Agreements; provided, however that Buyer shall
maintain, for review by the Sellers upon written

 

57

--------------------------------------------------------------------------------


 

request, a register of assignees and a copy of an executed assignment and
acceptance by Buyer and assignee (“Assignment and Acceptance”), specifying the
percentage or portion of such rights and obligations assigned.  Upon such
assignment, (a) such assignee shall be a party hereto and to each Program
Agreement to the extent of the percentage or portion set forth in the Assignment
and Acceptance, and shall succeed to the applicable rights and obligations of
Buyer hereunder, and (b) Buyer shall, to the extent that such rights and
obligations have been so assigned by it to either (i) an Affiliate of Buyer
approved by the Sellers (such approval not to be unreasonably withheld) which
assumes the obligations of Buyer or (ii) to another Person approved by the
Sellers (such approval not to be unreasonably withheld) which assumes the
obligations of Buyer, be released from its obligations hereunder and under the
Program Agreements.  The Sellers shall continue to take directions solely from
Buyer unless Buyer has assigned all its rights and obligations hereunder in
accordance with the preceding statement.  Buyer may distribute to any
prospective assignee any document or other information delivered to Buyer by the
Sellers.

 


23.  SET-OFF


 

In addition to any rights and remedies of Buyer provided by law, Buyer shall
have the right, without prior notice to the Sellers, any such notice being
expressly waived by each Seller to the extent permitted by applicable law, upon
any amount becoming due and payable by any Seller hereunder (whether at the
stated maturity, by acceleration or otherwise) to set-off and appropriate and
apply against such amount any and all deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by Buyer or any branch or agency thereof to or for the credit or the
account of the Sellers.  Buyer agrees promptly to notify the Sellers after any
such set-off and application made by Buyer; provided, that the failure to give
such notice shall not affect the validity of such set-off and application.

 


24.  BINDING EFFECT; GOVERNING LAW; JURISDICTION


 


A.  THIS AGREEMENT SHALL BE BINDING AND INURE TO THE BENEFIT OF THE PARTIES
HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, EXCEPT THAT NO SELLER MAY
ASSIGN OR TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT, ANY
TRANSACTION REQUEST, PURCHASE CONFIRMATION OR ANY OTHER PROGRAM AGREEMENT
WITHOUT THE PRIOR WRITTEN CONSENT OF BUYER.  THE SELLERS ACKNOWLEDGES THAT THE
OBLIGATIONS OF BUYER HEREUNDER OR OTHERWISE ARE NOT THE SUBJECT OF ANY GUARANTY
BY, OR RECOURSE TO, ANY DIRECT OR INDIRECT PARENT OR OTHER AFFILIATE OF BUYER. 
THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAW
OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF.


 


B.  EACH SELLER HEREBY WAIVES TRIAL BY JURY.  EACH SELLER HEREBY IRREVOCABLY
CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF ANY COURT OF NEW YORK COUNTY, OR IN
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, ARISING
OUT OF OR RELATING TO THE PROGRAM

 

58

--------------------------------------------------------------------------------


 


AGREEMENTS IN ANY ACTION OR PROCEEDING.  EACH SELLER HEREBY SUBMITS TO, AND
WAIVES ANY OBJECTION THEY MAY HAVE TO, NONEXCLUSIVE PERSONAL JURISDICTION AND
VENUE IN THE COURTS OF NEW YORK COUNTY AND THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK, WITH RESPECT TO ANY DISPUTES ARISING OUT OF
OR RELATING TO THE PROGRAM AGREEMENTS.


 


25.  NO WAIVERS, ETC.


 

No express or implied waiver of any Event of Default by either party shall
constitute a waiver of any other Event of Default and no exercise of any remedy
hereunder by any party shall constitute a waiver of its right to exercise any
other remedy hereunder.  No modification or waiver of any provision of this
Agreement and no consent by any party to a departure herefrom shall be effective
unless and until such shall be in writing and duly executed by both of the
parties hereto.  Without limitation on any of the foregoing, the failure to give
a notice pursuant to Section 6(a), 16(a) or otherwise, will not constitute a
waiver of any right to do so at a later date.

 


26.  INTENT


 


A.  THE PARTIES RECOGNIZE THAT EACH TRANSACTION IS A “REPURCHASE AGREEMENT” AS
THAT TERM IS DEFINED IN SECTION 101 OF TITLE 11 OF THE UNITED STATES CODE, AS
AMENDED (EXCEPT INSOFAR AS THE TYPE OF PURCHASED MORTGAGE LOANS SUBJECT TO SUCH
TRANSACTION OR THE TERM OF SUCH TRANSACTION WOULD RENDER SUCH DEFINITION
INAPPLICABLE), AND A “SECURITIES CONTRACT” AS THAT TERM IS DEFINED IN
SECTION 741 OF TITLE 11 OF THE UNITED STATES CODE, AS AMENDED (EXCEPT INSOFAR AS
THE TYPE OF ASSETS SUBJECT TO SUCH TRANSACTION WOULD RENDER SUCH DEFINITION
INAPPLICABLE).


 


B.  IT IS UNDERSTOOD THAT EITHER PARTY’S RIGHT TO LIQUIDATE PURCHASED MORTGAGE
LOANS DELIVERED TO IT IN CONNECTION WITH TRANSACTIONS HEREUNDER OR TO EXERCISE
ANY OTHER REMEDIES PURSUANT TO SECTION 16 HEREOF IS A CONTRACTUAL RIGHT TO
LIQUIDATE SUCH TRANSACTION AS DESCRIBED IN SECTIONS 555 AND 559 OF TITLE 11 OF
THE UNITED STATES CODE, AS AMENDED.


 


C.  THE PARTIES AGREE AND ACKNOWLEDGE THAT IF A PARTY HERETO IS AN “INSURED
DEPOSITORY INSTITUTION,” AS SUCH TERM IS DEFINED IN THE FEDERAL DEPOSIT
INSURANCE ACT, AS AMENDED (“FDIA”), THEN EACH TRANSACTION HEREUNDER IS A
“QUALIFIED FINANCIAL CONTRACT,” AS THAT TERM IS DEFINED IN FDIA AND ANY RULES,
ORDERS OR POLICY STATEMENTS THEREUNDER (EXCEPT INSOFAR AS THE TYPE OF ASSETS
SUBJECT TO SUCH TRANSACTION WOULD RENDER SUCH DEFINITION INAPPLICABLE).


 


D.  IT IS UNDERSTOOD THAT THIS AGREEMENT CONSTITUTES A “NETTING CONTRACT” AS
DEFINED IN AND SUBJECT TO TITLE IV OF THE FEDERAL DEPOSIT INSURANCE CORPORATION
IMPROVEMENT ACT OF 1991 (“FDICIA”) AND EACH PAYMENT ENTITLEMENT AND PAYMENT
OBLIGATION UNDER ANY TRANSACTION HEREUNDER SHALL CONSTITUTE A “COVERED
CONTRACTUAL PAYMENT ENTITLEMENT” OR “COVERED CONTRACTUAL PAYMENT OBLIGATION”,

 

59

--------------------------------------------------------------------------------


 


RESPECTIVELY, AS DEFINED IN AND SUBJECT TO FDICIA (EXCEPT INSOFAR AS ONE OR BOTH
OF THE PARTIES IS NOT A “FINANCIAL INSTITUTION” AS THAT TERM IS DEFINED IN
FDICIA).


 


27.  DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS


 

The parties acknowledge that they have been advised that:

 


A.  IN THE CASE OF TRANSACTIONS IN WHICH ONE OF THE PARTIES IS A BROKER OR
DEALER REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”) UNDER
SECTION 15 OF THE SECURITIES EXCHANGE ACT OF 1934 (“1934 ACT”), THE SECURITIES
INVESTOR PROTECTION CORPORATION HAS TAKEN THE POSITION THAT THE PROVISIONS OF
THE SECURITIES INVESTOR PROTECTION ACT OF 1970 (“SIPA”) DO NOT PROTECT THE OTHER
PARTY WITH RESPECT TO ANY TRANSACTION HEREUNDER;


 


B.  IN THE CASE OF TRANSACTIONS IN WHICH ONE OF THE PARTIES IS A GOVERNMENT
SECURITIES BROKER OR A GOVERNMENT SECURITIES DEALER REGISTERED WITH THE SEC
UNDER SECTION 15C OF THE 1934 ACT, SIPA WILL NOT PROVIDE PROTECTION TO THE OTHER
PARTY WITH RESPECT TO ANY TRANSACTION HEREUNDER; AND


 


C.  IN THE CASE OF TRANSACTIONS IN WHICH ONE OF THE PARTIES IS A FINANCIAL
INSTITUTION, FUNDS HELD BY THE FINANCIAL INSTITUTION PURSUANT TO A TRANSACTION
HEREUNDER ARE NOT A DEPOSIT AND THEREFORE ARE NOT INSURED BY THE FEDERAL DEPOSIT
INSURANCE CORPORATION OR THE NATIONAL CREDIT UNION SHARE INSURANCE FUND, AS
APPLICABLE.

 


28.  POWER OF ATTORNEY


 

Each Seller hereby authorizes Buyer to file such financing statement or
statements relating to the Repurchase Assets without such Seller’s signature
thereon as Buyer, at its option, may deem appropriate, and appoints Buyer as
such Seller’s agent and attorney-in-fact to execute any such financing statement
or statements in such Seller’s name and to perform all other acts which Buyer
deems appropriate to perfect and continue its ownership interest in and/or the
security interest granted hereby, if applicable, and to protect, preserve and
realize upon the Repurchase Assets, including, but not limited to, the right to
endorse notes, complete blanks in documents, transfer servicing, and sign
assignments on behalf of such Seller as its agent and attorney-in-fact.  This
agency and power of attorney is coupled with an interest and is irrevocable
without Buyer’s consent.  Notwithstanding the foregoing, the power of attorney
hereby granted may be exercised only during the occurrence and continuance of
any Event of Default hereunder.  The Sellers shall pay the filing costs for any
financing statement or statements prepared pursuant to this Section 28.

 


29.  BUYER MAY ACT THROUGH AFFILIATES


 

Buyer may, from time to time, designate one or more affiliates for the purpose
of performing any action hereunder.

 

60

--------------------------------------------------------------------------------


 


30.  INDEMNIFICATION; OBLIGATIONS


 


A.  EACH SELLER AGREES TO HOLD BUYER AND EACH OF ITS RESPECTIVE AFFILIATES AND
THEIR OFFICERS, DIRECTORS, EMPLOYEES, AGENTS AND ADVISORS (EACH, AN “INDEMNIFIED
PARTY”) HARMLESS FROM AND INDEMNIFY EACH INDEMNIFIED PARTY (AND WILL REIMBURSE
EACH INDEMNIFIED PARTY AS THE SAME IS INCURRED) AGAINST ALL LIABILITIES, LOSSES,
DAMAGES, JUDGMENTS, COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION,
REASONABLE FEES AND EXPENSES OF COUNSEL) OF ANY KIND WHICH MAY BE IMPOSED ON,
INCURRED BY, OR ASSERTED AGAINST ANY INDEMNIFIED PARTY RELATING TO OR ARISING
OUT OF THIS AGREEMENT, ANY TRANSACTION REQUEST, PURCHASE CONFIRMATION, ANY
PROGRAM AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY RESULTING
FROM ANYTHING OTHER THAN THE INDEMNIFIED PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.  EACH SELLER ALSO AGREES TO REIMBURSE EACH INDEMNIFIED PARTY FOR ALL
REASONABLE EXPENSES IN CONNECTION WITH THE ENFORCEMENT OF THIS AGREEMENT AND THE
EXERCISE OF ANY RIGHT OR REMEDY PROVIDED FOR HEREIN, ANY TRANSACTION REQUEST,
PURCHASE CONFIRMATION AND ANY PROGRAM AGREEMENT, INCLUDING, WITHOUT LIMITATION,
THE REASONABLE FEES AND DISBURSEMENTS OF COUNSEL.  THE SELLERS’ AGREEMENTS IN
THIS SECTION 30 SHALL SURVIVE THE PAYMENT IN FULL OF THE REPURCHASE PRICE AND
THE EXPIRATION OR TERMINATION OF THIS AGREEMENT.  SELLER HEREBY ACKNOWLEDGES
THAT ITS OBLIGATIONS HEREUNDER ARE RECOURSE OBLIGATIONS OF SELLER AND ARE NOT
LIMITED TO RECOVERIES EACH INDEMNIFIED PARTY MAY HAVE WITH RESPECT TO THE
PURCHASED MORTGAGE LOANS.  EACH SELLER ALSO AGREES NOT TO ASSERT ANY CLAIM
AGAINST BUYER OR ANY OF ITS AFFILIATES, OR ANY OF THEIR RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, ATTORNEYS AND AGENTS, ON ANY THEORY OF LIABILITY, FOR
SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES ARISING OUT OF OR OTHERWISE
RELATING TO THE FACILITY ESTABLISHED HEREUNDER, THE ACTUAL OR PROPOSED USE OF
THE PROCEEDS OF THE TRANSACTIONS, THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED THEREBY.  THE FOREGOING INDEMNITY AND AGREEMENT NOT TO ASSERT
CLAIMS EXPRESSLY APPLIES, WITHOUT LIMITATION, TO THE NEGLIGENCE (BUT NOT GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT) OF THE INDEMNIFIED PARTIES.


 


B.  WITHOUT LIMITATION TO THE PROVISIONS OF SECTION 4, IF ANY PAYMENT OF THE
REPURCHASE PRICE OF ANY TRANSACTION IS MADE BY THE SELLERS OTHER THAN ON THE
THEN SCHEDULED REPURCHASE DATE THERETO AS A RESULT OF AN ACCELERATION OF THE
REPURCHASE DATE PURSUANT TO SECTION 16 OR FOR ANY OTHER REASON, THE SELLERS
SHALL, UPON DEMAND BY BUYER, PAY TO BUYER AN AMOUNT SUFFICIENT TO COMPENSATE
BUYER FOR ANY REASONABLE LOSSES, COSTS OR EXPENSES THAT IT ACTUALLY INCURS AS OF
A RESULT OF SUCH PAYMENT.


 


C.  WITHOUT LIMITING THE PROVISIONS OF SECTION 30(A) HEREOF, IF THE SELLERS
FAILS TO PAY WHEN DUE ANY COSTS, EXPENSES OR OTHER AMOUNTS PAYABLE BY IT UNDER
THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, FEES AND EXPENSES OF COUNSEL AND
INDEMNITIES, SUCH AMOUNT MAY BE PAID ON BEHALF OF THE SELLERS BY BUYER, IN ITS
SOLE DISCRETION.

 

61

--------------------------------------------------------------------------------


 


31.  COUNTERPARTS


 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, and all such counterparts shall together constitute
one and the same instrument.

 


32.  CONFIDENTIALITY


 

This Agreement and its terms, provisions, supplements and amendments, and
notices hereunder, are proprietary to Buyer and Agent and shall be held by the
Sellers in strict confidence and shall not be disclosed to any third party
without the written consent of Buyer except for (i) disclosure to the Sellers’
direct and indirect affiliates and Subsidiaries, attorneys or accountants, but
only to the extent such disclosure is necessary and such parties agree to hold
all information in strict confidence, (ii) disclosure required by law, rule,
regulation or order of a court or other regulatory body including, without
limitation, the SEC, (iii) disclosure to Persons performing due diligence
investigations of Sellers in connection with merger or acquisition transactions
or in connection with any initial public offering involving the Sellers or their
Affiliates, or (iv) disclosure in connection with any initial public offering
involving the Sellers or their Affiliates only with respect to (a) the existence
of this Repurchase Agreement, (b) the Maximum Aggregate Purchase Price, (c) the
range or average of the calculation of the Purchase Price or Price Differential,
(d) the restrictive covenants set forth in Section 14, (e) the sub-limits
related to Wet-Ink Mortgage Loans, (f) the Termination Date, (g) the date of
this Agreement and (h) the aggregate Purchase Price of outstanding Transactions
as of a certain date, or (v) disclosure to Sellers’ current and prospective
warehouse lenders; and provided that, in no event shall either Seller disclose
to any current or prospective warehouse lenders any other terms other than those
referred to in (iv)(a), (b) and (d) above, including without limitation, any
information with respect to the calculation of the Purchase Price, Price
Differential or any fees, without the express written consent of Buyer or as is
otherwise permitted pursuant to this Section 32.  Notwithstanding the foregoing
or anything to the contrary contained herein or in any other Program Agreement,
the parties hereto may disclose to any and all Persons, without limitation of
any kind, the federal, state and local tax treatment of the Transactions, any
fact relevant to understanding the federal, state and local tax treatment of the
Transactions, and all materials of any kind (including opinions or other tax
analyses) relating to such federal, state and local tax treatment; provided that
the Sellers may not disclose the name of or identifying information with respect
to Buyer or Agent or any pricing terms (including, without limitation, the
Pricing Rate, Non-Utilization Fee, Periodic Fee, Purchase Price Percentage and
Purchase Price) or other nonpublic business or financial information (including
any sublimits and financial covenants) that is unrelated to the federal, state
and local tax treatment of the Transactions and is not relevant to understanding
the federal, state and local tax treatment of the Transactions, without the
prior written consent of the Buyer.

 


33.  RECORDING OF COMMUNICATIONS


 

Buyer and the Sellers shall have the right (but not the obligation) from time to
time to make or cause to be made tape recordings of communications between its
employees and those of the other party with respect to Transactions.  Buyer and
the Sellers consent to the

 

62

--------------------------------------------------------------------------------


 

admissibility of such tape recordings in any court, arbitration, or other
proceedings.  The parties agree that a duly authenticated transcript of such a
tape recording shall be deemed to be a writing conclusively evidencing the
communications of the persons so recorded.

 


34.  PERIODIC FEE


 

The Sellers shall pay to Buyer in immediately available funds a non refundable
fee due and owing upon closing and payable in arrears no later than the Price
Differential Payment Date following the end of each calendar quarter, in the
amount set forth in the fee schedule attached hereto as Annex II.  Such payment
shall be made in Dollars, in immediately available funds, without deduction,
set-off or counterclaim, to Buyer at such account designated by Buyer.

 

The Periodic Fee will be waived for any quarter in which any Affiliate of Buyer
acts as sole lead underwriter for the securitization of the related Repurchase
Asset.

 

Upon any failure to enter into Transactions solely as a result of any of the
events listed in Section 10(b)(8), no fee payable by the Sellers in accordance
with this Section shall be due which is attributable to the period commencing on
the date on which Buyer has ceased entering into Transactions hereunder up to
but not including the earliest to occur of the Buyer (i) giving notice that the
events in Section 10(b)(8) no longer exist and (ii) agreement or other evidence
of agreement to enter into Transactions hereunder (including without limitation
actually entering into Transactions hereunder) and (iii) the Termination Date.

 


35.  NON-UTILIZATION FEE


 

No later than the Price Differential Payment Date, the Sellers shall pay to
Buyer a non-refundable fee for the preceding calendar month calculated in
accordance with the formula set forth in the schedule attached hereto as Annex
I.  Such payment shall be made in Dollars, in immediately available funds,
without deduction, set-off or counterclaim, to Buyer at such account designated
by Buyer.

 

Upon any failure to enter into Transactions solely as a result of any of the
events listed in Section 10(b)(8), no fee payable by the Sellers in accordance
with this Section shall be due which is attributable to the period commencing on
the date on which Buyer has ceased entering into Transactions hereunder up to
but not including the earliest to occur of the Buyer (i) giving notice that the
events in Section 10(b)(8) no longer exist and (ii) agreement or other evidence
of agreement to enter into Transactions hereunder (including without limitation
actually entering into Transactions hereunder) and (iii) the Termination Date.

 


36.  PERIODIC DUE DILIGENCE REVIEW


 

Each Seller acknowledges that Buyer has the right to perform continuing due
diligence reviews with respect to the Mortgage Loans, for purposes of verifying
compliance with the representations, warranties and specifications made
hereunder, or otherwise, and each Seller agrees that upon reasonable (but no
less than one (1) Business Day’s) prior notice unless an

 

63

--------------------------------------------------------------------------------


 

Event of Default shall have occurred, in which case no notice is required, to
the Sellers, Buyer or its authorized representatives will be permitted during
normal business hours to examine, inspect, and make copies and extracts of, the
Mortgage Files and any and all documents, records, agreements, instruments or
information relating to such Mortgage Loans in the possession or under the
control of the Sellers and/or the Custodian.  The Sellers also shall make
available to Buyer a knowledgeable financial or accounting officer for the
purpose of answering questions respecting the Mortgage Files and the Mortgage
Loans.  Without limiting the generality of the foregoing, each Seller
acknowledges that Buyer may purchase Mortgage Loans from the Sellers based
solely upon the information provided by the Sellers to Buyer in the Purchased
Assets Schedule and the representations, warranties and covenants contained
herein, and that Buyer, at its option, has the right at any time to conduct a
partial or complete due diligence review on some or all of the Mortgage Loans
purchased in a Transaction, including, without limitation, ordering Broker’s
price opinions, New credit reports and New appraisals on the related Mortgaged
Properties and otherwise re-generating the information used to originate such
Mortgage Loan.  Buyer may underwrite such Mortgage Loans itself or engage a
mutually agreed upon third party underwriter to perform such underwriting.  Each
Seller agrees to cooperate with Buyer and any third party underwriter in
connection with such underwriting, including, but not limited to, providing
Buyer and any third party underwriter with access to any and all documents,
records, agreements, instruments or information relating to such Mortgage Loans
in the possession, or under the control, of the Sellers.  Each Seller further
agrees that Seller shall pay all reasonable out-of-pocket costs and expenses
incurred by Buyer in connection with Buyer’s activities pursuant to this
Section 36 (“Due Diligence Costs”).

 


37.  AUTHORIZED REPRESENTATIVES


 

Any of the persons whose signatures and titles appear on Schedule 2 are
authorized, acting singly for the Sellers or the Buyer, as the case may be,
under this Agreement

 


38.  ACKNOWLEDGEMENT OF ANTI-PREDATORY LENDING POLICIES


 

Buyer has in place internal policies and procedures that expressly prohibit its
purchase of any High Cost Mortgage Loan.

 


39.  DOCUMENTS MUTUALLY DRAFTED


 

Each Seller and the Buyer agree that this Agreement each other Program Agreement
prepared in connection with the Transactions set forth herein have been mutually
drafted and negotiated by each party, and consequently such documents shall not
be construed against either party as the drafter thereof.

 


40.  JOINT AND SEVERAL


 

Sellers and Buyers hereby acknowledge and agree that the Sellers are each
jointly and severally liable to Buyer for all of their respective obligations
hereunder.

 

[Signature Page Follows]

 

64

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Seller and the Buyer have caused their names to be
signed hereto by their respective officers thereunto duly authorized as of the
date first above written.

 

Credit Suisse First Boston Mortgage Capital LLC

 

 

By:

/s/ Bruce S. Kaiserman

 

 

Title:

Vice President

 

 

Date:

March 31, 2005

 

 

 

Fieldstone Mortgage Company

 

 

 

By:

/s/ Mark C. Krebs

 

 

Title:

Sr. Vice President & Treasurer

 

 

Date:

March 31, 2005

 

 

 

Fieldstone Investment Corporation

 

 

By:

/s/ Robert G. Partlow

 

 

Title:

Sr. Vice President & CFO

 

 

Date:

March 31, 2005

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

REPRESENTATIONS AND WARRANTIES WITH RESPECT TO PURCHASED MORTGAGE LOANS

 

With respect to those representations and warranties which are made to the best
of each Seller’s knowledge, if it is discovered by the Sellers or the Buyer that
the substance of such representation and warranty is inaccurate and such
inaccuracy materially and adversely affects the value of the related Mortgage
Loan or the interest of the Buyer, notwithstanding the Sellers’ lack of
knowledge with respect to the substance of such representation and warranty,
such inaccuracy shall be deemed a breach of the applicable representation and
warranty.

 

(a)                                  Payments Current.  No payment required
under the Mortgage Loan is delinquent more than 30 days nor has any payment
under the Mortgage Loan been delinquent more than 30 days at any time since the
origination of the Mortgage Loan.  The first Monthly Payment shall be made, or
shall have been made, with respect to the Mortgage Loan on its Due Date or
within the grace period, all in accordance with the terms of the related
Mortgage Note.

 

(b)                                 No Outstanding Charges.  All taxes,
governmental assessments, insurance premiums, water, sewer and municipal
charges, leasehold payments or ground rents which previously became due and
owing have been paid.  Neither Seller nor the Qualified Originator from which
Seller acquired the Mortgage Loan has advanced funds, or induced, solicited or
knowingly received any advance of funds by a party other than the Mortgagor,
directly or indirectly, for the payment of any amount required under the
Mortgage Loan, except for interest accruing from the date of the Mortgage Note
or date of disbursement of the proceeds of the Mortgage Loan, whichever is
earlier, to the day which precedes by one month the Due Date of the first
installment of principal and interest thereunder.

 

(c)                                  Original Terms Unmodified.  The terms of
the Mortgage Note and Mortgage have not been impaired, waived, altered or
modified in any respect, from the date of origination; except by a written
instrument which has been recorded, if necessary to protect the interests of
Buyer, and which has been delivered to the Custodian and the terms of which are
reflected in the Mortgage Loan Schedule.  The substance of any such waiver,
alteration or modification has been approved by the title insurer, to the extent
required, and its terms are reflected on the Mortgage Loan Schedule.  No
Mortgagor in respect of the Mortgage Loan has been released, in whole or in
part, except in connection with an assumption agreement approved by the title
insurer, to the extent required by such policy, and which assumption agreement
is part of the Mortgage File delivered to the Custodian and the terms of which
are reflected in the Mortgage Loan Schedule.

 

(d)                                 No Defenses.  The Mortgage Loan is not
subject to any right of rescission, set-off, counterclaim or defense, including,
without limitation, the defense of usury, nor will the operation of any of the
terms of the Mortgage Note or the Mortgage, or the exercise of any right
thereunder, render either the Mortgage Note or the Mortgage unenforceable, in
whole or in part and no such right of rescission, set-off, counterclaim or
defense has been asserted with respect thereto, and to the best of Sellers’
knowledge, since the date of origination of the Mortgage

 

Schedule 1-1

--------------------------------------------------------------------------------


 

Loan, the Mortgaged Property has not been subject to any bankruptcy proceeding
or foreclosure proceeding and the Mortgagor has not filed for protection under
applicable bankruptcy laws.  Seller has no knowledge nor has it received any
notice that any Mortgagor in respect of the Mortgage Loan is a debtor in any
state or federal bankruptcy or insolvency proceeding.

 

(e)                                  Hazard Insurance.  The Mortgage Loan
obligates the Mortgagor thereunder to maintain a hazard insurance policy issued
by a Qualified Insurer (“hazard insurance”) in an amount at least equal to the
lesser of (i) the amount necessary to fully compensate for any damage or loss to
the improvements which are part of such Mortgaged Property on a replacement cost
basis and (ii) the outstanding principal balance of the Mortgage Loan, in either
case in an amount sufficient to avoid the application of any “co-insurance
provisions and consistent with the amount that would have been required as of
the date of origination in accordance with the Underwriting Guidelines”, and, if
it was in place at origination of the Mortgage Loan, flood insurance, at the
Mortgagor’s cost and expense.  If the Mortgaged Property is in an area
identified by any federal Governmental Authority in the Federal Register as
having special flood hazards, a flood insurance policy is in effect which met
the requirements of Federal Emergency Management Agency at the time such policy
was issued.  The Mortgage obligates the Mortgagor to maintain the hazard
insurance and, if applicable, flood insurance policy at the Mortgagor’s cost and
expense, and on the Mortgagor’s failure to do so, authorizes the holder of the
Mortgage to obtain and maintain such insurance at the Mortgagor’s cost and
expense, and to seek reimbursement therefor from the Mortgagor.  The Mortgaged
Property is covered by hazard insurance.  The Hazard Insurance policies contain
a standard mortgagee clause naming Seller, its successors and assigns
(including, without limitation, subsequent owners of the Mortgage Loan), as
mortgagee, and may not be reduced, terminated or canceled without 30 days’ prior
written notice to the mortgagee.  No such notice has been received by Seller. 
All premiums on such insurance policy have been paid.  Where required by state
law or regulation, the Mortgagor has been given an opportunity to choose the
carrier of the required hazard insurance, provided the policy is not a “master”
or “blanket” hazard insurance policy covering a condominium, or any hazard
insurance policy covering the common facilities of a planned unit development. 
The hazard insurance policy is the valid and binding obligation of the insurer
and is in full force and effect.  Seller has not engaged in, and has no
knowledge of the Mortgagor’s having engaged in, any act or omission which would
impair the coverage of any such policy, the benefits of the endorsement provided
for herein, or the validity and binding effect of either including, without
limitation, no unlawful fee, commission, kickback or other unlawful compensation
or value of any kind has been or will be received, retained or realized by any
attorney, firm or other Person, and no such unlawful items have been received,
retained or realized by Seller.

 

(f)                                    Compliance with Applicable Laws.  Any and
all requirements of any federal, state or local law including, without
limitation, usury, truth-in-lending, real estate settlement procedures, consumer
credit protection, equal credit opportunity or disclosure laws applicable to the
Mortgage Loan have been complied with, the consummation of the transactions
contemplated hereby will not involve the violation of any such laws or
regulations, and Seller shall maintain or shall cause its agent to maintain in
its possession, available for the inspection of Buyer, and shall deliver to
Buyer, upon demand, evidence of compliance with all such requirements.

 

Schedule 1-2

--------------------------------------------------------------------------------


 

(g)                                 No Satisfaction of Mortgage.  The Mortgage
has not been satisfied, canceled, subordinated (except in the case of a Second
Lien Mortgage Loan, to the first Mortgage Loan) or rescinded, in whole or in
part (except for a release that does not materially impair the security of the
Mortgage Loan or a release the effect of which is reflected in the loan-to-value
ratio for the Mortgage Loan as set forth in the Mortgage Loan Schedule), and the
Mortgaged Property has not been released from the lien of the Mortgage, in whole
or in part, nor has any instrument been executed that would effect any such
release, cancellation, subordination or rescission.  Seller has not waived the
performance by the Mortgagor of any action, if the Mortgagor’s failure to
perform such action would cause the Mortgage Loan to be in default, nor has
Seller waived any default resulting from any action or inaction by the
Mortgagor.

 

(h)                                 Location and Type of Mortgaged Property. 
The Mortgaged Property is located in an Acceptable State as identified in the
Mortgage Loan Schedule and consists of either (i) a single parcel of real
property or (ii) more than one parcel of real property (as determined for tax
purposes only) which parcels are contiguous and are subject to a single deed or
title, in each case, with a detached single family residence erected thereon, or
a two- to four-family dwelling, or an individual condominium unit in a low-rise
condominium project, or an individual unit in a planned unit development or a de
minimis planned unit development; provided, however, that any condominium unit
or planned unit development shall conform with the applicable Fannie Mae and
Freddie Mac requirements regarding such dwellings or shall conform to
underwriting guidelines acceptable to Buyer in its sole discretion and that no
residence or dwelling is a mobile home.  No portion of the Mortgaged Property is
used for commercial purposes; provided, that, the Mortgaged Property may be a
mixed use property if such Mortgaged Property conforms to underwriting
guidelines acceptable to Buyer in its sole discretion.

 

(i)                                     Valid First or Second Lien.  The related
Mortgage is a valid, subsisting, enforceable and perfected (a) with respect to
each first lien Mortgage Loan, first priority lien and first priority security
interest, or (b) with respect to each Second Lien Mortgage Loan, second priority
lien and second priority security interest, in each case, on the real property
included in the Mortgaged Property, including all buildings on the Mortgaged
Property and all installations and mechanical, electrical, plumbing, heating and
air conditioning systems located in or annexed to such buildings, and all
additions, alterations and replacements made at any time with respect to the
foregoing.  The lien of the Mortgage is subject only to:

 

(1)                                  the lien of current real property taxes and
assessments not yet due and payable;

 

(2)                                  covenants, conditions and restrictions,
rights of way, easements and other matters of the public record as of the date
of recording acceptable to prudent mortgage lending institutions generally and
specifically referred to in Buyer’s title insurance policy delivered to the
originator of the Mortgage Loan and (a) referred to or otherwise considered in
the appraisal made for the originator of the Mortgage Loan or (b) which do not
adversely affect the Appraised Value of the Mortgaged Property set forth in such
appraisal;

 

(3)                                  other matters to which like properties are
commonly subject which do not materially interfere with the benefits of the
security intended to be provided by the Mortgage or the use, enjoyment, value or
marketability of the related Mortgaged Property;

 

Schedule 1-3

--------------------------------------------------------------------------------


 

(4)                                  with respect to each Mortgage Loan which is
a Second Lien Mortgage Loan a first lien on the Mortgaged Property; and

 

(5)                                  in the case of a Mortgaged Property that is
a condominium or an individual unit in a planned unit development, liens for
common charges permitted by statute.

 

Any security agreement, chattel mortgage or equivalent document related to and
delivered in connection with the Mortgage Loan establishes and creates a valid,
subsisting and enforceable (i) with respect to each first lien Mortgage Loan,
first priority lien and first priority security interest, or (ii) with respect
to each Second Lien Mortgage Loan, second priority lien and second priority
security interest, in each case, on the property described therein and Seller
has full right to pledge and assign the same to Buyer.

 

(j)                                     Validity of Mortgage Documents.  The
Mortgage Note and the Mortgage and any other agreement executed and delivered by
a Mortgagor, if applicable, in connection with a Mortgage Loan are genuine, and
each is the legal, valid and binding obligation of the maker thereof enforceable
in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, receivership, moratorium or other
similar laws relating to or affecting the rights of creditors generally, and by
general equity principles (regardless of whether such enforcement is considered
in a proceeding in equity or at law).  All parties to the Mortgage Note, the
Mortgage and any other such related agreement had legal capacity to enter into
the Mortgage Loan and to execute and deliver the Mortgage Note, the Mortgage and
any such agreement, and the Mortgage Note, the Mortgage and any other such
related agreement have been duly and properly executed by such related parties.

 

(k)                                  Full Disbursement of Proceeds.  Except with
respect to HELOCs, there is no further requirement for future advances under the
Mortgage Loan, and any and all requirements as to completion of any on-site or
off-site improvement and as to disbursements of any escrow funds therefor have
been complied with.  All costs, fees and expenses incurred in making or closing
the Mortgage Loan and the recording of the Mortgage were paid, and the Mortgagor
is not entitled to any refund of any amounts paid or due under the Mortgage Note
or Mortgage.

 

(l)                                     Ownership.  Seller is the sole owner of
record and holder of the Mortgage Loan.  The Mortgage Loan is not assigned or
pledged except as provided in this Agreement and Sellers have good and
marketable title thereto, and have full right to pledge and assign the Mortgage
Loan to Buyer or its designee free and clear of any encumbrance, equity,
participation interest, lien, pledge, charge, claim or security interest, and
has full right and authority subject to no interest or participation of, or
agreement with, any other party, to sell each Mortgage Loan pursuant to this
Agreement.

 

(m)                               Doing Business.  All parties which have had
any interest in the Mortgage Loan, whether as mortgagee, assignee, pledgee or
otherwise, are (or, during the period in which they held and disposed of such
interest, were) (i) in compliance with any and all applicable licensing
requirements of the laws of the state wherein the Mortgaged Property is located,
and (ii) either (A) organized under the laws of such state, (B) qualified to do
business in such state, (C) a federal savings and loan association, a savings
bank or a national bank having a principal

 

Schedule 1-4

--------------------------------------------------------------------------------


 

office in such state, or (D) not doing business in such state; provided, if a
warehouse lender that was the assignee of the Mortgage Loans was not authorized
to do business in the jurisdiction where the Mortgaged Property is located, the
Seller represents and warrants that the financing of the Mortgage Loan and the
holding of an interest in the Mortgage Loan by the warehouse lender did not
constitute doing business in that jurisdiction.

 

(n)                                 Title Insurance.  Other than HELOCs where
the Underwriting Guidelines provide for origination without title insurance and
the Take-out Investor does not require title insurance for its purchase thereof,
the Mortgage Loan is covered by either (i) an attorney’s opinion of title and
abstract of title, the form and substance of which is acceptable to prudent
mortgage lending institutions making mortgage loans in the area wherein the
Mortgaged Property is located or (ii) an ALTA lender’s title insurance policy or
other generally acceptable form of policy or insurance acceptable to Fannie Mae
or Freddie Mac and each such title insurance policy is issued by a title insurer
acceptable to Fannie Mae or Freddie Mac and qualified to do business in the
jurisdiction where the Mortgaged Property is located, insuring the related
Seller, its successors and assigns, as to the first or second priority lien of
the Mortgage, as applicable, in the original principal amount of the Mortgage
Loan, with respect to a Mortgage Loan other than a HELOC, or the original Credit
Limit, with respect to a HELOC (or to the extent a Mortgage Note provides for
negative amortization, the maximum amount of negative amortization in accordance
with the Mortgage), subject only to the exceptions contained in clauses (1), (2)
and (3) and, with respect to Second Lien Mortgage Loans, clause (4) of paragraph
(i) of this Schedule 1, and in the case of adjustable rate Mortgage Loans,
against any loss by reason of the invalidity or unenforceability of the lien
resulting from the provisions of the Mortgage providing for adjustment to the
Mortgage Interest Rate and Monthly Payment. Where required by state law or
regulation, the Mortgagor has been given the opportunity to choose the carrier
of the required mortgage title insurance. Additionally, such lender’s title
insurance policy affirmatively insures ingress and egress and against
encroachments by or upon the Mortgaged Property or any interest therein. The
title policy does not contain any special exceptions (other than the standard
exclusions) for zoning and uses and has been marked to delete the standard
survey exception or to replace the standard survey exception with a specific
survey reading. The related Seller, its successors and assigns, are the sole
insureds of such lender’s title insurance policy, and such lender’s title
insurance policy is valid and remains in full force and effect and will be in
force and effect upon the consummation of the transactions contemplated by this
Agreement. No claims have been made under such lender’s title insurance policy,
and no prior holder or servicer of the related Mortgage, including the related
Seller, has done, by act or omission, anything which would impair the coverage
of such lender’s title insurance policy, including without limitation, no
unlawful fee, commission, kickback or other unlawful compensation or value of
any kind has been or will be received, retained or realized by any attorney,
firm or other Person, and no such unlawful items have been received, retained or
realized by the related Seller.

 

(o)                                 No Defaults.  There is no material default,
breach, violation or event of acceleration existing under the Mortgage or the
Mortgage Note which, with the passage of time or with notice and the expiration
of any grace or cure period, would constitute a material default, breach,
violation or event of acceleration, and neither Seller nor its predecessors have
waived any default, breach, violation or event of acceleration.

 

Schedule 1-5

--------------------------------------------------------------------------------


 

(p)                                 No Mechanics’ Liens.  To the best of
Seller’s knowledge, there are no mechanics’ or similar liens or claims which
have been filed for work, labor or material (and no rights are outstanding that
under the law could give rise to such liens) affecting the Mortgaged Property
which are or may be liens prior to, or equal or coordinate with, the lien of the
Mortgage.

 

(q)                                 Location of Improvements; No Encroachments. 
Except as may be expressly noted and considered in the appraisal of the
Mortgaged Property, all improvements which were considered in determining the
Appraised Value of the Mortgaged Property lie wholly within the boundaries and
building restriction lines of the Mortgaged Property, and no improvements on
adjoining properties encroach upon the Mortgaged Property unless there exists in
the Mortgage File a title policy with endorsements which insure against losses
sustained by the insured as a result of such encroachments.  No improvement
located on or being part of the Mortgaged Property is in violation of any
applicable zoning and building law, ordinance or regulation.

 

(r)                                    Origination; Payment Terms.  The Mortgage
Loan was originated by or in conjunction with a mortgagee approved by the
Secretary of Housing and Urban Development pursuant to Sections 203 and 211 of
the National Housing Act, a savings and loan association, a savings bank, a
commercial bank, credit union, insurance company or similar banking institution
which is supervised and examined by a federal or state authority.  Other than
respect to HELOCs, principal and/or interest payments on the Mortgage Loan
commenced no more than 60 days after funds were disbursed in connection with the
Mortgage Loan.  With respect to adjustable rate Mortgage Loans, the Mortgage
Interest Rate is adjusted on each Interest Rate Adjustment Date to equal the
Index plus the Gross Margin (rounded up or down to the nearest .125%), subject
to the Mortgage Interest Rate Cap.  Other than with respect to a HELOC, or the
Credit Limit, with respect to a HELOC, the Mortgage Note is payable on the first
day of each month in equal monthly installments of principal and/or interest
(subject to an “interest only” period in the case of Interest Only Loans), which
installments of interest (a) with respect to adjustable rate Mortgage Loans are
subject to change on the Interest Rate Adjustment Date due to adjustments to the
Mortgage Interest Rate on each Interest Rate Adjustment Date and (b) with
respect to Interest Only Loans are subject to change on the Interest Only
Adjustment Date due to adjustments to the Mortgage Interest Rate on each
Interest Only Adjustment Date, in both cases with interest calculated and
payable in arrears, sufficient to amortize the Mortgage Loan fully by the stated
maturity date, over an original term of not more than 30 years from commencement
of amortization.  The Due Date of the first payment under the Mortgage Note is
no more than 60 days from the date of the Mortgage Note.  With respect to
HELOCs, the related Mortgagor may request advances up to the Credit Limit within
the first ten years following the date of origination.  Each HELOC will amortize
within 30 years from the date of origination.

 

(s)                                  Customary Provisions.  The Mortgage Note
has a stated maturity.  The Mortgage contains customary and enforceable
provisions such as to render the rights and remedies of the holder thereof
adequate for the realization against the Mortgaged Property of the benefits of
the security provided thereby, including, (i) in the case of a Mortgage
designated as a deed of trust, by trustee’s sale, and (ii) otherwise by judicial
foreclosure.  Upon default by a Mortgagor on a Mortgage Loan and foreclosure on,
or trustee’s sale of, the Mortgaged Property pursuant to the proper procedures,
the holder of the Mortgage Loan will be able to deliver good and merchantable
title to the Mortgaged Property.  There is no homestead or other exemption

 

Schedule 1-6

--------------------------------------------------------------------------------


 

available to a Mortgagor which would interfere with the right to sell the
Mortgaged Property at a trustee’s sale or the right to foreclose the Mortgage. 
The Mortgage Note and Mortgage are on forms acceptable to Freddie Mac or Fannie
Mae.

 

(t)                                    Occupancy of the Mortgaged Property.  To
the best of Seller’s knowledge, as of the Purchase Date (i) the Mortgaged
Property is lawfully occupied under applicable law and (ii) all inspections,
licenses and certificates required to be made or issued with respect to all
occupied portions of the Mortgaged Property and, with respect to the use and
occupancy of the same, including but not limited to certificates of occupancy
and fire underwriting certificates, have been made or obtained from the
appropriate authorities.  Seller has not received notification from any
Governmental Authority that the Mortgaged Property is in material non-compliance
with such laws or regulations, is being used, operated or occupied unlawfully or
has failed to have or obtain such inspection, licenses or certificates, as the
case may be.  With respect to any Mortgage Loan originated with an
“owner-occupied” Mortgaged property, the Mortgagor represented at the time of
origination of the Mortgage Loan that the Mortgagor would occupy the Mortgaged
Property as the Mortgagor’s primary residence.

 

(u)                                 No Additional Collateral.  The Mortgage Note
is not and has not been secured by any collateral except the lien of the
corresponding Mortgage and the security interest of any applicable security
agreement or chattel mortgage referred to in clause (i) above.

 

(v)                                 Deeds of Trust.  In the event the Mortgage
constitutes a deed of trust, a trustee, authorized and duly qualified under
applicable law to serve as such, has been properly designated and currently so
serves and is named in the Mortgage, and no fees or expenses are or will become
payable by the Custodian or Buyer to the trustee under the deed of trust, except
in connection with a trustee’s sale after default by the Mortgagor.

 

(w)                               Transfer of Mortgage Loans.  Except with
respect to Mortgage Loans intended for purchase by Ginnie Mae and for Mortgage
Loans registered with MERS, the Assignment of Mortgage is in recordable form and
is acceptable for recording under the laws of the jurisdiction in which the
Mortgaged Property is located.

 

(x)                                   Due-On-Sale.  Except with respect to
Mortgage Loans intended for purchase by Ginnie Mae, the Mortgage contains an
enforceable provision for the acceleration of the payment of the unpaid
principal balance of the Mortgage Loan in the event that the Mortgaged Property
is sold or transferred without the prior written consent of the mortgagee
thereunder.

 

(y)                                 No Buydown Provisions; No Graduated Payments
or Contingent Interests.  Except with respect to Agency Mortgage Loans, the
Mortgage Loan does not contain provisions pursuant to which Monthly Payments are
paid or partially paid with funds deposited in any separate account established
by Seller, the Mortgagor, or anyone on behalf of the Mortgagor, or paid by any
source other than the Mortgagor nor does it contain any other similar provisions
which may constitute a “buydown” provision.  The Mortgage Loan is not a
graduated payment mortgage loan and the Mortgage Loan does not have a shared
appreciation or other contingent interest feature.

 

Schedule 1-7

--------------------------------------------------------------------------------


 

(z)                                   Consolidation of Future Advances.  Any
future advances made to the Mortgagor prior to the Purchase Date have been
consolidated with the outstanding principal amount secured by the Mortgage, and
the secured principal amount, as consolidated, bears a single interest rate and
single repayment term.  The lien of the Mortgage securing the consolidated
principal amount is expressly insured as having first or second lien priority by
a title insurance policy, an endorsement to the policy insuring the mortgagee’s
consolidated interest or by other title evidence acceptable to Fannie Mae and
Freddie Mac.  The consolidated principal amount does not exceed the original
principal amount of the Mortgage Loan.

 

(aa)                            No Condemnation Proceeding.  To the best of
Seller’s knowledge, there is no proceeding pending for the total or partial
condemnation and no eminent domain proceedings pending affecting any Mortgaged
Property.

 

(bb)                          Collection Practices; Escrow Deposits; Interest
Rate Adjustments.  The origination and collection practices used by the
originator, each servicer of the Mortgage Loan and Seller with respect to the
Mortgage Loan have been in all respects in compliance with Accepted Servicing
Practices, applicable laws and regulations, and have been in all respects legal
and proper.  With respect to escrow deposits and Escrow Payments, (other than
with respect to each Second Lien Mortgage Loan and for which the mortgagee under
the first lien is collecting Escrow Payments) all such payments are in the
possession of, or under the control of, Seller and there exist no deficiencies
in connection therewith for which customary arrangements for repayment thereof
have not been made.  All Escrow Payments have been collected in full compliance
with state and federal law.  If an escrow of funds has been established, it is
not prohibited by applicable law and has been established in an amount
sufficient to pay for every item that remains unpaid and has been assessed but
is not yet due and payable.  No escrow deposits or Escrow Payments or other
charges or payments due Seller have been capitalized under the Mortgage or the
Mortgage Note.  All Mortgage Interest Rate adjustments have been made in strict
compliance with state and federal law and the terms of the related Mortgage
Note.  Any interest required to be paid pursuant to state, federal and local law
has been properly paid and credited.

 

(cc)                            Conversion to Fixed Interest Rate.  Except (i)
as allowed by Fannie Mae or Freddie Mac, (ii) as would be allowed by Fannie Mae
or Freddie Mac but for limits by such Agencies on loan amounts, or (iii) or
otherwise as expressly approved in writing by Buyer, with respect to adjustable
rate Mortgage Loans, the Mortgage Loan is not convertible to a fixed interest
rate Mortgage Loan.

 

(dd)                          Other Insurance Policies.  No action, inaction or
event has occurred and no state of facts exists or has existed that has resulted
or will result in the exclusion from, denial of, or defense to coverage under
any applicable special hazard insurance policy, PMI Policy or bankruptcy bond,
irrespective of the cause of such failure of coverage.  In connection with the
placement of any such insurance, no commission, fee, or other compensation has
been or will be received by Seller or by any officer, director, or employee of
Seller or any designee of Seller or any corporation in which Seller or any
officer, director, or employee had a financial interest at the time of placement
of such insurance.

 

Schedule 1-8

--------------------------------------------------------------------------------


 

(ee)                            Servicemembers Civil Relief Act.  The Mortgagor
has not notified Seller, and Seller has no knowledge, of any relief requested or
allowed to the Mortgagor under the Servicemembers Civil Relief Act of 2003.

 

(ff)                                Appraisal.  Except with respect to HELOCs
originated in accordance with the Underwriting Guidelines, the Mortgage File
contains an appraisal of the related Mortgaged Property signed prior to the
funding of the Mortgage Loan, duly appointed by the related Seller, who had no
interest, direct or indirect in the Mortgaged Property or in any loan made on
the security thereof, and whose compensation is not affected by the approval or
disapproval of the Mortgage Loan, and the appraisal and appraiser both satisfy
the requirements of Fannie Mae or Freddie Mac and Title XI of the Federal
Institutions Reform, Recovery, and Enforcement Act of 1989 as amended and the
regulations promulgated thereunder, all as in effect on the date the Mortgage
Loan was originated.

 

(gg)                          Disclosure Materials.  The Mortgagor has executed
a statement to the effect that the Mortgagor has received all disclosure
materials required by applicable law with respect to the making of adjustable
rate mortgage loans, and Seller maintains such statement in the Mortgage File.

 

(hh)                          Construction or Rehabilitation of Mortgaged
Property.  No Mortgage Loan was made in connection with the construction or
rehabilitation of a Mortgaged Property or facilitating the trade-in or exchange
of a Mortgaged Property.

 

(ii)                                  Capitalization of Interest.  The Mortgage
Note does not by its terms provide for the capitalization or forbearance of
interest.

 

(jj)                                  No Equity Participation.  No document
relating to the Mortgage Loan provides for any contingent or additional interest
in the form of participation in the cash flow of the Mortgaged Property or a
sharing in the appreciation of the value of the Mortgaged Property.  The
indebtedness evidenced by the Mortgage Note is not convertible to an ownership
interest in the Mortgaged Property or the Mortgagor and Seller has not financed
nor does it own directly or indirectly, any equity of any form in the Mortgaged
Property or the Mortgagor.

 

(kk)                            No Defense to Insurance Coverage.  No action has
been taken or failed to be taken, no event has occurred and no state of facts
exists or has existed on or prior to the Purchase Date (whether or not known to
Seller on or prior to such date) which has resulted or will result in an
exclusion from, denial of, or defense to coverage under any private mortgage
insurance (including, without limitation, any exclusions, denials or defenses
which would limit or reduce the availability of the timely payment of the full
amount of the loss otherwise due thereunder to the insured) whether arising out
of actions, representations, errors, omissions, negligence, or fraud of Seller,
the related Mortgagor or any party involved in the application for such
coverage, including the appraisal, plans and specifications and other exhibits
or documents submitted therewith to the insurer under such insurance policy, or
for any other reason under such coverage, but not including the failure of such
insurer to pay by reason of such insurer’s breach of such insurance policy or
such insurer’s financial inability to pay.

 

Schedule 1-9

--------------------------------------------------------------------------------


 

(ll)                                  Proceeds of Mortgage Loan.  The proceeds
of the Mortgage Loan have not been and shall not be used to satisfy, in whole or
in part, any debt owed or owing by the Mortgagor to Seller or any Affiliate or
correspondent of Seller, except in connection with a refinanced Mortgage Loan;
provided, however, that no such refinanced Mortgage Loan shall have been
originated pursuant to a streamlined mortgage loan refinancing program.

 

(mm)                      Origination Date.  Unless otherwise approved by the
Buyer in writing, the origination date is no earlier than thirty (30) days prior
to the related Purchase Date.

 

(nn)                          Mortgage Submitted for Recordation.  The Mortgage
either has been or will promptly be submitted for recordation in the appropriate
governmental recording office of the jurisdiction where the Mortgaged Property
is located.

 

(oo)                          Documents Genuine.  To the best of Seller’s
knowledge, such Purchased Mortgage Loan and all accompanying collateral
documents are complete and authentic and all signatures thereon are genuine. 
Such Purchased Mortgage Loan is a “closed” loan fully funded by Seller and held
in Seller’s name.

 

(pp)                          Bona Fide Loan.  Such Purchased Mortgage Loan
arose from a bona fide loan, complying with all applicable State and Federal
laws and regulations, to persons having legal capacity to contract and is not
subject to any defense, set-off or counterclaim.

 

(qq)                          Other Encumbrances.  To the best of Seller’s
knowledge, any property subject to any security interest given in connection
with such Purchased Mortgage Loan is not subject to any other encumbrances other
than a stated first mortgage, if applicable, and encumbrances which may be
allowed under the Underwriting Guidelines.

 

(rr)                                Description.  Each Purchased Mortgage Loan
conforms to the description thereof as set forth on the related Mortgage Loan
Schedule delivered to the Custodian and Buyer.

 

(ss)                            Located in U.S.  No collateral (including,
without limitation, the related real property and the dwellings thereon and
otherwise) relating to a Purchased Mortgage Loan is located in any jurisdiction
other than in one of the fifty (50) states of the United States of America or
the District of Columbia.

 

(tt)                                Underwriting Guidelines.  Each Purchased
Mortgage Loan has been originated in accordance with the Underwriting Guidelines
(including all supplements or amendments thereto) previously provided to Buyer.

 

(uu)                          Aging.  Such Purchased Mortgage Loan has not been
subject to a Transaction hereunder for more than 180 days.

 

(vv)                          Committed Mortgage Loans.  Each Committed Mortgage
Loan is covered by a Take-out Commitment, does not exceed the availability under
such Take-out Commitment (taking into consideration mortgage loans which have
been purchased by the respective Take-out Investor under the Take-out Commitment
and mortgage loan which Seller has identified to Buyer as covered by such
Take-out Commitment) and conforms to the requirements and the specifications set
forth in such Take-out Commitment and the related regulations, rules,

 

Schedule 1-10

--------------------------------------------------------------------------------


 

requirements and/or handbooks of the applicable Take-out Investor and is
eligible for sale to and insurance or guaranty by, respectively the applicable
Take-out Investor and applicable insurer.  Each Take-out Commitment is a legal,
valid and binding obligation of Seller enforceable against it in accordance with
its terms, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

 

(ww)                      Primary Mortgage Guaranty Insurance.  Each Mortgage
Loan is insured as to payment defaults by a policy of primary mortgage guaranty
insurance in the amount required where applicable, and by an insurer approved,
by the applicable Take-out Investor, if applicable, and all provisions of such
primary mortgage guaranty insurance have been and are being complied with, such
policy is in full force and effect, and all premiums due thereunder have been
paid.  Each Mortgage Loan which is represented to Buyer to have, or to be
eligible for, FHA insurance is insured, or eligible to be insured, pursuant to
the National Housing Act.  Each Mortgage Loan which is represented by Seller to
be guaranteed, or to be eligible for guaranty, by the VA is guaranteed, or
eligible to be guaranteed, under the provisions of Chapter 37 of Title 38 of the
United States Code.  As to each FHA insurance certificate or each VA guaranty
certificate, Seller has complied with applicable provisions of the insurance for
guaranty contract and federal statutes and regulations, all premiums or other
charges due in connection with such insurance or guarantee have been paid, there
has been no act or omission which would or may invalidate any such insurance or
guaranty, and the insurance or guaranty is, or when issued, will be, in full
force and effect with respect to each Mortgage Loan.  There are no defenses,
counterclaims, or rights of setoff affecting the Mortgage Loans or affecting the
validity or enforceability of any private mortgage insurance or FHA insurance
applicable to the Mortgage Loans or any VA guaranty with respect to the Mortgage
Loans.

 

(xx)                              Predatory Lending Regulations; High Cost
Loans.  None of the Mortgage Loans are classified as a High Cost Mortgage Loan.

 

(yy)                          Wet-Ink Mortgage Loans.  With respect to each
Mortgage Loan that is a Wet-Ink Mortgage Loan, the Settlement Agent has been
instructed in writing by Seller to hold the related Mortgage Loan Documents as
agent and bailee for Buyer or Buyer’s agent and to promptly forward such
Mortgage Loan Documents in accordance with the provisions of the Custodial
Agreement and the Escrow Instruction Letter.

 

(zz)                              FHA Mortgage Insurance; VA Loan Guaranty. 
With respect to the FHA Loans, the FHA Mortgage Insurance Contract is in full
force and effect and there exists no impairment to full recovery without
indemnity to the Department of Housing and Urban Development or the FHA under
FHA Mortgage Insurance.  With respect to the VA Loans, the VA Loan Guaranty
Agreement is in full force and effect to the maximum extent stated therein.  All
necessary steps have been taken to keep such guaranty or insurance valid,
binding and enforceable and each of such is the binding, valid and enforceable
obligation of the FHA and the VA, respectively, to the full extent thereof,
without surcharge, set-off or defense.  Each FHA Loan and VA Loan was originated
in accordance with the criteria of an Agency for purchase of such Mortgage
Loans.

 

Schedule 1-11

--------------------------------------------------------------------------------


 

(aaa)                      Revolving Period.  Each HELOC provides for an initial
period (the “Revolving Period”) during which the Mortgagor is required to make
monthly payments of interest payable in arrears and requires repayment of the
unpaid principal balance thereof over a period following the Revolving Period
(the “Repayment Period”) which is not in excess of 120 months. As of the
Purchase Date no HELOC was in its Repayment Period. The Mortgage Interest Rate
on each Mortgage Loan adjusts periodically in accordance with the Credit Line
Agreement to equal the sum of the Index and the related Gross Margin. On each
Adjustment Date the related Seller has made interest rate adjustments on the
Mortgage Loan which are in compliance with the related Mortgage and Mortgage
Note and applicable law.

 

Schedule 1-12

--------------------------------------------------------------------------------